5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
                3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

        (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                    )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
                   )257+(6,;7+&,5&8,7
                     BBBBBBBBBBBBBBBBB


 3$75,&,$ -2+1621 0,&+$(/ ;
 $8 )5$1&(                         
           3ODLQWLIIV$SSHOOHHV 
                                      1R
                                    
            Y                       !
                                    
                                    
 &,7< 2) &,1&,11$7,                
          'HIHQGDQW$SSHOODQW 
                                    
                                   1
       $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
      IRUWKH6RXWKHUQ'LVWULFWRI2KLRDW&LQFLQQDWL
      1R²6XVDQ-'ORWW'LVWULFW-XGJH
                    $UJXHG)HEUXDU\
            'HFLGHGDQG)LOHG6HSWHPEHU
%HIRUH0$57,1&KLHI&LUFXLW-XGJH*,/0$1&LUFXLW
          -XGJH('081'6'LVWULFW-XGJH




    
     7KH +RQRUDEOH 1DQF\ * (GPXQGV 8QLWHG 6WDWHV 'LVWULFW -XGJH IRU
WKH (DVWHUQ 'LVWULFW RI 0LFKLJDQ VLWWLQJ E\ GHVLJQDWLRQ



                                    
     -RKQVRQHWDOY&LW\RI&LQFLQQDWL         1R

                     BBBBBBBBBBBBBBBBB
                          &2816(/
$5*8('5LFKDUG*DQXOLQ&,762/,&,725¶62)),&(
&LQFLQQDWL 2KLR IRU $SSHOODQW  %HUQDUG ) :RQJ
&LQFLQQDWL 2KLR IRU $SSHOOHH  21 %5,()  5LFKDUG
*DQXOLQ&,762/,&,725¶62)),&(&LQFLQQDWL2KLRIRU
$SSHOODQW  %HUQDUG ) :RQJ &LQFLQQDWL 2KLR 5D\PRQG
9DVYDUL$0(5,&$1&,9,//,%(57,(681,212)2+,2
)281'$7,21 &OHYHODQG 2KLR 6FRWW 7 *UHHQZRRG
*5((1:22' 	 $662&,$7(6 &LQFLQQDWL 2KLR IRU
$SSHOOHHV
  0$57,1 & - GHOLYHUHG WKH RSLQLRQ RI WKH FRXUW LQ
ZKLFK('081'6'-MRLQHG*,/0$1-SS
GHOLYHUHGDVHSDUDWHGLVVHQWLQJRSLQLRQ
                     BBBBBBBBBBBBBBBBB
                         23,1,21
                     BBBBBBBBBBBBBBBBB
  %2)0$57,1-5&KLHI&LUFXLW-XGJH7KH&LW\
RI &LQFLQQDWL DSSHDOV WKH GHFLVLRQ RI WKH GLVWULFW FRXUW
GHFODULQJ WKH &LW\¶V GUXJH[FOXVLRQ RUGLQDQFH &LQFLQQDWL
0XQLFLSDO &RGH   XQFRQVWLWXWLRQDO RQ LWV IDFH DQG
XQFRQVWLWXWLRQDODVDSSOLHGWRSODLQWLIIV3DWULFLD-RKQVRQDQG
0LFKDHO$X)UDQFHDQGDZDUGLQJSODLQWLIIVDWWRUQH\IHHV)RU
WKHUHDVRQVVHWIRUWKEHORZZH$)),50WKHMXGJPHQWRIWKH
GLVWULFWFRXUW
                                ,
                                $
  2Q $XJXVW   WKH &LW\ HQDFWHG WKH 2UGLQDQFH WR
HQKDQFHWKHTXDOLW\RIOLIHDQGSURWHFWWKHKHDOWKVDIHW\DQG
ZHOIDUH RI SHUVRQV LQ QHLJKERUKRRGV ZLWK D ³VLJQLILFDQWO\
KLJKHULQFLGHQFHRIFRQGXFWDVVRFLDWHGZLWKGUXJDEXVHWKDQ
RWKHU DUHDV RI WKH &LW\´  &LQFLQQDWL 2KLR 2UGLQDQFH 1R
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL           1R       1R            -RKQVRQHWDOY&LW\RI&LQFLQQDWL            

                      ,9&21&/86,21                                   $'$XJ7RDGYDQFHWKLVJRDO
                                                                        WKH2UGLQDQFHH[FOXGHVDQLQGLYLGXDOIRUXSWRQLQHW\GD\V
  7KH&LW\RI&LQFLQQDWLDVWKHPDMRULW\UHFRJQL]HVIDFHV             IURPWKH³SXEOLFVWUHHWVVLGHZDONVDQGRWKHUSXEOLFZD\V´LQ
GLIILFXOWFKDOOHQJHVLQLWVHIIRUWVWRHQKDQFHWKHTXDOLW\RIOLIH      DOOGUXJH[FOXVLRQ]RQHVLIWKHLQGLYLGXDOLVDUUHVWHGRUWDNHQ
LQ GUXJSODJXHG QHLJKERUKRRGV DQG WR SURWHFW WKH KHDOWK         LQWR FXVWRG\ ZLWKLQ DQ\ GUXJH[FOXVLRQ     ]RQH IRU RQH RI
VDIHW\ DQG ZHOIDUH RI LWV FLWL]HQV LQ WKRVH DUHDV  ,Q P\   VHYHUDO HQXPHUDWHG GUXJ RIIHQVHV  &LQFLQQDWL 0XQLFLSDO
RSLQLRQV WKH RUGLQDQFH ZDV D FRQVWLWXWLRQDOO\ SHUPLVVLEOH        &RGH7KH2UGLQDQFHH[WHQGVWKLVH[FOXVLRQIRUD
PHDQVWRUHDFKWKDWJRDO,WKHUHIRUHUHVSHFWIXOO\GLVVHQW            \HDULIWKHLQGLYLGXDOLVFRQYLFWHG,G7KH2UGLQDQFHGHILQHV
                                                                        GUXJH[FOXVLRQ]RQHVDV³DUHDVZKHUHWKHQXPEHURIDUUHVWV
                                                                        IRUGUXJDEXVHUHODWHGFULPHVIRUWKHWZHOYHPRQWK
                                                                        SHULRG SUHFHGLQJ WKH RULJLQDO GHVLJQDWLRQ LV VLJQLILFDQWO\
                                                                        KLJKHUWKDQWKDWIRURWKHUVLPLODUO\VLWXDWHGVL]HGDUHDVRIWKH
                                                                        FLW\´,G
                                                                          ([FOXGHGSHUVRQVZKRYLRODWHWKH2UGLQDQFHDUHVXEMHFWWR
                                                                        SURVHFXWLRQ IRU FULPLQDO WUHVSDVV D IRXUWKGHJUHH
                                                                        PLVGHPHDQRU,G7KH&LW\¶VFKLHIRISROLFHKRZHYHUPXVW
                                                                        JUDQW D YDULDQFH WR DQ\ SHUVRQ ZKR SURYHV WKDW KH RU VKH
                                                                        UHVLGHGLQWKHGUXJH[FOXVLRQ]RQHSULRUWRUHFHLYLQJWKH
                                                                        H[FOXVLRQ QRWLFH RU  ZDV HPSOR\HG E\ RU RZQHG D
                                                                        EXVLQHVVORFDWHGLQDGUXJH[FOXVLRQ]RQHSULRUWRUHFHLYLQJ
                                                                        WKHH[FOXVLRQQRWLFH,GE3URYLGHGWKH\KDYH
                                                                        ZULWWHQUHJXODWLRQVSURKLELWLQJ³GUXJDEXVHUHODWHGDFWLYLWLHV
                                                                        E\ WKHLU FOLHQWV DQG ZKLFK KDYH HQWHUHG LQWR D ZULWWHQ
                                                                        DJUHHPHQW ZLWK WKH SROLFH GLYLVLRQ FRQFHUQLQJ WKH
                                                                        DSSOLFDELOLW\RIWKRVHUXOHV´VRFLDOVHUYLFHDJHQFLHVPD\DOVR
                                                                        JUDQWYDULDQFHV³IRUUHDVRQVUHODWLQJWRWKHKHDOWKZHOIDUHRU
                                                                        ZHOOEHLQJRIWKHSHUVRQH[FOXGHGRUIRUGUXJDEXVHUHODWHG
                                                                        FRXQVHOLQJVHUYLFHV´,G9DULDQFHVPXVWEHLQZULWLQJDQG
                                                                        WKHLQGLYLGXDOPXVWNHHSWKHYDULDQFHZLWKKLPRUKHUDWDOO
                                                                        WLPHVZLWKLQDGUXJH[FOXVLRQ]RQH,GF7KH

                                                                            
                                                                             7KH   RIIHQVHV LQFOXGH FRUUXSWLQJ DQRWKHU ZLWK GUXJV LQ YLRODWLRQ RI
                                                                        5&  GUXJ WUDIILFNLQJ LQ YLRODWLRQ RI 5&  GUXJ DEXVH
                                                                        LQ YLRODWLRQ RI 5&  H[FHSW IRU PLQRU PLVGHPHDQRU YLRODWLRQV
                                                                        SRVVHVVLQJ GUXJ DEXVH LQVWUXPHQWV LQ YLRODWLRQ RI 5& 
                                                                        SRVVHVVLQJ GUXJ SDUDSKHUQDOLD LQ YLRODWLRQ RI 5&  LOOHJDO
                                                                        SURFHVVLQJ RI GUXJ GRFXPHQWV LQ YLRODWLRQ RI 5&  DEXVLQJ
                                                                        KDUPIXO LQWR[LFDQWV LQ YLRODWLRQ RI 5&  WUDIILFNLQJ LQ KDUPIXO
                                                                        LQWR[LFDQWV LQ YLRODWLRQ RI 5&  DQG RIIHQVHV LQYROYLQJ
                                                                        FRXQWHUIHLW FRQWUROOHG VXEVWDQFHV LQ YLRODWLRQ RI 5&   
     -RKQVRQHWDOY&LW\RI&LQFLQQDWL        1R      1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL        

YDULDQFHEHFRPHVYRLGLIWKHKROGHUYLRODWHVLWVWHUPVRULV        VDQFWLRQDSSOLHGZDVDOUHDG\DFULPHQRWLQJWKDW³&RQJUHVV
VXEVHTXHQWO\DUUHVWHGIRUDGUXJRIIHQVH,GF      PD\LPSRVHERWKDFULPLQDODQGDFLYLOVDQFWLRQLQUHVSHFWWR
G                                                             WKHVDPHDFWRURPLVVLRQ´LQWHUQDOTXRWDWLRQPDUNVRPLWWHG
  7KH2UGLQDQFHSURYLGHVDQDSSHDOPHFKDQLVPZKHUHE\DQ                7KHSODLQWLIIVFRQFHGHWKDWWKHVL[WKIDFWRUZKLFKUHTXLUHV
H[FOXGHGLQGLYLGXDOPD\ILOHDZULWWHQUHTXHVWIRUDKHDULQJ        DVNLQJ ³ZKHWKHU DQ DOWHUQDWLYH SXUSRVH WR ZKLFK >WKH
ZLWKLQILYHGD\VRIUHFHLYLQJDQH[FOXVLRQQRWLFH,G     VDQFWLRQ@PD\UDWLRQDOO\EHFRQQHFWHGLVDVVLJQDEOHIRULW´
 D  2Q DSSHDO WKH &LW\ PXVW SURYH E\ D      GRHV QRW VXSSRUW D FRQFOXVLRQ WKDW WKH RUGLQDQFH LPSRVHG
SUHSRQGHUDQFHRIWKHHYLGHQFHWKDWWKHH[FOXGHGLQGLYLGXDO         FULPLQDO VDQFWLRQV  ,Q SDUWLFXODU WKH &LW\ HQDFWHG WKH
FRPPLWWHGDVSHFLILHGGUXJRIIHQVHLQDGUXJH[FOXVLRQ]RQH        RUGLQDQFHLQDQDWWHPSWWRLPSURYHWKHTXDOLW\RIOLIHZLWKLQ
,G  F  7KH &LW\ FDQ VXVWDLQ RU YDFDWH WKH   GUXJH[FOXVLRQ]RQHVDQGWRSURWHFWWKHKHDOWK VDIHW\DQG
H[FOXVLRQQRWLFHEHLQJFKDOOHQJHGDQGWKDWGHWHUPLQDWLRQ³LV       ZHOIDUHRILWVFLWL]HQVLQWKRVHQHLJKERUKRRGV7KLVSXUSRVH
DTXDVLMXGLFLDOGHFLVLRQDQGLVILQDOVXEMHFWRQO\WRDSSHDOWR    LVUDWLRQDOO\UHODWHGWRWKHRUGLQDQFH¶VVDQFWLRQRIH[FOXVLRQ
DFRXUWRIFRPSHWHQWMXULVGLFWLRQ´,G&F'
                                                                      )LQDOO\ LQ FRQVLGHULQJ WKH VHYHQWK IDFWRU¶V IRFXV RQ
   ,Q6HSWHPEHUWKH&LW\&RXQFLOGHVLJQDWHG2YHUWKH          FRPSDULQJWKHQDWXUHRIWKHVDQFWLRQVWRWKHFLYLOSXUSRVHRU
5KLQH±DPL[HGUHVLGHQWLDOFRPPHUFLDOQHLJKERUKRRGORFDWHG         WKH RUGLQDQFH , GR QRW ILQG WKH H[FOXVLRQV H[FHVVLYH LQ
LPPHGLDWHO\QRUWKRIWKH&LW\¶VGRZQWRZQEXVLQHVVGLVWULFW±        UHODWLRQWRWKHOHJLWLPDWHJRYHUQPHQWDOJRDOVLQYROYHG$V
DGUXJH[FOXVLRQ]RQH7KH&LW\¶VGHVLJQDWLRQRI2YHUWKH          QRWHGDERYHWKHSRWHQWLDOO\KDUVKHIIHFWVRIWKHRUGLQDQFHDUH
5KLQH IROORZHG D SROLFH UHSRUW H[DPLQLQJ &LW\ZLGH GUXJ      PLWLJDWHGWKURXJKWKHDYDLODELOLW\RIYDULDQFHV
DUUHVWVIURP-XQHWR0D\7KHUHSRUWZKLFKZDV
VXEVHTXHQWO\ LQFRUSRUDWHG LQWR WKH 2UGLQDQFH¶V IDFWXDO            7KHSUHFHGLQJDQDO\VLVGHPRQVWUDWHVWKDWRQO\WKHILUVWDQG
ILQGLQJVGHWDLOHGWKDWRI&LW\GUXJDUUHVWVRFFXUUHGLQ      IRXUWK IDFWRUV²ZKLFK IRFXV XSRQ ZKHWKHU WKH VDQFWLRQ
2YHUWKH5KLQH$FFRUGLQJWRWKHUHSRUWUHGXFLQJWKHQXPEHU       LQYROYHVDQDIILUPDWLYHGLVDELOLW\RUUHVWUDLQWDQGZKHWKHUWKH
RIGUXJRIIHQVHVLQ2YHUWKH5KLQHZDVH[WUHPHO\GLIILFXOW          SHQDOW\VHUYHVDUHWULEXWLYHRUGHWHUUHQWSXUSRVH²VXSSRUWD
EHFDXVH PDQ\ DUUHVWHG LQGLYLGXDOV UHWXUQHG WR WKH             ILQGLQJ WKDW WKH H[FOXVLRQ LV D FULPLQDO SXQLVKPHQW  %XW
QHLJKERUKRRG LPPHGLDWHO\ XSRQ UHOHDVH  &LWLQJ 3RUWODQG      QHLWKHU RI WKHVH FRQVLGHUDWLRQV SURYLGHV HVSHFLDOO\ VWURQJ
2UHJRQ¶V  FULPH UHGXFWLRQ LQ FHUWDLQ QHLJKERUKRRGV         VXSSRUWIRUWKHSODLQWLIIV¶SRVLWLRQ$OORIWKHRWKHUIDFWRUV
IROORZLQJWKHHVWDEOLVKPHQWRIDGUXJH[FOXVLRQRUGLQDQFHWKH      OHDGWRWKHFRQFOXVLRQWKDWWKHRUGLQDQFHZDVQRW³VRSXQLWLYH
SROLFHUHSRUWFKDUDFWHUL]HGDGUXJH[FOXVLRQRUGLQDQFHDVDQ        HLWKHULQSXUSRVHRUHIIHFWDVWRWUDQVIRU>P@ZKDWZDVFOHDUO\
DGGLWLRQDOWRROWRUHGXFHFULPHDQGLPSURYHWKHTXDOLW\RIOLIH     LQWHQGHGDVDFLYLOUHPHG\LQWRDFULPLQDOSHQDOW\´+XGVRQ
LQ2YHUWKH5KLQH                                                  86 DW  LQWHUQDO TXRWDWLRQ PDUNV DQG FLWDWLRQV
                                                                    RPLWWHG DOWHUDWLRQ LQ RULJLQDO  , WKXV FRQFOXGH WKDW WKH
  ,QWKH&LW\DPHQGHGWKH2UGLQDQFHWRSURYLGHWKDWWKH       SODLQWLIIVKDYHIDLOHGWRVXVWDLQWKHLUKLJKEXUGHQRISUHVHQWLQJ
QLQHW\GD\ H[FOXVLRQ SHULRG WHUPLQDWHV XSRQ DFTXLWWDO         ³WKHFOHDUHVWSURRI´WKDWWKHRUGLQDQFHZDVDFULPLQDOSHQDOW\
GLVPLVVDORIFKDUJHVRUIDLOXUHWRSURVHFXWH                      QRWZLWKVWDQGLQJLWVGHVLJQDWLRQE\WKH&LW\DVDFLYLOUHPHG\
                                                                    ,G DW   $V D UHVXOW WKH RUGLQDQFH¶V VDQFWLRQV GLG QRW
                                                                    YLRODWH WKH 'RXEOH -HRSDUG\ &ODXVH  , ZRXOG WKHUHIRUH
                                                                    UHYHUVHWKHMXGJPHQWRIWKHGLVWULFWFRXUWRQWKLVLVVXH
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL         1R       1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL         

   7KH WKLUG 0HQGR]D0DUWLQH] IDFWRU UHTXLUHV D                                                   %
GHWHUPLQDWLRQRIZKHWKHUWKHVDQFWLRQ³FRPHVLQWRSOD\RQO\
RQDILQGLQJRIVFLHQWHU´%HFDXVHH[FOXVLRQQRWLFHVFRXOGEH           -RKQVRQZDVDUUHVWHGRQ0DUFKIRUDPDULMXDQD
JLYHQ WR LQGLYLGXDOV DUUHVWHG IRU GUXJ FULPHV ZLWKRXW DQ\     WUDIILFNLQJ RIIHQVH LQ 2YHU WKH 5KLQH  $W WKH WLPH RI KHU
ILQGLQJRIPHQVUHDFULPLQDOLQWHQWLVQRWUHTXLUHGWRLPSRVH        DUUHVWVKHYDULRXVO\OLYHGZLWK.DWULQD&KDPEHUVDQG)UDQN
WKHVDQFWLRQ7KLVIDFWRUIDYRUVWKH&LW\¶VSRVLWLRQWKDWWKH        -RKQVRQ WZR RI KHU DGXOW FKLOGUHQ  0DUTXLVD +DUPRQ
H[FOXVLRQ LV D FLYLO VDQFWLRQ UDWKHU WKDQ D FULPLQDO          -RKQVRQ¶VRWKHUDGXOWGDXJKWHUUHVLGHGLQ2YHUWKH5KLQH
SXQLVKPHQW                                                           -RKQVRQGLGQRWUHVLGHZLWK+DUPRQEXWVKHKHOSHGFDUHIRU
                                                                      +DUPRQ¶VILYHPLQRUFKLOGUHQDQGUHJXODUO\WRRNWZRRIWKH
  :LWKUHJDUGWRWKHIRXUWKIDFWRUZKLFKIRFXVHVRQZKHWKHU         FKLOGUHQ7DQLDDQG-DTXDQQDWRVFKRRO
WKHVDQFWLRQVHUYHVDUHWULEXWLYHRUGHWHUUHQWSXUSRVHHYHQWKH
&LW\ FRQFHGHV WKDW WKH RUGLQDQFH ZRXOG KDYH D GHWHUUHQW         $V D UHVXOW RI KHU DUUHVW -RKQVRQ UHFHLYHG DQ H[FOXVLRQ
HIIHFW  'HWHUUHQFH LQ IDFW ZDV WKH YHU\ SXUSRVH RI WKH   QRWLFH SURKLELWLQJ KHU IURP HQWHULQJ 2YHU WKH 5KLQH IURP
RUGLQDQFH%XWWKHOLNHO\GHWHUUHQFH³LVLQVXIILFLHQWWRUHQGHU      0DUFKXQWLO-XQH%HFDXVHVKHZDVQRWD
DVDQFWLRQFULPLQDODVGHWHUUHQFHPD\VHUYHFLYLODVZHOODV         ERQD ILGH UHVLGHQW RI RU HPSOR\HG LQ 2YHU WKH 5KLQH
FULPLQDOJRDOV´+XGVRQ86DWLQWHUQDOTXRWDWLRQ         -RKQVRQGLGQRWTXDOLI\IRUDYDULDQFHDQGVKHGLGQRWDSSHDO
PDUNV RPLWWHG  0RUHRYHU WKH H[LVWHQFH RI WKH YDULDQFHV     KHUH[FOXVLRQQRWLFH
FRXQWHUVDQ\VXJJHVWLRQWKDWWKHRUGLQDQFHZDVGHVLJQHGDVD
PHDQVRIUHWULEXWLRQ,WKHUHIRUHILQGWKDWWKLVIDFWRUDOWKRXJK       $IWHUDQ2KLRJUDQGMXU\WRRNQRDFWLRQRQWKHPDULMXDQD
VRPHZKDWKHOSIXOWRWKHSODLQWLIIVGRHVQRWZHLJKKHDYLO\LQ         WUDIILFNLQJFKDUJHDJDLQVW-RKQVRQWKHFDVHDJDLQVWKHUZDV
WKHLUIDYRU                                                          WHUPLQDWHGRQ0DUFK%HFDXVHWKH2UGLQDQFHKDG
                                                                      QRW\HWEHHQDPHQGHGWRSURYLGHIRULPPHGLDWHWHUPLQDWLRQ
   7KH ILIWK IDFWRU²³ZKHWKHU WKH EHKDYLRU WR ZKLFK >WKH        RI WKH H[FOXVLRQ -RKQVRQ UHPDLQHG EDQQHG IURP 2YHU WKH
VDQFWLRQ@ DSSOLHV LV DOUHDG\ D FULPH´²GRHV QRW VXSSRUW D      5KLQH7KXVZKHQ-RKQVRQZDVIRXQGZLWKLQ2YHUWKH5KLQH
FRQFOXVLRQ WKDW WKH RUGLQDQFH LPSRVHG FULPLQDO SHQDOWLHV       RQ$SULOWKH&LW\FKDUJHGKHUZLWKFULPLQDOWUHVSDVV
([FOXVLRQRFFXUUHGRQO\LIDSHUVRQZDVDUUHVWHGRUFRQYLFWHG         7KLVFKDUJHZDVGLVPLVVHGRQ)HEUXDU\
RIDGUXJRIIHQVHLQDGUXJH[FOXVLRQ]RQH,QFRQWUDVWWKH
FULPLQDOODZVWKDWVXFKDSHUVRQYLRODWHGDSSO\UHJDUGOHVVRI           $X)UDQFHDKRPHOHVVPDQZDVILUVWDUUHVWHGLQ2YHUWKH
ZKHUH WKH FULPH LV FRPPLWWHG  7KH SDUWLFXODU EHKDYLRU WR    5KLQHIRUSRVVHVVLRQRIGUXJSDUDSKHUQDOLDLQ2FWREHU
ZKLFKWKHRUGLQDQFHDSSOLHGGHILQHGLQWKLVPDQQHUZDVQRW          +HZDVFRQYLFWHGRIWKLVRIIHQVHRQ1RYHPEHU+H
D VHSDUDWH FULPH  (TXDOO\ LPSRUWDQW WKH IDFW WKDW ERWK     ZDV VXEVHTXHQWO\ DUUHVWHG DQG FRQYLFWHG IRU PXOWLSOH
FULPLQDO SHQDOWLHV DQG WKH RUGLQDQFH¶V VDQFWLRQV FRXOG EH      2UGLQDQFHYLRODWLRQVDQGDGGLWLRQDOGUXJUHODWHGFULPHVLQWKH
LPSRVHG IRU WKH VDPH XQGHUO\LQJ GUXJ RIIHQVHV ZDV              QHLJKERUKRRG$VDUHVXOWRIWKHVHDUUHVWVFRQYLFWLRQVDQG
LQVXIILFLHQW WR PDNH WKH H[FOXVLRQ FULPLQDOO\ SXQLWLYH         UHODWHGH[FOXVLRQV$X)UDQFHFODLPVKHZDVSURKLELWHGIURP
+XGVRQ  86 DW  QRWLQJ WKDW D VDQFWLRQ LV QRW      HQWHULQJ2YHUWKH5KLQHIRUIRXU\HDUVDQGVSHQWRYHUIRXU
QHFHVVDULO\SXQLWLYHVLPSO\EHFDXVHWKHFRQGXFWIRUZKLFKLW          KXQGUHGGD\VLQMDLO
LVLPSRVHGLVDOVRDFULPLQDORIIHQVH8QLWHG6WDWHVY:DUG
86KROGLQJWKDWWKHLPSRVLWLRQRI             $X)UDQFHUHJXODUO\VRXJKWIRRGFORWKLQJDQGVKHOWHUIURP
DILQHIRUYLRODWLRQVRIWKH)HGHUDO:DWHU3ROOXWLRQ&RQWURO          VRFLDO VHUYLFH RUJDQL]DWLRQV ORFDWHG LQ 2YHU WKH 5KLQH
$FWZDVDFLYLOSHQDOW\HYHQWKRXJKWKHEHKDYLRUWRZKLFKWKH         0RUHRYHU$X)UDQFH¶VDWWRUQH\¶VRIILFHLVORFDWHGLQ2YHUWKH
                                                                      5KLQH$X)UDQFHDSSOLHGIRUDYDULDQFHRQ1RYHPEHU
     -RKQVRQHWDOY&LW\RI&LQFLQQDWL           1R       1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL        

  7KH &LW\ GHQLHG KLV DSSOLFDWLRQ FLWLQJ KLV FULPLQDO    SXQLVKPHQW RI LPSULVRQPHQW´ KRZHYHU WKLV IDFWRU LQ P\
UHFRUGDQGODFNRIDSHUPDQHQWUHVLGHQFHLQ2YHUWKH5KLQH             YLHZLVQRWHQWLWOHGWRRYHUZKHOPLQJZHLJKW
                                 &                                       7R VXSSRUW WKHLU SRVLWLRQ WKDW WKH VHFRQG IDFWRU²WKH
                                                                        KLVWRULFDO WUHDWPHQW RI WKH VDQFWLRQ²LV LQGLFDWLYH RI D
   -RKQVRQ LQLWLDOO\ ILOHG VXLW RQ -XQH   DQG ERWK     FULPLQDO SHQDOW\ WKH SODLQWLIIV FRQWHQG WKDW WKH RUGLQDQFH
-RKQVRQ DQG $X )UDQFH ILOHG DQ DPHQGHG FRPSODLQW RQ             HIIHFWLYHO\ EDQLVKHG SHUVRQV IURP 2YHU WKH 5KLQH  7KH
'HFHPEHU7KHSODLQWLIIVDOOHJHGWKDWWKH2UGLQDQFH           SODLQWLIIV DUH FRUUHFW WKDW EDQLVKPHQW KDV KLVWRULFDOO\ EHHQ
XQFRQVWLWXWLRQDOO\LQIULQJHVRQWKHLUULJKWVWRIUHHGRPRI          UHJDUGHGDVDSXQLVKPHQW1L[RQY$GP¶URI*HQ6HUYV
VSHHFKDQGIUHHGRPRIDVVRFLDWLRQLQIULQJHVRQWKHLUULJKW         86    UHFRJQL]LQJ WKDW EDQLVKPHQW LV D
WRIUHHGRPRIPRYHPHQWLQLQWUDVWDWHWUDYHOLQYLRODWLRQRIWKH         SXQLVKPHQW FRPPRQO\ LQFOXGHG DV RQH RI WKH ³SDLQV DQG
)RXUWHHQWK$PHQGPHQW¶V'XH3URFHVVDQG(TXDO3URWHFWLRQ                 SHQDOWLHV´ SURVFULEHG E\ $UWLFOH ,   RI WKH &RQVWLWXWLRQ
&ODXVHV  YLRODWHV WKH (LJKWK $PHQGPHQW¶V SURKLELWLRQ          ZKLFKSURKLELWV%LOOVRI$WWDLQGHU0HQGR]D0DUWLQH]
DJDLQVWFUXHODQGXQXVXDOSXQLVKPHQWDQGYLRODWHVWKH              86DWQVWDWLQJWKDW³IRUIHLWXUHRIFLWL]HQVKLSDQGWKH
)LIWK $PHQGPHQW¶V 'RXEOH -HRSDUG\ &ODXVH  3ODLQWLIIV             UHODWHG GHYLFHV RI EDQLVKPHQW DQG H[LOH KDYH WKURXJKRXW
VRXJKWDGHFODUDWLRQWKDWWKH2UGLQDQFHLVXQFRQVWLWXWLRQDORQ          KLVWRU\EHHQXVHGDVSXQLVKPHQW´
LWV IDFH DQG DV DSSOLHG WR WKHP D SHUPDQHQW LQMXQFWLRQ
SURKLELWLQJ WKH &LW\ IURP HQIRUFLQJ WKH 2UGLQDQFH                   (TXDWLQJ WKH RUGLQDQFH¶V QLQHW\GD\ DQG RQH\HDU
FRPSHQVDWRU\ GDPDJHV DQG UHDVRQDEOH DWWRUQH\ IHHV DQG            H[FOXVLRQVZLWKEDQLVKPHQWKRZHYHULVSUREOHPDWLFEHFDXVH
FRVWV                                                                  WKH RUGLQDQFH SURYLGHG IRU YDULDQFHV WR LQGLYLGXDOV ZKR
                                                                        UHVLGHLQRUZKRDUHHPSOR\HGE\DODZIXOEXVLQHVVORFDWHGLQ
  7KH GLVWULFW FRXUW KHOG WKDW WKH 2UGLQDQFH ZDV                 DQ H[FOXVLRQ ]RQH  5HJLVWHUHG VRFLDO VHUYLFH DJHQFLHV
XQFRQVWLWXWLRQDOERWKDVDSSOLHGDQGRQLWVIDFHEHFDXVHLW            PRUHRYHU FRXOG JUDQW YDULDQFHV WR LQGLYLGXDOV ZKRP WKH\
 YLRODWHG WKH SODLQWLIIV¶ ULJKW WR IUHHGRP RI DVVRFLDWLRQ   DVVLVW  $V D UHVXOW , GR QRW EHOLHYH WKDW WKH RUGLQDQFH¶V
 YLRODWHG WKH ULJKW RI H[FOXGHG SHUVRQV WR IUHHGRP RI       WHPSRUDU\ H[FOXVLRQV ZHUH HTXLYDOHQW WR ZKDW KDV EHHQ
PRYHPHQWLQWKHIRUPRIWKHLUULJKWWRLQWUDVWDWHWUDYHODQG          KLVWRULFDOO\ UHFRJQL]HG DV D IRUP RI SXQLVKPHQW
 YLRODWHG $X )UDQFH¶V ULJKW WR EH IUHH IURP GRXEOH          )XUWKHUPRUHDOWKRXJKERWKWKHSODLQWLIIVDQGWKHGLVWULFWFRXUW
MHRSDUG\  7KH GLVWULFW FRXUW HQMRLQHG HQIRUFHPHQW RI WKH       FRQVLGHUHGWKHSDUWLFXODUFLUFXPVWDQFHVRI-RKQVRQDQG$X
2UGLQDQFHDQGDZDUGHGSODLQWLIIVLQIHHV                       )UDQFH+XGVRQLQVWUXFWVWKDWWKHLQTXLU\VKRXOGEHOLPLWHGWR
                                                                        WKH IDFH RI WKH VWDWXWH  +XGVRQ  86 DW   7KH
  6XEVHTXHQW WR WKH GLVWULFW FRXUW¶V GHFLVLRQ WKH 2KLR          RUGLQDQFHLQTXHVWLRQZKHQYLHZHGDVDZKROHSURYLGHGIRU
6XSUHPH&RXUWGHFODUHGWKDWWKHSRVWFRQYLFWLRQSRUWLRQRI              WKHWHPSRUDU\H[FOXVLRQRILQGLYLGXDOVZKRZHUHDUUHVWHGRU
WKH2UGLQDQFHYLRODWHGERWKWKH8QLWHG6WDWHV&RQVWLWXWLRQ              FRQYLFWHGRIDGUXJUHODWHGFULPHIURPGHVLJQDWHGKLJKFULPH
DQG WKH 6WDWH RI 2KLR &RQVWLWXWLRQ  6WDWH Y %XUQHWW     QHLJKERUKRRGV DQG LW DOORZHG IRU YDULDQFHV WR SUHYHQW
1(G   2KLR  FHUW GHQLHG  6&W        LQWHUIHUHQFHZLWKVXFKDSHUVRQ¶VUHVLGHQFHHPSOR\PHQWRU
$FFRUGLQJWRDOOEXWRQH-XVWLFHRIWKH2KLR              DELOLW\ WR REWDLQ FUXFLDO VRFLDO VHUYLFHV  8QGHU WKHVH
6XSUHPH&RXUWWKH2UGLQDQFHLPSHUPLVVLEO\LQIULQJHGRQD               FLUFXPVWDQFHV,FRQFOXGHWKDWWKLVVDQFWLRQGLGQRWFRQVWLWXWH
FRQYLFWHGLQGLYLGXDO¶VGXHSURFHVVULJKWWRLQWUDVWDWHWUDYHO          D SHQDOW\ WKDW ³KDV KLVWRULFDOO\ EHHQ UHJDUGHG DV D
VSHFLILFDOO\WKHULJKWWR³WUDYHOORFDOO\WKURXJKSXEOLFVSDFHV        SXQLVKPHQW´
DQGURDGZD\V´RIWKHVWDWH,GDW7KH%XUQHWWFRXUWDOVR
UXOHG WKDW WKH 2UGLQDQFH LPSHUPLVVLEO\ H[FHHGHG WKH ORFDO
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL         1R      1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL         

DGUXJH[FOXVLRQ]RQHDVD³FLYLOH[FOXVLRQ´&0&       DXWKRULW\JUDQWHGWRWKH&LW\E\6HFWLRQ$UWLFOH;9,,,RIWKH
)XUWKHUPRUH WKH RUGLQDQFH SURYLGHV WKDW LWV SXUSRVH LV WR   2KLR&RQVWLWXWLRQ,GDW
DGYDQFHWKH&LW\¶VLQWHUHVWLQ³UHVWRULQJWKHTXDOLW\RIOLIHDQG
SURWHFWLQJWKHKHDOWKVDIHW\DQGZHOIDUHRIFLWL]HQVXVLQJWKH                                      ,,
SXEOLFZD\V´LQQHLJKERUKRRGVZLWKKLJKLQFLGHQWVRIGUXJ
UHODWHGRIIHQVHV&LQFLQQDWL2KLR2UGLQDQFH1R            ,Q OLJKW RI WKH 2KLR 6XSUHPH &RXUW¶V UHFHQW GHFLVLRQ LQ
 ' $XJ    :H FDQ WKHUHIRUH SURFHHG WR WKH   %XUQHWWZHPXVWILUVWDGGUHVVZKHWKHUDQ³DFWXDOFRQWURYHUV\
VHFRQGVWHSLQRUGHUWRGHWHUPLQHZKHWKHUWKHSODLQWLIIVPHHW        VWLOO H[LVWV EHWZHHQ WKH SDUWLHV´  :-:79 ,QF Y &LW\ RI
WKHKLJKEXUGHQQHFHVVDU\WRHVWDEOLVKWKDWWKHRUGLQDQFHLQ         &OHYHODQG)GWK&LUSHUFXULDP
IDFW FRQVWLWXWHG D FULPLQDO SHQDOW\ XQGHU WKH DERYHVWDWHG    FLWDWLRQVRPLWWHGVHHDOVR&',,QIR6HUYV,QFY5HQR
IDFWRUV                                                              )G   WK &LU  QRWLQJ WKLV FRXUW¶V
                                                                     REOLJDWLRQWRSROLFHLWVRZQMXULVGLFWLRQ:HUHFRJQL]HGLQ
  :LWKUHJDUGWRWKHILUVWIDFWRUWKHRUGLQDQFHFOHDUO\OLPLWV      :-:79,QFWKDWDQLQWHUYHQLQJVWDWHVXSUHPHFRXUWGHFLVLRQ
WKHIUHHGRPRIPRYHPHQWRISHUVRQVDUUHVWHGRUFRQYLFWHGIRU         RQDSDUWLFXODULVVXHPD\UHQGHUDQDSSHDOWRWKLVFRXUWRQWKH
GUXJUHODWHGRIIHQVHVWKDWRFFXULQH[FOXVLRQ]RQHV7KH&LW\       VDPH LVVXH PRRW  ,G DW  VHH JHQHUDOO\  0RRUH¶V
UHOLHV XSRQ +XGVRQ IRU WKH SURSRVLWLRQ WKDW H[FOXGLQJ         )HGHUDO3UDFWLFHGHG7KDWWKHVWDWHFRXUW
VRPHRQHIURPDOLPLWHGJHRJUDSKLFDUHDLVQRW³DQDIILUPDWLYH        UHVROYHG WKH :-:79 LVVXH RQ VWDWH DQG PXQLFLSDO ODZ
GLVDELOLW\RUUHVWUDLQW´,Q+XGVRQWKH6XSUHPH&RXUWKHOG         JURXQGVGLGQRWDIIHFWRXUFRQFOXVLRQ,GFLWLQJ'HWURLW)LUH
WKDW EHLQJ EDUUHG IURP WKH EDQNLQJ SURIHVVLRQ LV QRW D      )LJKWHUV$VV¶Q/RFDO1R,$))Y'L[RQ)G
FULPLQDO SHQDOW\  +XGVRQ  86 DW   7KH &RXUW     WK&LUSHUFXULDP
UHMHFWHG WKH DUJXPHQW WKDW WKH VDQFWLRQV LQYROYHG DQ
³DIILUPDWLYH GLVDELOLW\ RU UHVWUDLQW´ QRWLQJ WKDW ³>Z@KLOH       :KLOHWKH%XUQHWWFRXUWOLPLWHGLWVFRQVWLWXWLRQDODQDO\VLV
SHWLWLRQHUVKDYHEHHQSURKLELWHGIURPIXUWKHUSDUWLFLSDWLQJLQ       WRWKH2UGLQDQFH¶VSRVWFRQYLFWLRQH[FOXVLRQ%XUQHWW
WKHEDQNLQJLQGXVWU\WKLVLVFHUWDLQO\QRWKLQJDSSURDFKLQJWKH      1(GDWQLWVVWDWHODZKROGLQJDSSHDUVWRLQYDOLGDWH
LQIDPRXVSXQLVKPHQWRILPSULVRQPHQW´,GDWLQWHUQDO          WKHHQWLUH2UGLQDQFH,GDW³7KHRUGLQDQFHWKHUHIRUH
TXRWDWLRQPDUNVRPLWWHG                                          LV LQYDOLG XQGHU VHFWLRQ  $UWLFOH ;9,,, RI WKH 2KLR
                                                                     &RQVWLWXWLRQ´7KXV%XUQHWWFRXOGPRRWWKHSUHVHQWDSSHDO
  &RQWUDU\WRWKH&LW\¶VSRVLWLRQ,GRQRWEHOLHYHWKDWWKLV        ,QWKLVFDVHKRZHYHUWKHSDUWLHVVWLOOKDYHDQDFWXDOFDVHRU
ODQJXDJH VXSSRUWV WKH FRQFOXVLRQ WKDW DQ ³DIILUPDWLYH          FRQWURYHUV\ ZLWK UHVSHFW WR WKH GLVWULFW FRXUW¶V DZDUG RI
GLVDELOLW\ RU UHVWUDLQW´ RFFXUV RQO\ ZKHUH D SHUVRQ IDFHV    DWWRUQH\ IHHV  6HH 8QLWHG $VV¶Q RI -RXUQH\PHQ Y %HFKWHO
LPSULVRQPHQWRUFRQILQHPHQW,QVWHDGLWVLPSO\UHFRJQL]HV          &RQVWU &R  )G   WK &LU 
WKDWLPSULVRQPHQWLVWKHFOHDUHVWH[DPSOHRIDUHVWUDLQW7KH       :DVKLQJWRQ+RVS&WUY&ROOLHU)G'&
6XSUHPH&RXUWLQ0HQGR]D0DUWLQH]DQGVXEVHTXHQWFDVHV               &LU7KHSODLQWLIIVDUHHQWLWOHGWRWKLVDZDUGRQO\LIWKH
FRXOG KDYH HDVLO\ XVHG WKH WHUP ³LPSULVRQPHQW´ LI LW KDG    2UGLQDQFHYLRODWHGWKHLUIHGHUDOULJKWVWKXVZHPXVWHYDOXDWH
LQWHQGHGWROLPLWWKHILUVWIDFWRUWRWKDWVDQFWLRQ,WKHUHIRUH    WKHLUFODLPUHJDUGLQJWKHFRQVWLWXWLRQDOLW\RIWKH2UGLQDQFH
FRQFOXGH WKDW EHLQJ EDQQHG IURP D GUXJH[FOXVLRQ ]RQH         86&%HUJHUY&LW\RI0D\ILHOG+HLJKWV
FRQVWLWXWHVDIRUPRIUHVWUDLQWDOEHLWQRWRIWKHPRVWH[WUHPH      )GWK&LU
W\SH7KHILUVWIDFWRUWKXVSURYLGHVDPRGLFXPRIVXSSRUWIRU
WKHSODLQWLIIV¶DUJXPHQWWKDWWKHRUGLQDQFHLPSRVHGDFULPLQDO         /DVWO\ZHQRWHWKDWWKH&LW\¶VDVVXUDQFHWKDWLWQRORQJHU
SHQDOW\  %HFDXVH WKH UHVWUDLQW LV IDU IURP WKH ³LQIDPRXV   HQIRUFHVWKH2UGLQDQFHVHH%XUQHWW1(GDWGRHV
                                                                     QRW UHQGHU WKH SUHVHQW DSSHDO PRRW  ³>$@ GHIHQGDQW¶V
     -RKQVRQHWDOY&LW\RI&LQFLQQDWL        1R      1R           -RKQVRQHWDOY&LW\RI&LQFLQQDWL        

YROXQWDU\FHVVDWLRQRIDFKDOOHQJHGSUDFWLFHGRHVQRWGHSULYH       HVWDEOLVKLQJ WKH SHQDOL]LQJ PHFKDQLVP LQGLFDWHG HLWKHU
DIHGHUDOFRXUWRILWVSRZHUWRGHWHUPLQHWKHOHJDOLW\RIWKH       H[SUHVVO\RULPSOLHGO\DSUHIHUHQFHIRURQHODEHORUWKHRWKHU´
SUDFWLFH´  'HMD 9X RI 1DVKYLOOH ,QF Y 0HW *RY¶W RI   ,GLQWHUQDOTXRWDWLRQPDUNVRPLWWHG
1DVKYLOOH)GWK&LUTXRWLQJ&LW\RI
0HVTXLWHY$ODGGLQ¶V&DVWOH,QF86           (YHQLIWKHOHJLVODWXUHLQGLFDWHVLWVGHVLUHWRHVWDEOLVKDFLYLO
6&W/(G                                  SHQDOW\DVHFRQGVWHSLQWKHDQDO\VLVLVQHFHVVDU\$FRXUW
                                                                    PXVW GHWHUPLQH ³ZKHWKHU WKH VWDWXWRU\ VFKHPH ZDV VR
                              ,,,                                  SXQLWLYHHLWKHULQSXUSRVHRUHIIHFWDVWRWUDQVIRU>P@ZKDWZDV
                                                                    FOHDUO\LQWHQGHGDVDFLYLOUHPHG\LQWRDFULPLQDOSHQDOW\´,G
  :HUHYLHZDGLVWULFWFRXUW¶VJUDQWRIVXPPDU\MXGJPHQWGH         LQWHUQDOTXRWDWLRQPDUNVDQGFLWDWLRQRPLWWHGDOWHUQDWLRQLQ
QRYR  *ULEFKHFN Y 5XQ\RQ  )G   WK &LU   RULJLQDO  7KH 6XSUHPH &RXUW KDV LGHQWLILHG VHYHQ IDFWRUV
  6XPPDU\ MXGJPHQW VKRXOG EH JUDQWHG ZKHQ ³WKH        WKDW³SURYLGHXVHIXOJXLGHSRVWV´IRUDQVZHULQJWKLVTXHVWLRQ
SOHDGLQJV GHSRVLWLRQV DQVZHUV WR LQWHUURJDWRULHV DQG
DGPLVVLRQVRQILOHWRJHWKHUZLWKWKHDIILGDYLWVLIDQ\VKRZ          >Z@KHWKHU WKH VDQFWLRQ LQYROYHV DQ DIILUPDWLYH
WKDWWKHUHLVQRJHQXLQHLVVXHDVWRDQ\PDWHULDOIDFWDQGWKDW       GLVDELOLW\RUUHVWUDLQWZKHWKHULWKDVKLVWRULFDOO\EHHQ
WKHPRYLQJSDUW\LVHQWLWOHGWRMXGJPHQWDVDPDWWHURIODZ´         UHJDUGHGDVDSXQLVKPHQWZKHWKHULWFRPHVLQWRSOD\
)HG5&LY3F                                                RQO\RQDILQGLQJRIVFLHQWHUZKHWKHULWVRSHUDWLRQ
                                                                      ZLOO SURPRWH WKH WUDGLWLRQDO DLPV RI
  ³:KHUH D SDUWLFXODU $PHQGPHQW µSURYLGHV DQ H[SOLFLW           SXQLVKPHQW²UHWULEXWLRQDQGGHWHUUHQFHZKHWKHUWKH
WH[WXDOVRXUFHRIFRQVWLWXWLRQDOSURWHFWLRQ¶DJDLQVWDSDUWLFXODU     EHKDYLRU WR ZKLFK LW DSSOLHV LV DOUHDG\ D FULPH
VRUWRIJRYHUQPHQWEHKDYLRUµWKDW$PHQGPHQWQRWWKHPRUH             ZKHWKHU DQ DOWHUQDWLYH SXUSRVH WR ZKLFK LW PD\
JHQHUDOL]HGQRWLRQRIµVXEVWDQWLYHGXHSURFHVV¶PXVWEHWKH          UDWLRQDOO\ EH FRQQHFWHG LV DVVLJQDEOH IRU LW DQG
JXLGHIRUDQDO\]LQJWKHVHFODLPV¶´$OEULJKWY2OLYHU           ZKHWKHU LW DSSHDUV H[FHVVLYH LQ UHODWLRQ WR WKH
86    6&W   /(G G         DOWHUQDWLYHSXUSRVHDVVLJQHG,GDWDOWHUDWLRQ
TXRWLQJ*UDKDPY&RQQRU866&W               DQG LWDOLFV LQ RULJLQDO TXRWLQJ .HQQHG\ Y 0HQGR]D
/(GVHHDOVR0RQWJRPHU\Y&DUWHU           0DUWLQH]86
&\)GWK&LU&I8QLWHG6WDWHVY
/DQLHU86Q6&W/(GG             %HFDXVH WKHVH IDFWRUV ³PD\ RIWHQ SRLQW LQ GLIIHULQJ
  FDXWLRQLQJ WKDW QRW ³DOO FRQVWLWXWLRQDO FODLPV   GLUHFWLRQV´ QR VLQJOH IDFWRU LV GLVSRVLWLYH  0HQGR]D
UHODWLQJWRSK\VLFDOO\DEXVLYHJRYHUQPHQWFRQGXFWPXVWDULVH        0DUWLQH]86DW7KH6XSUHPH&RXUWKDV
XQGHUHLWKHUWKH)RXUWKRU(LJKWK$PHQGPHQWV´6HHNLQJWR         DOVR GHWHUPLQHG WKDW ³WKHVH IDFWRUV PXVW EH FRQVLGHUHG LQ
JURXQG WKLV GLVSXWH LQ DQ $PHQGPHQW RWKHU WKDQ WKH          UHODWLRQ WR WKH VWDWXWH RQ LWV IDFH´ QRW LQ FRQQHFWLRQ ZLWK
)RXUWHHQWK $PHQGPHQW WKH &LW\ DUJXHV WKDW WKH )RXUWK        LQGLYLGXDOV DIIHFWHG E\ WKH DOOHJHGO\ FLYLO SHQDOW\  ,G
$PHQGPHQWSURYLGHVWKHH[FOXVLYHDQDO\WLFDOIUDPHZRUNWR            )LQDOO\ ³RQO\ WKH FOHDUHVW SURRI ZLOO VXIILFH WR RYHUULGH
DVVHVVWKHFRQVWLWXWLRQDOLW\RIWKH2UGLQDQFH$FFRUGLQJWR        OHJLVODWLYHLQWHQWDQGWUDQVIRUPZKDWKDVEHHQGHQRPLQDWHG
WKH&LW\SRVWDUUHVWRUSRVWFRQYLFWLRQH[FOXVLRQIURP2YHU        DFLYLOUHPHG\LQWRDFULPLQDOSHQDOW\´+XGVRQ86DW
WKH 5KLQH¶V VLGHZDONV SXEOLF ZDONZD\V DQG VWUHHWV          LQWHUQDOTXRWDWLRQPDUNVRPLWWHG
FRQVWLWXWHVDWPRVWDSDUWLDOVHL]XUHWREHHYDOXDWHGXQGHUWKH
UXEULFRI)RXUWK$PHQGPHQWUHDVRQDEOHQHVV:HGLVDJUHH               1HLWKHUSDUW\GLVSXWHVWKDWWKHRUGLQDQFHZDVLQWHQGHGWREH
                                                                    D FLYLO UHPHG\  7KH RUGLQDQFH ODEHOV WKH UHVWULFWLRQV WKDW
                                                                    IROORZDQDUUHVWRUFRQYLFWLRQIRUDGUXJRIIHQVHFRPPLWWHGLQ
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL         1R       1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL        

DSSO\LQJ UDWLRQDO EDVLV UHYLHZ WR D SROLF\ WKDW OLPLWHG         *HQHUDOO\ WKH )RXUWK $PHQGPHQW DSSOLHV WR ³SUHWULDO
LQGLYLGXDOV¶PRELOLW\EXWGLGQRWDIIHFWIXQGDPHQWDOULJKWVRU        GHSULYDWLRQV RI OLEHUW\´  $OEULJKW  86 DW   7KH
LQYROYHVXVSHFWFODVVLILFDWLRQV                                    )RXUWK$PHQGPHQWSODLQO\DSSOLHVWRLQYHVWLJDWRU\VWRSVDQG
                                                                      IRUPDO DUUHVWV EXW GRHV QRW DSSO\ SRVWFRQYLFWLRQ  6HH
  7KHPDMRULW\UHFRJQL]HVWKDWWKH&LW\¶VJRDORIHUDGLFDWLQJ         *UDKDP86DWQ*HUVWHLQY3XJK86
WKH EOLJKW RI GUXJLQIHVWHG QHLJKERUKRRGV FRQVWLWXWHV D         6&W/(GGVHHDOVR3KHOSV
FRPSHOOLQJJRYHUQPHQWDOLQWHUHVW0DM2SDW7KLV          Y &R\  )G   WK &LU  ³:KLFK
SXUSRVH LQ HQDFWLQJ WKH RUGLQDQFH QHFHVVDULO\ VDWLVILHV WKH    DPHQGPHQWDSSOLHVGHSHQGVRQWKHVWDWXVRIWKHSODLQWLIIDW
PRUHOHQLHQWWHVWRIEHLQJDOHJLWLPDWHLQWHUHVW0RUHRYHU          WKH WLPH RI WKH LQFLGHQW ZKHWKHU IUHH FLWL]HQ FRQYLFWHG
SUHYHQWLQJLQGLYLGXDOVZKRDUHDUUHVWHGIRURUFRQYLFWHGRI           SULVRQHURUVRPHWKLQJLQEHWZHHQ´7KXVWKHUHLVVLPSO\
FRPPLWWLQJ GUXJ RIIHQVHV LQ GUXJH[FOXVLRQ ]RQHV IURP           QRUHDVRQDEOHEDVLVIRUWKH&LW\¶VDVVHUWLRQWKDWWKH)RXUWK
HQWHULQJ WKRVH QHLJKERUKRRGV LV LQ P\ YLHZ UDWLRQDOO\        $PHQGPHQWSURYLGHVWKHH[FOXVLYHDQDO\WLFDOIUDPHZRUNWR
UHODWHGWRDFKLHYLQJWKH&LW\¶VLQWHUHVW6HH7KRPSVRQ          HYDOXDWHWKHSRVWFRQYLFWLRQSURYLVLRQRIWKH2UGLQDQFH
)GDWFRQFOXGLQJWKDWEDQQLQJLQGLYLGXDOVZKRKDYH
FULPLQDOKLVWRULHVIURPHQWHULQJWKHSXEOLFKRXVLQJDXWKRULW\¶V          'HWHUPLQLQJZKHWKHUWKH)RXUWK$PHQGPHQWSURYLGHVWKH
SUHPLVHVZDVUDWLRQDOO\UHODWHGWRWKHJRDORIVXSSUHVVLQJDQG        DSSURSULDWHIUDPHZRUNIRUHYDOXDWLQJWKHSRVWDUUHVWSURYLVLRQ
SUHYHQWLQJ FULPH RQ WKH SUHPLVHV  , DP WKHUHIRUH RI WKH   RI WKH 2UGLQDQFH LV D PRUH GLIILFXOW TXHVWLRQ  %H\RQG LWV
RSLQLRQWKDWWKHRUGLQDQFHZRXOGKDYHVXUYLYHGUDWLRQDOEDVLV         JHQHUDOVWDWHPHQWLQ$OEULJKWWKH6XSUHPH&RXUWKDVQRW\HW
UHYLHZ                                                              SLQSRLQWHGWKHH[DFWSRLQWDORQJWKHSUHWULDOFRQWLQXXPZKHUH
                                                                      WKH )RXUWK $PHQGPHQW¶V SURWHFWLRQ JLYHV ZD\ WR WKH
                ,,,'28%/(-(23$5'<                                 SURWHFWLRQRIDQRWKHU$PHQGPHQW*UDKDP86DW
                                                                      QDFNQRZOHGJLQJWKDWWKH&RXUWKDVQRW\HW³UHVROYHGWKH
  7KHSODLQWLIIV¶ILQDODUJXPHQWZKLFKWKHPDMRULW\KDGQR           TXHVWLRQZKHWKHUWKH)RXUWK$PHQGPHQWFRQWLQXHVWRSURYLGH
UHDVRQWRDGGUHVVLVWKDWWKHRUGLQDQFHYLRODWHGWKH'RXEOH          LQGLYLGXDOV ZLWK SURWHFWLRQ DJDLQVW WKH GHOLEHUDWH XVH RI
-HRSDUG\ &ODXVH RI WKH )LIWK $PHQGPHQW  7KLV FODXVH          H[FHVVLYH IRUFH EH\RQG WKH SRLQW DW ZKLFK DUUHVW HQGV DQG
³SURWHFWVDJDLQVWVXFFHVVLYHSURVHFXWLRQVIRUWKHVDPHRIIHQVH        SUHWULDO GHWHQWLRQ EHJLQV´  $QG RXU VLVWHU FLUFXLWV KDYH
DIWHU DFTXLWWDO RU FRQYLFWLRQ DQG DJDLQVW PXOWLSOH FULPLQDO    UHDFKHGGLIIHUHQWDQVZHUVWRWKLVTXHVWLRQ&RPSDUH5HHGY
SXQLVKPHQWVIRUWKHVDPHRIIHQVH´0RQJHY&DOLIRUQLD          &LW\RI&KLFDJR)GQWK&LUZLWK
86     $FFRUGLQJ WR WKH SODLQWLIIV WKH   0XUSK\Y/\QQ)GG&LU
VDQFWLRQVLPSRVHGE\WKHRUGLQDQFHDUHVRSXQLWLYHWKDWWKH\
DPRXQWWRH[WUDMXGLFLDOSXQLVKPHQWUDWKHUWKDQDUHPHGLDO             &RQFXUULQJ LQ $OEULJKW -XVWLFH *LQVEXUJ VWDWHG WKDW D
FLYLO HIIRUW E\ WKH &LW\ WR UHKDELOLWDWH QHLJKERUKRRGV WKDW   GHIHQGDQWZKRLVUHOHDVHGEHIRUHWULDO³LVVFDUFHO\DWOLEHUW\´
H[SHULHQFHGLVSURSRUWLRQDWHO\KLJKUDWHVRIGUXJDEXVHFULPHV         86 DW  *LQVEXUJ - FRQFXUULQJ  $FFRUGLQJ WR
                                                                      -XVWLFH *LQVEXUJ VXFK D GHIHQGDQW ³UHPDLQV DSSUHKHQGHG
   'HWHUPLQLQJZKHWKHUDSDUWLFXODUSXQLVKPHQWLVFULPLQDORU         DUUHVWHGLQKLVPRYHPHQWVLQGHHGµVHL]HG¶IRUWULDOVRORQJDV
FLYLOIRUSXUSRVHVRIWKH'RXEOH-HRSDUG\&ODXVHILUVWUHTXLUHV       KHLVERXQGWRDSSHDULQFRXUWDQGDQVZHUWKHVWDWH¶VFKDUJHV´
DQH[DPLQDWLRQRIWKHOHJLVODWLRQWKDWLPSRVHVWKHVDQFWLRQDW        ,G VHHDOVRLGDW6WHYHQV-GLVVHQWLQJQRWLQJKLV
LVVXH  +XGVRQ Y 8QLWHG 6WDWHV  86        DJUHHPHQW ZLWK -XVWLFH *LQVEXUJ¶V YLHZ WKDW ³WKH LQLWLDO
³:KHWKHUDSDUWLFXODUSXQLVKPHQWLVFULPLQDORUFLYLOLVDW         VHL]XUHRISHWLWLRQHUFRQWLQXHGXQWLOKLVGLVFKDUJH´LGDW
OHDVWLQLWLDOO\DPDWWHURIVWDWXWRU\FRQVWUXFWLRQ´7KHILUVW     6RXWHU - FRQFXUULQJ QRWLQJ WKDW PRYHPHQW LV
VWHSLQWKLVLQTXLU\LVWRGHWHUPLQH³ZKHWKHUWKHOHJLVODWXUHLQ
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL             1R        1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL        

UHVWUDLQHGZKHQ³VHL]XUHRFFXUVRUERQGWHUPVDUHLPSRVHG´               FKLOGELUWK WKH UDLVLQJ DQG HGXFDWLRQ RI FKLOGUHQ DQG
*HUVWHLQ  86 DW  ³(YHQ SUHWULDO UHOHDVH PD\ EH          FRKDELWDWLRQZLWKRQH¶VUHODWLYHV´,GFLWDWLRQVRPLWWHG
DFFRPSDQLHG E\ EXUGHQVRPH FRQGLWLRQV WKDW HIIHFW D
VLJQLILFDQWUHVWUDLQWRIOLEHUW\´-XVWLFHVRI%RVWRQ0XQLFLSDO             $OWKRXJKWKHDWWRUQH\FOLHQWUHODWLRQVKLSVKDUHVPDQ\RIWKH
&RXUW Y /\GRQ  86    6&W              FKDUDFWHULVWLFV RI IDPLOLHV LQFOXGLQJ ³UHODWLYH VPDOOQHVV D
/(GGVWDWLQJLQKDEHDVFRUSXVFRQWH[WWKDW                KLJKGHJUHHRIVHOHFWLYLW\LQGHFLVLRQVWREHJLQDQGPDLQWDLQ
RQH UHOHDVHG RQ KLV RU KHU RZQ UHFRJQL]DQFH UHPDLQV LQ            WKHDIILOLDWLRQDQGVHFOXVLRQIURPRWKHUVLQFULWLFDODVSHFWVRI
RIILFLDOFXVWRG\EHFDXVHKHLV³VXEMHFW>HG@WRUHVWUDLQWVQRW        WKHUHODWLRQVKLS´,UHMHFWWKHQRWLRQWKDWWKHVHWUDLWVDORQHDUH
VKDUHG E\ WKH SXEOLF JHQHUDOO\´ VXFK DV ³DQ REOLJDWLRQ WR         VXIILFLHQWWRMXVWLI\ILQGLQJWKDW³IUHHGRPRIDVVRFLDWLRQDVDQ
DSSHDU IRU WULDO    RQ WKH VFKHGXOHG GD\ DQG DOVR DW DQ\   LQWULQVLFHOHPHQWRISHUVRQDOOLEHUW\´DWWDFKHVWRWKHDWWRUQH\
VXEVHTXHQWWLPHWRZKLFKWKHFDVHPD\EHFRQWLQXHG´DQGD                 FOLHQWUHODWLRQVKLS,GDW1HLWKHUDFOLHQWQRUDQDWWRUQH\
³UHTXLUH>PHQW@ WKDW KH QRW GHSDUW´ IURP WKH MXULVGLFWLRQ            DUH W\SLFDOO\ VHHNLQJ ³HPRWLRQDO HQULFKPHQW´ IURP WKHLU
³ZLWKRXW OHDYH´ RI WKH FRXUW LQWHUQDO TXRWDWLRQ PDUNV             DVVRFLDWLRQ1RUGRHVWKHUHODWLRQVKLSFRQWULEXWHWRDFOLHQW¶V
RPLWWHG-XVWLFH*LQVEXUJH[SODLQHG                                     DELOLW\ WR GHILQH KLV RU KHU LGHQWLW\  )XUWKHUPRUH WKH WLH
                                                                           EHWZHHQDQDWWRUQH\DQGKLVRUKHUFOLHQWGRHVQRWUHSUHVHQW
  7KHSXUSRVHRIDQDUUHVWDWFRPPRQODZLQERWKFULPLQDO                 WKH³NLQGVRISHUVRQDOERQGV>WKDW@KDYHSOD\HGDFULWLFDOUROH
  DQGFLYLOFDVHVZDV³RQO\WRFRPSHODQDSSHDUDQFHLQ                    LQWKHFXOWXUHDQGWUDGLWLRQVRIWKH1DWLRQE\FXOWLYDWLQJDQG
  FRXUW´DQG³WKDWSXUSRVHLVHTXDOO\DQVZHUHGZKHWKHU                   WUDQVPLWWLQJVKDUHGLGHDOVDQGEHOLHIV´,GDW
  WKH VKHULII GHWDLQV >WKH VXVSHFW¶V@ SHUVRQ RU WDNHV
  VXIILFLHQW VHFXULW\ IRU KLV DSSHDUDQFH FDOOHG EDLO´                 7KHSUHFHGLQJDQDO\VLVRIWKHDWWRUQH\FOLHQWUHODWLRQVKLSLV
  FLWDWLRQVRPLWWHG7KHFRPPRQODZWKXVVHHPVWRKDYH                  HYHQPRUHDSSOLFDEOHWRDVVRFLDWLRQVEHWZHHQLQGLYLGXDOVDQG
  UHJDUGHGWKHGLIIHUHQFHEHWZHHQSUHWULDOLQFDUFHUDWLRQDQG               FKDULWDEOH RUJDQL]DWLRQV  $OWKRXJK D UHFLSLHQW DQG WKH
  RWKHUZD\VWRVHFXUHDGHIHQGDQW¶VFRXUWDWWHQGDQFHDVD                 SURYLGHU RI VRFLDO VHUYLFHV PD\ GHYHORS FORVH WLHV WKH
  GLVWLQFWLRQEHWZHHQPHWKRGVRIUHWDLQLQJFRQWURORYHUD                  UHODWLRQVKLS LV E\ QR PHDQV QHFHVVDULO\ RQH RI LQWLPDF\
  GHIHQGDQW¶V SHUVRQ QRW RQH EHWZHHQ VHL]XUH DQG LWV               (PRWLRQDOHQULFKPHQWDQGVHOIGHYHORSPHQWPRUHRYHUDUH
  RSSRVLWH                                                                QRWWKHSULPDU\JRDOVRUSURGXFWVRIWKHVHDVVRFLDWLRQV
,G%XWVHH5LOH\Y'RUWRQ)GWK&LU                  )RUDOORIWKHVHUHDVRQV,FRQFOXGHWKDWWKHRUGLQDQFHGLG
 HQ EDQF UHMHFWLQJ ³FRQWLQXLQJ VHL]XUH´ GRFWULQH           QRWLQWHUIHUHZLWK$X)UDQFH¶V)RXUWHHQWK$PHQGPHQWULJKW
5HHG)GDWQVDPH                                          WRIUHHGRPRIDVVRFLDWLRQ
   ,Q D VHULHV RI PDOLFLRXV SURVHFXWLRQ FDVHV VRPH RI RXU                     ,,5$7,21$/%$6,65(9,(:
VLVWHU FLUFXLWV ± UHO\LQJ SULPDULO\ RQ -XVWLFH *LQVEXUJ¶V
$OEULJKW FRQFXUUHQFH ± KDYH UXOHG WKDW FHUWDLQ SUHWULDO              ,Q DGGLWLRQ WR QRW LQIULQJLQJ XSRQ WKH SODLQWLIIV¶
GHWHQWLRQ FRQGLWLRQV LPSOLFDWH WKH )RXUWK $PHQGPHQW¶V                 IXQGDPHQWDOULJKWVWKHRUGLQDQFHGLGQRWLQYROYHDQ\VXVSHFW
SURKLELWLRQ RQ XQUHDVRQDEOH VHL]XUHV  )RU H[DPSOH WKH             FODVVLILFDWLRQV$VDUHVXOWWKHRUGLQDQFHLVFRQVWLWXWLRQDOVR
6HFRQG &LUFXLW KHOG WKDW D MXGLFLDO RUGHU SURKLELWLQJ WKH          ORQJ DV LW LV ³UDWLRQDOO\ UHODWHG WR OHJLWLPDWH JRYHUQPHQW
GHIHQGDQWIURPOHDYLQJWKHVWDWHFRPELQHGZLWKDGLUHFWLYHWR             LQWHUHVWV´  :DVKLQJWRQ Y *OXFNVEHUJ  86  
DWWHQG FRXUW DSSRLQWPHQWV FRQVWLWXWHG D VHL]XUH  0XUSK\          H[SODLQLQJWKHDSSOLFDEOHVWDQGDUGIRUUHYLHZLQJDODZ
)GDW&KDUDFWHUL]LQJLWDVD³FORVHTXHVWLRQ´WKH             WKDW GRHV QRW LQYROYH D IXQGDPHQWDO OLEHUW\ LQWHUHVW
                                                                           7KRPSVRQ Y $VKH  )G   WK &LU 
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL          1R       1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL        

FRXOG PHHW RXWVLGH 2YHU WKH 5KLQH FRPPXQLFDWH RQ WKH          7KLUG &LUFXLW VLPLODUO\ UXOHG WKDW SUHWULDO LQWHUVWDWH WUDYHO
WHOHSKRQHDQGFRUUHVSRQGWKURXJKWKHPDLO-RKQVRQFRXOG             UHVWULFWLRQV DQG PDQGDWRU\ FRXUW DWWHQGDQFH FRQVWLWXWHG D
WKHUHIRUH FRQWLQXH WR SDUWLFLSDWH LQ WKH XSEULQJLQJ RI KHU     VHL]XUH*DOORY&LW\RI3KLODGHOSKLD)GG
JUDQGFKLOGUHQWKHYHU\ULJKWWKDWWKHPDMRULW\LGHQWLILHVDVWKH      &LUVHHDOVR(YDQVY%DOO)GWK&LU
IXQGDPHQWDODVVRFLDWLRQDOULJKWDWLVVXHLQWKHSUHVHQWFDVH          UXOLQJWKDWD³VXPPRQVWRDSSHDULQFRXUWFRXSOHG
7KH IDFW WKDW VXFK SDUWLFLSDWLRQ EHFDPH OHVV FRQYHQLHQW         ZLWKWKHUHTXLUHPHQWVWKDW>WKHGHIHQGDQW@REWDLQSHUPLVVLRQ
GXULQJKHUH[FOXVLRQLVQRWDIDFWRULQGHWHUPLQLQJZKHWKHU            EHIRUHOHDYLQJWKHVWDWHUHSRUWUHJXODUO\WRSUHWULDOVHUYLFHV
-RKQVRQ¶VDVVHUWHGULJKWLVDIXQGDPHQWDOOLEHUW\LQWHUHVW          VLJQ D SHUVRQDO UHFRJQL]DQFH ERQG DQG SURYLGH IHGHUDO
                                                                       RIILFHUV ZLWK ILQDQFLDO DQG LGHQWLI\LQJ LQIRUPDWLRQ
   $VIRU$X)UDQFHKHFRQWHQGVWKDWWKHULJKW³WRHQWHULQWR         GLPLQLVKHG >WKH GHIHQGDQW¶V@ OLEHUW\ HQRXJK WR UHQGHU KLP
DQGPDLQWDLQFHUWDLQLQWLPDWHKXPDQUHODWLRQVKLSV´5REHUWV            VHL]HG´FI1LHYHVY0F6ZHHQH\)GVW
Y8QLWHG6WDWHV-D\FHHV86SURWHFWV           &LUKROGLQJWKDWGHIHQGDQW¶VREOLJDWLRQWRDSSHDULQ
KLV ULJKW WR DVVRFLDWH ZLWK KLV FKRVHQ DWWRUQH\ DQG ZLWK      FRXUWGLGQRWFRQVWLWXWHDVHL]XUH%ULWWRQY0DORQH\
VXSSRUWLYHSHUVRQVDQGRUJDQL]DWLRQVLQ2YHUWKH5KLQH7KH           )G   VW &LU  UXOLQJ WKDW LVVXDQFH RI D
PDMRULW\ILQGWKLVDUJXPHQWSHUVXDVLYH,GLVDJUHH                   VXPPRQVGLGQRWFRQVWLWXWHDVHL]XUH
   ,Q 5REHUWV WKH 6XSUHPH &RXUW KHOG WKDW D VWDWH ODZ           :HKDYHKHOGWKDWD)RXUWK$PHQGPHQWVHL]XUH³FRQWLQXHV
UHTXLULQJWKH-D\FHHVWRDFFHSWZRPHQDVPHPEHUVGLGQRW               WKURXJKRXWWKHWLPHWKHSHUVRQUHPDLQVLQWKHFXVWRG\RIWKH
YLRODWHWKHPDOHPHPEHUV¶FRQVWLWXWLRQDOULJKWVRIIUHHVSHHFK         DUUHVWLQJRIILFHUV´0F'RZHOOY5RJHUV)G
DQGDVVRFLDWLRQ,GDW$OWKRXJKWKHODZLQIULQJHGRQ        WK&LUEXWZHKDYHQRW\HWDGGUHVVHGZKHWKHUWKH
WKH PHPEHUV¶ ULJKW RI H[SUHVVLYH DVVRFLDWLRQ WKH &RXUW         VHL]XUHFRXOGFRQWLQXHSDVWWKLVSRLQW$QGZKLOHZHKDYH
FRQFOXGHGWKDWWKHVWDWHRIIHUHGFRPSHOOLQJLQWHUHVWVWRMXVWLI\       KHOG WKDW WKH LVVXDQFH RI D WUDIILF WLFNHW GLG QRW VWDQGLQJ
WKH LQWHUIHUHQFH DQG WKDW WKH ODZ ZDV WKH OHDVW UHVWULFWLYH   DORQHFRQVWLWXWHDVHL]XUH'H3LHURY&LW\RI0DFHGRQLD
PHDQVIRUDFKLHYLQJWKRVHJRDOV,G7KH&RXUWDOVRKHOGWKDW        )G   WK &LU  ZH KDYH QRW \HW H[SOLFLWO\
WKHODZGLGQRWLQIULQJHRQWKHPHPEHUV¶IUHHGRPRILQWLPDWH           DGGUHVVHG WKH ³FRQWLQXLQJ VHL]XUH´ GRFWULQH DGYDQFHG E\
DVVRFLDWLRQ EHFDXVH WKH -D\FHHV ODFNHG WKH FKDUDFWHULVWLFV      -XVWLFH*LQVEXUJ6HH)R[Y9DQ2RVWHUXP)G
QHFHVVDU\IRUWKLVW\SHRIFRQVWLWXWLRQDOSURWHFWLRQWRDSSO\          	 Q WK &LU  FI 3KHOSV  )G DW 
,G DW   $V WKH &RXUW H[SODLQHG WKH UHDVRQ IRU       LQWHUSUHWLQJ0F'RZHOODVHQGRUVLQJWKH³FRQWLQXLQJVHL]XUH´
UHFRJQL]LQJ D FRQVWLWXWLRQDO ULJKW WR IRUP FHUWDLQ LQWLPDWH     GRFWULQH:HQHHGQRWUHVROYHWKLVTXHVWLRQLQWKHSUHVHQW
UHODWLRQVKLSVLVWKDWWKH\SURYLGH³HPRWLRQDOHQULFKPHQW´WR           FDVHEHFDXVHHYHQDVVXPLQJWKHYDOLGLW\RIWKH³FRQWLQXLQJ
WKH OLYHV RI WKH SHUVRQV LQYROYHG  ,G DW  ³>7@KH       VHL]XUH´ GRFWULQH ZH GR QRW EHOLHYH WKDW WKH )RXUWK
FRQVWLWXWLRQDOVKHOWHUDIIRUGHGVXFKUHODWLRQVKLSVUHIOHFWVWKH        $PHQGPHQWSURYLGHVWKHDSSURSULDWHIUDPHZRUNWRDQDO\]H
UHDOL]DWLRQ WKDW LQGLYLGXDOV GUDZ PXFK RI WKHLU HPRWLRQDO       WKH2UGLQDQFH
HQULFKPHQWIURPFORVHWLHVZLWKRWKHUV´³3URWHFWLQJWKHVH
UHODWLRQVKLSV IURP XQZDUUDQWHG VWDWH LQWHUIHUHQFH WKHUHIRUH         7R EH VXUH DSSOLFDWLRQ RI WKH 2UGLQDQFH¶V SRVWDUUHVW
VDIHJXDUGVWKHDELOLW\LQGHSHQGHQWO\WRGHILQHRQH¶VLGHQWLW\          SURYLVLRQ UHVHPEOHV D VHL]XUH LQ WKDW LW LV D VKRZ RI
WKDWLVFHQWUDOWRDQ\FRQFHSWRIOLEHUW\´,G7KHH[DPSOHVRI      JRYHUQPHQW DXWKRULW\ DQG D UHVWUDLQW RQ D IUHHGRP RI
VXFKLQWLPDWHUHODWLRQVKLSVJLYHQE\WKH&RXUW³DUHWKRVHWKDW         PRYHPHQW6HH8QLWHG6WDWHVY0HQGHQKDOO86
DWWHQG WKH FUHDWLRQ DQG VXVWHQDQFH RI D IDPLO\²PDUULDJH        6&W/(G³:HDGKHUHWRWKH
                                                                       YLHZWKDWDSHUVRQLVµVHL]HG¶RQO\ZKHQE\PHDQVRISK\VLFDO
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL          1R       1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL        

IRUFH RU D VKRZ RI DXWKRULW\ KLV IUHHGRP RI PRYHPHQW LV     HGXFDWLRQDQGUHDULQJZHZRXOGEHERXQGE\WKHKROGLQJLQ
UHVWUDLQHG´%XWLQHDFKRIWKHFDVHVDGGUHVVHGE\RXUVLVWHU       7KRPSVRQY$VKH )GWK&LUWKDW
FLUFXLWVWKHJRYHUQPHQWQRWRQO\FXUWDLOHGWKHVXVSHFW¶VULJKW        ³7KRPSVRQ KDV QR IXQGDPHQWDO ULJKW WR YLVLW KLV IDPLO\
WR LQWHUVWDWH WUDYHO LW DOVR LPSRVHG DGGLWLRQDO UHVWULFWLRQV   PHPEHUVRQ>WKHSXEOLFKRXVLQJDXWKRULW\¶V@SURSHUW\´0DM
GHVLJQHG WR FRPSHO DQ XOWLPDWH FRXUW DSSHDUDQFH VXFK DV       2SDW%XWWKHPDMRULW\QHYHUWKHOHVVFRQFOXGHVWKDW
REOLJDWLRQVWRSRVWERQGDWWHQGFRXUWKHDULQJVDQGFRQWDFW           -RKQVRQKDVDIXQGDPHQWDOULJKWWRYLVLWKHUJUDQGFKLOGUHQLQ
SUHWULDOVHUYLFHV(YDQV)GDW*DOOR)GDW         RUGHUWRDVVLVWLQWKHLUXSEULQJLQJ
0XUSK\)GDW,QFRQWUDVWWKH2UGLQDQFH
LPSRVHVVROHO\WUDYHOUHVWULFWLRQVWKHQLQHW\GD\H[FOXVLRQ          ,Q VXSSRUW RI LWV SRVLWLRQ WKH PDMRULW\ UHOLHV XSRQ ERWK
LVQRWERXQGHGE\DQHYHQWXDOFRXUWDSSHDUDQFHDQGWKH           0RRUHDQGDVHULHVRI6XSUHPH&RXUWFDVHVUHFRJQL]LQJWKDW
VWDWHGSXUSRVHRIWKHVHUHVWULFWLRQVLVWRFRPEDWGUXJFULPHLQ        SDUHQWVRUJXDUGLDQVKDYHDIXQGDPHQWDOULJKW³WRGLUHFWWKH
2YHU WKH 5KLQH  7KXV ZH FRQFOXGH WKDW WKH )RXUWK            HGXFDWLRQ DQG XSEULQJLQJ RI RQH¶V FKLOGUHQ´  *OXFNVEHUJ
$PHQGPHQW¶VSURKLELWLRQDJDLQVWXQUHDVRQDEOHVHL]XUHVGRHV             86DWVHHDOVR0/%Y6/-86
QRW SURYLGH WKH DSSURSULDWH DQDO\WLFDO IUDPHZRUN IRU             UHFRJQL]LQJWKDW³>F@KRLFHVDERXWWKHXSEULQJLQJ
HYDOXDWLQJ WKH FRQVWLWXWLRQDOLW\ RI VXFK UHVWULFWLRQV            RI FKLOGUHQ DUH DPRQJ DVVRFLDWLRQDO ULJKWV WKLV &RXUW KDV
7KHUHIRUH ZH WXUQ WR WKH PRUH JHQHUDO SURWHFWLRQV RI GXH     UDQNHG DV RI EDVLF LPSRUWDQFH LQ RXU VRFLHW\´ LQWHUQDO
SURFHVV6HH3KHOSV)GDW³>,@ISODLQWLIILVQRWLQ       TXRWDWLRQ PDUNV RPLWWHG  1RQH RI WKH SHUWLQHQW 6XSUHPH
D VLWXDWLRQ ZKHUH KLV ULJKWV DUH JRYHUQHG E\ WKH SDUWLFXODU   &RXUW FDVHV KRZHYHU LQYROYH WKH ULJKW RI QRQUHVLGHQW
SURYLVLRQ RI WKH )RXUWK RU (LJKW $PHQGPHQW WKH PRUH           JUDQGSDUHQWV WR FRQWULEXWH WR WKH UDLVLQJ RI WKHLU
JHQHUDOO\DSSOLFDEOHSURYLVLRQVRIWKHGXHSURFHVVFODXVHVWLOO        JUDQGFKLOGUHQ  3LHUFH Y 6RFLHW\ RI 6LVWHUV  86 
SURYLGHV WKH LQGLYLGXDO VRPH SURWHFWLRQ DJDLQVW SK\VLFDO           KROGLQJ WKDW 2UHJRQ¶V UHTXLUHPHQW WKDW DOO
DEXVHE\RIILFLDOV´                                                 FKLOGUHQEHWZHHQWKHDJHVRIDQGDWWHQGSXEOLFVFKRROV
                                                                       ³XQUHDVRQDEO\ LQWHUIHUHV ZLWK WKH OLEHUW\ RI SDUHQWV DQG
                                ,9                                    JXDUGLDQVWRGLUHFWWKHXSEULQJLQJDQGHGXFDWLRQRIFKLOGUHQ
                                                                       XQGHUWKHLUFRQWURO´0H\HUY1HEUDVND86
   3ODLQWLIIVDUJXHWKDWWKH2UGLQDQFHYLRODWHVWKHLUDVVHUWHG           KROGLQJ WKDW D 1HEUDVND VWDWXWH UHVWULFWLQJ WKH
ULJKWWRIUHHGRPRIPRYHPHQWDQGLQWUDVWDWHWUDYHOEHFDXVHLW          LQVWUXFWLRQ RI IRUHLJQ ODQJXDJHV YLRODWHG WKH IXQGDPHQWDO
H[FOXGHVDUUHVWHGDQGFRQYLFWHGLQGLYLGXDOVIURP2YHUWKH              ULJKWRISDUHQWVWRHQJDJHDWHDFKHUWRLQVWUXFWWKHLUFKLOGUHQ
5KLQHIRUQLQHW\GD\VDQGRQH\HDUUHVSHFWLYHO\                    LQWKRVHODQJXDJHV0RRUHDVQRWHGDERYHIRFXVHGRQWKH
                                                                       SRVVLELOLW\WKDWJUDQGSDUHQWVZKROLYHZLWKWKHLUJUDQGFKLOGUHQ
                                $                                     PLJKWDVVLVWLQUDLVLQJWKHPEXWLWGLGQRWDGGUHVVWKHULJKWV
                                                                       RIDQRQUHVLGHQWJUDQGSDUHQW
  $WWKHRXWVHWZHPXVWDVFHUWDLQZKHWKHUDQRWKHUSDQHORI
WKLV FRXUW KDV DOUHDG\ DGGUHVVHG ZKHWKHU WKH &RQVWLWXWLRQ         -RKQVRQQHLWKHUOLYHGZLWKQRUDFWHGDVWKHJXDUGLDQRIKHU
SURWHFWVDULJKWWRLQWUDVWDWHWUDYHO,QDQVZHULQJWKLVTXHVWLRQ    JUDQGFKLOGUHQ  7KH UHODWLRQVKLS WKDW VKH KDG ZLWK KHU
ZHDGGUHVVWKUHHFDVHVWKDWWRXFKRQWKHTXHVWLRQRIZKHWKHU           JUDQGFKLOGUHQLVWKHUHIRUHGLVWLQJXLVKDEOHIURPWKHVLWXDWLRQV
WKH &RQVWLWXWLRQ SURWHFWV D ULJKW RI LQWUDVWDWH WUDYHO ±       WKDWDFWXDOO\H[LVWHGRUZHUHFRQWHPSODWHGLQ0RRUH3LHUFH
:DUGZHOOY%RDUGRI(GXFDWLRQRIWKH&LW\RI&LQFLQQDWL          0H\HUDQGWKHRWKHUFDVHVXSRQZKLFKWKHPDMRULW\UHOLHV
)GWK&LU.XKQOH%URWKHUV,QFY&RXQW\RI           0RUHRYHUQRWKLQJLQWKHRUGLQDQFHSUHYHQWHG-RKQVRQIURP
*HDXJD)GWK&LUDQG7KRPSVRQY$VKH            PDLQWDLQLQJFRQWLQXLQJFRQWDFWZLWKKHUJUDQGFKLOGUHQ7KH\
 )G  WK &LU   2I FRXUVH ZLWKRXW DQ
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL           1R       1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL        

  8QOLNHWKHSUHVHQWFDVH7UR[HOLQYROYHGDFRQIOLFWEHWZHHQ           LQWHUYHQLQJ 6XSUHPH &RXUW FDVH RU D FRQWUROOLQJ HQ EDQF
WKHGHVLUHVRIWKHSDUHQWDQGWKRVHRIWKHJUDQGSDUHQWV7KH           GHFLVLRQ VXFK D KROGLQJ ZRXOG EH ELQGLQJ RQ WKH SUHVHQW
SOXUDOLW\ RSLQLRQ QRQHWKHOHVV LPSOLFLWO\ TXHVWLRQV ZKHWKHU         SDQHO'DUUDKY&LW\RI2DN3DUN)GWK
JUDQGSDUHQWVKDYHDIXQGDPHQWDOOLEHUW\LQWHUHVWLQEHLQJDEOH          &LUWK&LU5F7KLVUXOHGRHVQRWKRZHYHU
WR YLVLW WKHLU JUDQGFKLOGUHQ  7R EH VXUH WKH ODFN RI DQ\   H[WHQGWRGLFWD8QLWHG6WDWHVY-HQNLQV)G
GLVFXVVLRQ RI WKH JUDQGSDUHQWV¶ LQWHUHVW PD\ EH GXH WR WKH     QWK&LU6WRFNOHUY*DUUDWW)G
KROGLQJWKDWWKHWULDOMXGJHXQFRQVWLWXWLRQDOO\LQIULQJHGRQWKH        Q WK &LU   7KXV ZH H[DPLQH RXU WKUHH SULRU
PRWKHU¶VULJKWWRUDLVHKHUFKLOGUHQE\UHIXVLQJWRJLYHWKH            GHFLVLRQV WR GHWHUPLQH ZKHWKHU DQRWKHU SDQHO KDV DOUHDG\
PRWKHU¶VLQWHUHVWDQ\VSHFLDOZHLJKW,GDW%XWWKHIDFW         DGGUHVVHGWKHTXHVWLRQRIZKHWKHUWKH&RQVWLWXWLRQSURWHFWVD
WKDW JUDQGSDUHQWV ZHUH VHHNLQJ YLVLWDWLRQ ULJKWV FRPELQHG        ULJKWWRLQWUDVWDWHWUDYHO
ZLWKWKH&RXUW¶VDQDO\VLVRIWKHVWDWXWHDVDSSOLHGWRWKHFDVH
EHIRUH LW DFFHQWXDWHV WKH DEVHQFH RI HYHQ D SDVVLQJ               ,Q:DUGZHOOWKHSODLQWLIIDUJXHGWKDWWKH&LQFLQQDWLVFKRRO
DFNQRZOHGJPHQWRIDQ\IXQGDPHQWDOULJKWWKDWJUDQGSDUHQWV               ERDUG¶V FRQWLQXLQJ UHVLGHQF\ UHTXLUHPHQW LQIULQJHG RQ KLV
PLJKWKDYHWRYLVLWWKHLUJUDQGFKLOGUHQ,WKHUHIRUHEHOLHYH           FRQVWLWXWLRQDOO\SURWHFWHGULJKWWRWUDYHODVGHILQHGLQ6KDSLUR
WKDW 7UR[HO QRW RQO\ GLVWLQJXLVKHV EHWZHHQ WKH ULJKWV RI D     Y7KRPSVRQ866&W/(G
SDUHQW DV RSSRVHG WR D JUDQGSDUHQW WR UDLVH FKLOGUHQ DQG       DQG'XQQY%OXPVWHLQ866&W
JUDQGFKLOGUHQ EXW DOVR FDVWV VHULRXV GRXEW RQ -RKQVRQ¶V         /(GG)GDW$OWKRXJKWKRVH
DVVHUWHGOLEHUW\LQWHUHVW                                            FDVHVLQYROYHGRQO\LQWHUVWDWHWUDYHOSODLQWLIIDUJXHGWKDWWKH\
                                                                        DOVR DSSOLHG WR LQWUDVWDWH WUDYHO  ,G  7KLV FRXUW UHMHFWHG
   )RUWKHVHUHDVRQV,FRQFOXGHWKDWQRQUHVLGHQWJUDQGSDUHQWV          SODLQWLII¶VDUJXPHQWH[SODLQLQJWKDW³:HILQGQRVXSSRUWIRU
ODFNDIXQGDPHQWDOOHJDOULJKWWRYLVLWWKHLUJUDQGFKLOGUHQ,Q        SODLQWLII¶VWKHRU\WKDWWKHULJKWWRLQWUDVWDWHWUDYHOKDVEHHQ
UHDFKLQJWKLVFRQFOXVLRQ,UHFRJQL]HWKHYDOXDEOHUROHWKDW            DIIRUGHGIHGHUDOFRQVWLWXWLRQDOSURWHFWLRQ´$IWHUUHYLHZLQJ
JUDQGSDUHQWVRIWHQSOD\LQWKHOLYHVRIWKHLU JUDQGFKLOGUHQ           6KDSLUR'XQQDQG0HPRULDO+RVSLWDOY0DULFRSD&RXQW\
%XWSDUHQWVUHWDLQWKH IXQGDPHQWDOULJKWWRUDLVHWKHLURZQ            86 6&W/(GDOORI
FKLOGUHQ:KHUHJUDQGSDUHQWVUHVLGHZLWKWKHLUJUDQGFKLOGUHQ          ZKLFKLQYROYHGUHVLGHQF\UHTXLUHPHQWVWKHFRXUWDGGHGWKDW
DV ZDV WKH FDVH LQ 0RRUH WKH FLUFXPVWDQFHV DUH VXFK WKDW     ³WKHDVSHFWRIWKHULJKWWRWUDYHOZLWKZKLFKWKH&RXUWZDV
UHFRJQL]LQJWKHJUDQGSDUHQWV¶ULJKWWROLYHLQWKDWKRXVHKROG           FRQFHUQHGLQWKRVHFDVHVLVQRWLQYROYHGKHUH´,G$SSO\LQJ
LVDORJLFDORXWJURZWKRIUHOHYDQW6XSUHPH&RXUWSUHFHGHQW             UDWLRQDO EDVLV UHYLHZ WKH FRXUW XSKHOG WKH VFKRRO ERDUG¶V
5HFRJQL]LQJWKHULJKWWRYLVLWJUDQGFKLOGUHQDVDIXQGDPHQWDO           FRQWLQXLQJUHVLGHQF\UHTXLUHPHQW,GDW
OLEHUW\ LQWHUHVW LQ FRQWUDVW UHSUHVHQWV DQ H[SDQVLRQ RI
SUHYLRXVO\ UHFRJQL]HG IXQGDPHQWDO ULJKWV DQG SUHVHQWV WKH           ,QLWLDOO\ZHDUHVDWLVILHGWKDW:DUGZHOO¶VKROGLQJ±WKDWWKH
ULVNRILPSRVLQJWKLVFRXUW¶VSROLF\SUHIHUHQFHVLQWKHJXLVHRI        &LQFLQQDWLVFKRROERDUG¶VFRQWLQXLQJUHVLGHQF\UHTXLUHPHQW
WKH'XH3URFHVV&ODXVH:DVKLQJWRQY*OXFNVEHUJ86             GLGQRWLPSOLFDWHGXHSURFHVVSURWHFWLRQV±GRHVQRWIRUHFORVH
                                                        SODLQWLIIV¶LQWUDVWDWHWUDYHOFODLP$WLWVVLPSOHVWWKLVFDVH
                                                                        GRHV QRW LQYROYH D FRQWLQXLQJ UHVLGHQF\ UHTXLUHPHQW LW
  7KH SUHFHGLQJ GLVFXVVLRQ H[SODLQV ZK\ , EHOLHYH WKDW           LQYROYHV D FRQVWLWXWLRQDO FKDOOHQJH WR DQ RUGLQDQFH WKDW
QRQFXVWRGLDOJUDQGSDUHQWVODFNDIXQGDPHQWDOOHJDOULJKWWR             H[FOXGHVFHUWDLQLQGLYLGXDOVIURPVSHFLILHGKLJKFULPHDUHDV
YLVLWWKHLUJUDQGFKLOGUHQ$JUHHLQJZLWKWKLVSULQFLSOHWKH           RIWKH&LW\RI&LQFLQQDWLDQGSUHVHQWVLVVXHVRIDFFHVVQRW
PDMRULW\UHFRJQL]HVWKDWLIWKHLVVXHZHUHDSXUSRUWHGULJKWWR         UDLVHGLQ:DUGZHOO
YLVLWJUDQGFKLOGUHQUDWKHUWKDQDULJKWWRSDUWLFLSDWHLQWKHLU
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL              1R        1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL        

   :DUGZHOODOVRVWDWHGWKDW³6KDSLURDQGWKHRWKHUULJKWWR                H[SUHVVHGDUHOXFWDQFHWRH[WHQGLWEH\RQGJUDQGSDUHQWVOLYLQJ
WUDYHO FDVHV DUH QRW DSSOLFDEOH WR LQWUDVWDWH WUDYHO DQG            ZLWKWKHLUJUDQGFKLOGUHQ6HH%URZQY,YHV)G
FRQWLQXLQJHPSOR\HHUHVLGHQF\UHTXLUHPHQWV´,GHPSKDVLV                 VW&LUQRWLQJWKDWFDVHVUDLVLQJWKHSRVVLELOLW\RI
LQRULJLQDO2QHMXGJHRIWKH2KLR6XSUHPH&RXUWUHDGWKLV                JUDQGSDUHQWVKDYLQJ³VRPHFRQVWLWXWLRQDOO\SURWHFWHGULJKWV
ODQJXDJHWRUHMHFWDQ\FRQVWLWXWLRQDOULJKWWRLQWUDVWDWHWUDYHO            LQ UHODWLRQ WR WKHLU DVVRFLDWLRQ ZLWK WKHLU JUDQGFKLOGUHQ´
LQ WKLV FLUFXLW  6HH %XUQHWW  1(G DW  &RRN -      LQYROYHJUDQGSDUHQWVUHVLGLQJZLWKWKHLUJUDQGFKLOGUHQDQG
FRQFXUULQJ8SRQLQVSHFWLRQKRZHYHUWKLVVWDWHPHQWGRHV                 WKDW WKH ULJKWV RI QRQUHVLGHQW JUDQGSDUHQWV ³KDYH DQ HYHQ
QRWIRUHFORVHDFRQVWLWXWLRQDOULJKWWRLQWUDVWDWHWUDYHO5DWKHU         VOLPPHUSHGLJUHHLQWKHFDVHODZ´:DWWHUVRQY3DSH
:DUGZHOO¶VVWDWHPHQWVWDQGVIRUWZRSURSRVLWLRQVQHLWKHURI                )GQVW&LUUHFRJQL]LQJWKDW³WKHVFRSHDQG
ZKLFK LV LPSOLFDWHG E\ WKH 2UGLQDQFH   WKH 6XSUHPH              OHYHORIFRQVWLWXWLRQDOSURWHFWLRQIRUWKHOLEHUW\LQWHUHVWVRI
&RXUW¶V LQWHUVWDWH WUDYHO KROGLQJV DSSOLHG RQO\ WR LQWHUVWDWH        JUDQGSDUHQWVSUREDEO\GLIIHUVIURPWKDWIRUSDUHQWV¶LQWHUHVWV´
WUDYHODQGWKH6XSUHPH&RXUW¶VLQWHUVWDWHWUDYHOFDVHVGLG             EXW KROGLQJ WKDW JUDQGSDUHQWV ZKR UHVLGH ZLWK WKHLU
QRWSURKLELWDVFKRROGLVWULFW¶VUHVLGHQF\UHTXLUHPHQW7KXV              JUDQGFKLOGUHQ KDYH ³LQWHUHVWV DW OHDVW VXIILFLHQW WR DYRLG
LQ.XKQOH%URWKHUV,QFWKHSDQHOVWDWHGWKDWWKHTXHVWLRQRI             GLVPLVVDO RI WKHLU   FODLPV RQ JURXQGV WKH\ KDYH QR
ZKHWKHUWKH&RQVWLWXWLRQSURWHFWVDQ\ULJKWRILQWUDVWDWHWUDYHO            FRQVWLWXWLRQDOO\SURWHFWHGULJKWDWVWDNH´(OOLVY+DPLOWRQ
UHPDLQHGDQRSHQTXHVWLRQLQWKLVFLUFXLW)GDW                )GWK&LUKROGLQJWKDWDJUDQGPRWKHU
³,I VXFK OLEHUW\ LQWHUHVWV >LQ D IXQGDPHQWDO FRQVWLWXWLRQDO         KDGGXHSURFHVVULJKWVLQDVVRFLDWLQJZLWKKHUJUDQGFKLOGUHQ
ULJKW WR LQWUDVWDWH WUDYHO@ GR LQ IDFW H[LVW LQ WKLV FDVH ± D   ZKHUHVKHDFWHGLQORFRSDUHQWLVWRWKHFKLOGUHQFODLPHGWR
TXHVWLRQWKDWZLOOKDYHWREHGHFLGHGRQUHPDQGEHFDXVHLWLV               KDYHIRUPDOFXVWRG\RIWKHFKLOGUHQZKHQWKHGHIHQGDQWVWRRN
QRWEHIRUHXVDQGZHH[SUHVVQRRSLQLRQRQLW´                    WKHP IURP KHU DQG ZDV ³D JUHDWDXQW DQ DGRSWLYH
                                                                            JUDQGPRWKHUDQGDGHIDFWRPRWKHUDQGIDWKHUDOOUROOHGXS
  7KHGLVVHQWDUJXHVWKDW:DUGZHOOKHOGWKDWWKH³UDWLRQDO                 LQWRRQH´LWDOLFVLQRULJLQDO
EDVLVWHVWDSSOLHVWRGHWHUPLQHWKHFRQVWLWXWLRQDOLW\RIDODZ
DIIHFWLQJLQWUDVWDWHWUDYHO´%XWWKHVWDWHPHQWWKDWWKHGLVVHQW              0RUHRYHULQ7UR[HOY*UDQYLOOH  86D
UHOLHVRQGRHVQRWH[WHQGWKLVIDU³2QWKHRWKHUKDQGZKHUH             SOXUDOLW\ RI WKH 6XSUHPH &RXUW KHOG WKDW DV DSSOLHG WR WKH
DV LQ WKH SUHVHQW FDVH D FRQWLQXLQJ HPSOR\HH UHVLGHQF\             IDFWV EHIRUH LW D VWDWH ODZ SHUPLWWLQJ ³>D@Q\ SHUVRQ´ WR
UHTXLUHPHQWDIIHFWLQJDWPRVWWKHULJKWRILQWUDVWDWHWUDYHOLV             SHWLWLRQ D VWDWH FRXUW IRU WKH ULJKW WR YLVLW D FKLOG DQG
LQYROYHG WKH µUDWLRQDO EDVLV¶ WHVW LV WKH WRXFKVWRQH WR            DXWKRUL]LQJWKHFRXUWWRJUDQWVXFKULJKWVZKHQHYHU³YLVLWDWLRQ
GHWHUPLQH LWV YDOLGLW\´  ,G DW  HPSKDVLV LQ RULJLQDO       PD\VHUYHWKHEHVWLQWHUHVWRIWKHFKLOG´XQFRQVWLWXWLRQDOO\
:KLOH WKLV VWDWHPHQW HVWDEOLVKHV WKDW FRQWLQXLQJ HPSOR\HH             LQWHUIHUHGZLWKWKHIXQGDPHQWDOULJKWRIDPRWKHUWRUDLVHKHU
UHVLGHQF\UHTXLUHPHQWVDUHHYDOXDWHGXQGHUWKHUDWLRQDOEDVLV               RZQFKLOGUHQ,GDW7UR[HOLQYROYHGWKHVWDWHFRXUW¶V
WHVWLWGRHVQRWKROGWKDWWKHUDWLRQDOEDVLVWHVWJRYHUQVHYHU\           GHFLVLRQWRDOORZJUDQGSDUHQWVYLVLWDWLRQULJKWVWKDWH[FHHGHG
LPSDLUPHQWRIDQDVVHUWHGULJKWWRLQWUDVWDWHWUDYHO2QHFRXOG            WKH SDUHQW¶V SUHIHUHQFH  ,G DW   $OWKRXJK WKH &RXUW
LQIHUWKDWWKH:DUGZHOOSDQHOZDVVXJJHVWLQJWKDWWKHUDWLRQDO              DFNQRZOHGJHGWKHSRWHQWLDOGHVLUDELOLW\RISDUHQWVIRVWHULQJ
EDVLVWHVWVKRXOGJRYHUQDOOSRWHQWLDOLQWUDVWDWHWUDYHOFODLPV            VWURQJ UHODWLRQVKLSV EHWZHHQ JUDQGSDUHQWV DQG WKHLU
EXWFRQVLGHUHGLQFRQWH[WRIWKHUHVWRIWKHRSLQLRQVXFKDQ               JUDQGFKLOGUHQLWHPSKDVL]HGWKDW³WKHGHFLVLRQZKHWKHUVXFK
LQIHUHQFHLVQRWFRPSXOVRU\(YHQLIVXFKDQLQIHUHQFHZDV                 DQLQWHUJHQHUDWLRQDOUHODWLRQVKLSZRXOGEHEHQHILFLDOLQDQ\
WKHRQO\UHDVRQDEOHLQIHUHQFHLWZRXOGEHGLFWDDQGZRXOGQRW              VSHFLILFFDVHLVIRUWKHSDUHQWWRPDNHLQWKHILUVWLQVWDQFH´
ELQGWKLVFRXUW6HH-HQNLQV)GDWQ                         ,GDW
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL            1R       1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL        

IDPLO\DQGGHILQHG³IDPLO\´LQVXFKDPDQQHUWKDWSUHYHQWHG                )LQDOO\LQ7KRPSVRQWKLVFRXUWDGGUHVVHGDFKDOOHQJHWRD
DJUDQGPRWKHUIURPOLYLQJZLWKKHUJUDQGFKLOGUHQYLRODWHG               7HQQHVVHHVWDWXWHSURKLELWLQJLQGLYLGXDOVVXVSHFWHGRIKDYLQJ
WKHJUDQGPRWKHU¶VIXQGDPHQWDOOLEHUW\LQWHUHVWLQEHLQJDEOH             EHHQ LQYROYHG LQ ³GUXJ DFWLYLWLHV RU YLROHQW FULPLQDO
WROLYHZLWKWKHP,GDW7KHSODLQWLIILQ0RRUHZDV           DFWLYLWLHV´ IURP WUHVSDVVLQJ LQ WZHOYH .QR[YLOOH KRXVLQJ
DJUDQGPRWKHUZKROLYHGZLWKKHUVRQDQGWZRJUDQGVRQV                  GHYHORSPHQWV   )G DW   $OWKRXJK WKH SODLQWLII
2QO\RQHRIWKHJUDQGVRQVZDVWKHFKLOGRIWKHVRQOLYLQJLQ             7KRPSVRQ DUJXHG WKH VWDWXWH YLRODWHG D QXPEHU RI KLV
WKHKRXVHWKHRWKHUZDVWKHFKLOGRIWKHVRQ¶VVLEOLQJ7KLV           FRQVWLWXWLRQDOULJKWVKHGLGQRWSUHVHQWDULJKWWRWUDYHOFODLP
OLYLQJDUUDQJHPHQWYLRODWHGWKHFLW\¶VKRXVLQJRUGLQDQFH,G          WRHLWKHUWKHGLVWULFWRUDSSHOODWHFRXUW7KHFORVHVW7KRPSVRQ
DW                                                             FDPH WR UDLVLQJ DQ LQWUDVWDWH WUDYHO FODLP ZDV D SDVVLQJ
                                                                         UHIHUHQFHWR³IUHHGRPRIPRYHPHQW´LQKLVDSSHOODWHEULHI
  7KURXJKRXW WKH SOXUDOLW\ RSLQLRQ LQ 0RRUH WKH &RXUW            %XW7KRPSVRQRIIHUHGQRH[SODQDWLRQRUHODERUDWLRQRIWKLV
HPSKDVL]HGWKHIDPLO\DQGIDPLO\OLYLQJDUUDQJHPHQWVQRW                ULJKW DQG WKH FDVHV KH FLWHG LQ VXSSRUW RI WKLV SXUSRUWHG
WKHULJKWVRIDJUDQGSDUHQWWRYLVLWJUDQGFKLOGUHQ6HH(OOLVY        ³IUHHGRP RI PRYHPHQW´ FRQFHUQHG DQ (LJKWK $PHQGPHQW
+DPLOWRQ)GWK&LUFRQFOXGLQJWKDW             FKDOOHQJHWRFRUSRUDOSXQLVKPHQW,QJUDKDPY:ULJKW
WKH&RXUWLQ0RRUH³ZDVFRQFHUQHGZLWKWKHLPSDFWRQWKH                 86DIUHHGRPRIDVVRFLDWLRQFKDOOHQJH5REHUWV
IDPLO\XQLWDVDZKROH²WKDWLVZLWKWKHLQWHUHVWVRIWKHFKLOG          Y -D\FHHV  86   DQG D FKDOOHQJH WR D
DVZHOODVRIWKHJUDQGSDUHQW´,QH[SODLQLQJZK\UDWLRQDO            JRYHUQPHQWFRQWUDFWELGGLQJSURFHVVVHH8QLWHGRI2PDKD
EDVLV UHYLHZ ZDV QRW DSSURSULDWH IRU LQVWDQFH WKH &RXUW        /LIH,QV&RY6RORPRQ)GWK&LU$VD
QRWHGWKDWWKHRUGLQDQFH³VHOHFWVFHUWDLQFDWHJRULHVRIUHODWLYHV        UHVXOWWKHSDQHOUHMHFWHG7KRPSVRQ¶VDUJXPHQWDV³ZLWKRXW
ZKR PD\ OLYH WRJHWKHU DQG GHFODUHV WKDW RWKHUV PD\ QRW´        PHULW´DQGDGGHGWKDW³WRWKHH[WHQWWKDW7KRPSVRQUHIHUVWR
WKHUHE\ ³VOLFLQJ GHHSO\ LQWR WKH IDPLO\ LWVHOI´ DQG WKDW LW    WKHµULJKWWRWUDYHO¶DVUHFRJQL]HGE\RXUMXULVSUXGHQFHWKDW
³LQWUXGHVRQFKRLFHVFRQFHUQLQJIDPLO\OLYLQJDUUDQJHPHQWV´             ULJKWLVHVVHQWLDOO\DULJKWRILQWHUVWDWHWUDYHO´6HH7KRPSVRQ
0RRUH86DWHPSKDVLVDGGHG                            )GDW,QWKHSDQHO¶VWZRSDUDJUDSKGLVSRVDORI
                                                                         7KRPSVRQ¶V³IUHHGRPRIPRYHPHQW´PHQWLRQWKHSDQHOFLWHG
  7KH&RXUWLQ0RRUHDOVRIUDPHGWKHFRQWRXUVRIWKHOLEHUW\             RQO\WKH6XSUHPH&RXUW¶VPRVWUHFHQWLQWHUVWDWHWUDYHOFDVH
LQWHUHVWDWLVVXHEHIRUHLWE\HPSKDVL]LQJWKDW³>W@KHWUDGLWLRQ         6DHQ] Y 5RH  86   DQG GLG QRW GLVFXVV
RIXQFOHVDXQWVFRXVLQVDQGHVSHFLDOO\JUDQGSDUHQWVVKDULQJ           ZKHWKHUWKH&RQVWLWXWLRQSURWHFWVDOLPLWHGULJKWRILQWUDVWDWH
DKRXVHKROGDORQJZLWKSDUHQWVDQGFKLOGUHQKDVURRWVHTXDOO\            WUDYHO,G
YHQHUDEOHDQGHTXDOO\GHVHUYLQJRIFRQVWLWXWLRQDOUHFRJQLWLRQ
DVWKRVHRIWKHQXFOHDUIDPLO\´,GDWHPSKDVLVDGGHG              *LYHQWKDW7KRPSVRQQHYHUDVVHUWHGDULJKWWRLQWUDVWDWH
)LQDOO\ WKH &RXUW UHFRJQL]HG WKDW ³>G@HFLVLRQV FRQFHUQLQJ         WUDYHOZHFDQQRWILQGWKDWWKH7KRPSVRQFRXUWKHOGWKDWWKH
FKLOG UHDULQJ ZKLFK 0H\HU 3LHUFH DQG RWKHU FDVHV         &RQVWLWXWLRQ GRHV QRW SURWHFW DQ\ ULJKW RI LQWUDVWDWH WUDYHO
KDYHUHFRJQL]HGDVHQWLWOHGWRFRQVWLWXWLRQDOSURWHFWLRQORQJ           0RUHRYHUHYHQLIZHZHUHWRDQDO\]HWKHSDQHO¶VVWDWHPHQW
KDYHEHHQVKDUHGZLWK JUDQGSDUHQWVRURWKHUUHODWLYHVZKR               ZH ILQG WKDW LW VD\V RQO\ WKDW QHLWKHU WKLV FRXUW QRU WKH
RFFXS\WKHVDPHKRXVHKROG²LQGHHGZKRPD\WDNHRQPDMRU                   6XSUHPH &RXUW KDV IRUPDOO\ UHFRJQL]HG D OLPLWHG ULJKW WR
UHVSRQVLELOLW\ IRU WKH UHDULQJ RI WKH FKLOGUHQ´  ,G DW    LQWUDVWDWH WUDYHO  :KLOH ZH KDYH QR TXDUUHO ZLWK WKLV
HPSKDVLVDGGHG                                                      VWDWHPHQWRIODZZHHPSKDVL]HWKDWVXFKDVWDWHPHQWLVTXLWH
                                                                         DSDUWIURPVD\LQJWKDWWKLVFRXUWRUWKH6XSUHPH&RXUWKDV
  7KH IHGHUDO FRXUWV RI DSSHDOV WKDW KDYH FRQVLGHUHG WKH         UHMHFWHG D ULJKW WR LQWUDVWDWH WUDYHO  8QGHU WKHVH
FRQWRXUV RI WKH OLEHUW\ LQWHUHVW UHFRJQL]HG LQ 0RRUH KDYH
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL          1R       1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL       

FLUFXPVWDQFHVZHFRQFOXGHWKDWWKHH[LVWHQFHRIDULJKWWR            5REHUWV Y 8QLWHG 6WDWHV -D\FHHV  86  
LQWUDVWDWHWUDYHOUHPDLQVDQRSHQTXHVWLRQLQWKLVFLUFXLW            7KH&RXUWSURFHHGHGWRREVHUYHWKDWWKHUHODWLRQVKLSV
                                                                       WKDW PRVW FOHDUO\ PHULW SURWHFWLRQ XQGHU WKH )RXUWHHQWK
                                %                                     $PHQGPHQW³DUHWKRVHWKDWDWWHQGWKHFUHDWLRQDQGVXVWHQDQFH
                                                                       RIDIDPLO\²PDUULDJHFKLOGELUWKWKHUDLVLQJDQGHGXFDWLRQ
   ,Q DQDO\]LQJ ZKHWKHU D SDUWLFXODU ULJKW LPSOLFDWHV WKH       RIFKLOGUHQDQGFRKDELWDWLRQZLWKRQH¶VUHODWLYHV´,GDW
SURWHFWLRQRIWKH'XH3URFHVV&ODXVHZHILUVWFDUHIXOO\GHILQH        FLWDWLRQV RPLWWHG  7KHVH UHODWLRQVKLSV WKH &RXUW QRWHG
WKHDVVHUWHGULJKWDQGWKHQDVNZKHWKHULWLV³GHHSO\URRWHGLQ        LQYROYH XQLTXH FKDUDFWHULVWLFV WKDW GLVWLQJXLVK WKHP IURP
WKLV1DWLRQ¶VKLVWRU\DQGWUDGLWLRQDQGLPSOLFLWLQWKHFRQFHSW       RWKHUIRUPVRIDVVRFLDWLRQ
RIRUGHUHGOLEHUW\VXFKWKDWQHLWKHUOLEHUW\QRUMXVWLFHZRXOG
H[LVWLIWKH\ZHUHVDFULILFHG´:DVKLQJWRQY*OXFNVEHUJ           )DPLO\ UHODWLRQVKLSV E\ WKHLU QDWXUH LQYROYH GHHS
86    6&W   /(G              DWWDFKPHQWV DQG FRPPLWPHQWV WR WKH QHFHVVDULO\ IHZ
LQWHUQDO TXRWDWLRQ PDUNV DQG FLWDWLRQV RPLWWHG VHH DOVR        RWKHU LQGLYLGXDOV ZLWK ZKRP RQH VKDUHV QRW RQO\ D
0LFKDHO+Y*HUDOG'866&W              VSHFLDOFRPPXQLW\RIWKRXJKWVH[SHULHQFHVDQGEHOLHIV
/(GG*LYHQWKHVHLQVWUXFWLRQVZHEHOLHYH             EXW DOVR GLVWLQFWLYHO\ SHUVRQDO DVSHFWV RI RQH¶V OLIH
WKHUHOHYDQWDVVHUWHGULJKWLPSOLFDWHGE\WKLVFDVHLVDULJKWWR       $PRQJRWKHUWKLQJVWKHUHIRUHWKH\DUHGLVWLQJXLVKHGE\
WUDYHOORFDOO\WKURXJKSXEOLFVSDFHVDQGURDGZD\V6HH/XW]            VXFK DWWULEXWHV DV UHODWLYH VPDOOQHVV D KLJK GHJUHH RI
)GG&LU³7KHULJKWRUWUDGLWLRQZH             VHOHFWLYLW\ LQ GHFLVLRQV WR EHJLQ DQG PDLQWDLQ WKH
FRQVLGHU PD\ EH GHVFULEHG DV WKH ULJKW WR WUDYHO ORFDOO\        DIILOLDWLRQDQGVHFOXVLRQIURPRWKHUVLQFULWLFDODVSHFWVRI
WKURXJKSXEOLFVSDFHVDQGURDGZD\V´:KLOHWKHWHUPVDUH               WKHUHODWLRQVKLSV
RIWHQXVHGLQWHUFKDQJHDEO\ZHGRQRWXVHWKHULJKWWRWUDYHO
ORFDOO\ WKURXJK SXEOLF VSDFHV DQG URDGZD\V V\QRQ\PRXVO\          ,GDW
ZLWKDULJKWWRIUHHGRPRIPRYHPHQW7REHVXUHDULJKWWR
IUHHGRPRIPRYHPHQWFRXOGHQFRPSDVVDULJKWWRORFDOL]HG                 7KHUHFRUGDVWKHPDMRULW\QRWHVHVWDEOLVKHVWKDW-RKQVRQ
WUDYHOEXWLWFRXOGDOVRLQFOXGHLQWHUVWDWHDQGLQWHUQDWLRQDO         KHOSHGFDUHIRUKHUJUDQGFKLOGUHQDQGUHJXODUO\WRRNWZRRI
WUDYHOFRPSRQHQWV:KLOHZHGUDZIURPKLVWRULFDOVRXUFHV              WKHPWRVFKRRO%HFDXVHKHUJUDQGFKLOGUHQOLYHGLQ2YHUWKH
GLVFXVVLQJDIUHHGRPRIPRYHPHQWDQGILQGWKHLUDXWKRULW\             5KLQH KRZHYHU -RKQVRQ ZDV XQDEOH WR FRQWLQXH WKHVH
LQVWUXFWLYHRXUKROGLQJLVOLPLWHGWRWKHULJKWWRWUDYHOORFDOO\     DFWLYLWLHVDIWHUUHFHLYLQJKHUH[FOXVLRQQRWLFH-RKQVRQFRXOG
WKURXJKSXEOLFVSDFHVDQGURDGZD\V0RUHRYHUZKLOHZHFDQ            KDYHREWDLQHGDYDULDQFHLIVKHKDGEHHQDEOHWRHVWDEOLVKWKDW
FRQFHLYH RI GLIIHUHQW DUWLFXODWLRQV RI D ULJKW WR LQWUDVWDWH   VKHUHVLGHGZLWKKHUFKLOGUHQLQ2YHUWKH5KLQHEXWVKHQHYHU
WUDYHO WKH ULJKW ZH DGGUHVV ± WKH ULJKW WR WUDYHO ORFDOO\   DSSOLHGIRUVXFKDYDULDQFH
WKURXJKSXEOLFVSDFHVDQGURDGZD\V±LVIXQGDPHQWDOO\RQH
RIDFFHVV                                                               &RQIURQWHG ZLWK WKHVH IDFWV WKH PDMRULW\ FRQFOXGHV WKDW
                                                                       -RKQVRQKDV³DIXQGDPHQWDOIUHHGRPRIDVVRFLDWLRQULJKWWR
                                &                                     SDUWLFLSDWHLQWKHXSEULQJLQJRIKHUJUDQGFKLOGUHQ´0DM2S
                                                                       DW,GLVDJUHH7KHNH\6XSUHPH&RXUWFDVHRI0RRUHY
    ³7KHFRQVWLWXWLRQDOULJKWWRWUDYHOIURPRQH6WDWHWRDQRWKHU      &LW\RI(DVW&OHYHODQG86LQP\YLHZQRW
   RFFXSLHVDSRVLWLRQIXQGDPHQWDOWRWKHFRQFHSWRIRXU         RQO\IDLOVWRVXSSRUW-RKQVRQ¶VDVVHUWHGDVVRFLDWLRQDOULJKW
)HGHUDO8QLRQ,WLVDULJKWWKDWKDVEHHQILUPO\HVWDEOLVKHG         EXW DOVR VXJJHVWV WKDW QR VXFK ULJKW H[LVWV  ,Q 0RRUH D
DQGUHSHDWHGO\UHFRJQL]HG´8QLWHG6WDWHVY*XHVW86          SOXUDOLW\RIWKH6XSUHPH&RXUWKHOGWKDWDFLW\RUGLQDQFHWKDW
   6&W   /(GG   VHH DOVR     OLPLWHGRFFXSDQF\RIVLQJOHGZHOOLQJXQLWVWRPHPEHUVRIRQH
     -RKQVRQHWDOY&LW\RI&LQFLQQDWL         1R    1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL        

6XSUHPH &RXUW PRUHRYHU KDV QRWHG WKDW WKH )LUVW            6DHQ]86DWGHVFULELQJWKHFRQVWLWXWLRQDOULJKWWR
$PHQGPHQWLQWHUHVWDWVWDNHLQFDVHVVXFKDV%URWKHUKRRGRI         WUDYHO DV ³ILUPO\ HPEHGGHG´ LQ WKH 6XSUHPH &RXUW¶V
5DLOURDG 7UDLQPHQ ³ZDV SULPDULO\ WKH ULJKW WR DVVRFLDWH      MXULVSUXGHQFH,WLV³DVVHUWDEOHDJDLQVWSULYDWHLQWHUIHUHQFHDV
FROOHFWLYHO\IRUWKHFRPPRQJRRG´:DOWHUVY1DW¶O$VV¶QRI       ZHOO DV JRYHUQPHQW DFWLRQ     D YLUWXDOO\ XQFRQGLWLRQDO
5DGLDWLRQ6XUYLYRUV86                     SHUVRQDO ULJKW JXDUDQWHHG E\ WKH &RQVWLWXWLRQ WR XV DOO´
                                                                    6KDSLUR86DW6WHZDUW-FRQFXUULQJ7KHULJKW
   (YHQ LI WKH )LUVW $PHQGPHQW ZHUH GHHPHG WR SURWHFW D    WR LQWHUVWDWH WUDYHO HPEUDFHV WKUHH GLIIHUHQW FRPSRQHQWV
SHUVRQ¶VULJKWWRDVVRFLDWHZLWKDSDUWLFXODUDWWRUQH\,ZRXOG     ³WKHULJKWRIDFLWL]HQRIRQH6WDWHWRHQWHUDQGWROHDYH
ILQGWKDWWKHRUGLQDQFHGLGQRWLQIULQJHXSRQWKDWULJKW$X       DQRWKHUVWDWH´³WKHULJKWWREHWUHDWHGDVDZHOFRPHYLVLWRU
)UDQFH IRU H[DPSOH ZDV IUHH WR PHHW ZLWK KLV DWWRUQH\   UDWKHUWKDQDQXQIULHQGO\DOLHQZKHQWHPSRUDULO\SUHVHQWLQ
%HUQDUG:RQJDZD\IURP:RQJ¶VRIILFHVSHDNZLWK:RQJ              WKHVHFRQG6WDWH´DQG³IRUWKRVHWUDYHOHUVZKRHOHFWWR
RQWKHWHOHSKRQHDQGFRPPXQLFDWHZLWK:RQJWKURXJKWKH             EHFRPHSHUPDQHQWUHVLGHQWVWKHULJKWWREHWUHDWHGOLNHRWKHU
PDLO7KHPDMRULW\H[SUHVVHVWKHYLHZWKDWVXFKSRVVLELOLWLHV      FLWL]HQVRIWKDW6WDWH´6DHQ]86DW7KH6XSUHPH
DUHPHDQLQJOHVVIRUDKRPHOHVVPDQZKRKDVQRWHOHSKRQHRU          &RXUWKDVQRW\HWLGHQWLILHGWKHVRXUFHRIWKHILUVWWUDYHOULJKW
SHUPDQHQWDGGUHVV%XW,EHOLHYHWKDWLWVWUHWFKHVFUHGXOLW\WR    EXWWKHODWWHUWZRFRPSRQHQWVDUHH[SUHVVO\SURWHFWHGE\WKH
ILQGWKDW:RQJDQG$X)UDQFHZRXOGKDYHEHHQXQDEOHWR              3ULYLOHJHVDQG,PPXQLWLHV&ODXVH,GDW
PHHW DW D FRIIHH VKRS D ERRNVWRUH RU D SXEOLF OLEUDU\
FRQYHQLHQWWRERWKRIWKHP                                           7KH 6XSUHPH &RXUW KDV QRW \HW DGGUHVVHG ZKHWKHU WKH
                                                                    &RQVWLWXWLRQDOVRSURWHFWVDULJKWWRLQWUDVWDWHWUDYHO0HP¶O
  )RUDOORIWKHVHUHDVRQV,FRQFOXGHWKDWWKHRUGLQDQFHGLG       +RVS86DW%RWKWKHGLVWULFWFRXUWLQWKLVFDVH
QRWLQWHUIHUHZLWKDQ\)LUVW$PHQGPHQWULJKWWKDW$X)UDQFH         )6XSSGDWDQGWKH2KLR6XSUHPH&RXUWLQ
PLJKWKDYHWRDVVRFLDWHZLWKDSDUWLFXODUDWWRUQH\                 %XUQHWW  1(G DW  UHFRJQL]HG D OLPLWHG
                                                                    FRQVWLWXWLRQDOULJKWWRLQWUDVWDWHWUDYHODQGFRQFOXGHGWKDWWKH
      )XQGDPHQWDOOLEHUW\LQWHUHVWLQPDLQWDLQLQJLQWLPDWH        2UGLQDQFH LPSHUPLVVLEO\ LQIULQJHG RQ WKLV ULJKW 6HH DOVR
        SHUVRQDOUHODWLRQVKLSV                                      6SHQFHU Y &DVDYLOOD  )G   G &LU 
                                                                    UHFRJQL]LQJWKDWWKH&RQVWLWXWLRQ³SURWHFWVWKHULJKWWRWUDYHO
  7KHSODLQWLIIV¶DVVHUWLRQWKDWWKHRUGLQDQFHLQIULQJHGXSRQ       IUHHO\ZLWKLQDVLQJOHVWDWH´/XW])GDWKROGLQJ
WKHLUIXQGDPHQWDOULJKWWRIRUPDQGPDLQWDLQEDVLFLQWLPDWH        WKDW³WKHULJKWWRPRYHIUHHO\DERXWRQH¶VRZQQHLJKERUKRRG
SHUVRQDOUHODWLRQVKLSVKDVLWVIRXQGDWLRQLQWKHLPSRUWDQFHRI      RU WRZQ´ LV D IXQGDPHQWDO OLEHUW\ LQWHUHVW SURWHFWHG E\ WKH
WKHVH UHODWLRQVKLSV LQ WKH QDWLRQ¶V GHPRFUDWLF V\VWHP RI     'XH3URFHVV&ODXVH+XWFKLQVY'LVWULFWRI&ROXPELD
JRYHUQPHQW$VWKH6XSUHPH&RXUWKDVH[SODLQHG                    )G'&&LU5RJHUV-GLVVHQWLQJLQ
                                                                    SDUW FRQFXUULQJ LQ SDUW MRLQHG E\ 7DWHO DQG :DOG --
  FKRLFHVWRHQWHULQWRDQGPDLQWDLQFHUWDLQLQWLPDWHKXPDQ         ³>3@UHFHGHQWVUHFRJQL]HDIXQGDPHQWDOULJKWWRZDONWKURXJK
  UHODWLRQVKLSVPXVWEHVHFXUHGDJDLQVWXQGXHLQWUXVLRQE\          SXEOLF VWUHHWV ZLWKRXW WKHUHE\ VXEMHFWLQJ RQHVHOI WR SROLFH
  WKH 6WDWH EHFDXVH RI WKH UROH RI VXFK UHODWLRQVKLSV LQ   FXVWRG\´ VHH DOVR LG DW  SOXUDOLW\ 6LOEHUPDQ -
  VDIHJXDUGLQJWKHLQGLYLGXDOIUHHGRPWKDWLVFHQWUDOWRRXU        DFFHSWLQJ WKDW D ³GUDFRQLDQ FXUIHZ´ PLJKW LPSOLFDWH
  FRQVWLWXWLRQDO VFKHPH  ,Q WKLV UHVSHFW IUHHGRP RI        VXEVWDQWLYHGXHSURFHVV3RWWLQJHUY&LW\RI0LDPL)
  DVVRFLDWLRQUHFHLYHVSURWHFWLRQDVDIXQGDPHQWDOHOHPHQW
  RISHUVRQDOOLEHUW\
       -RKQVRQHWDOY&LW\RI&LQFLQQDWL               1R         1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL        

6XSS   6' )OD  &LW\ RI 6HDWWOH Y               DVVHPEO\ SHWLWLRQ IRU WKH UHGUHVV RI JULHYDQFHV DQG WKH
0F&RQDK\3G:DVK$SS                               H[HUFLVHRIUHOLJLRQ´7KHWKUXVWRIWKHSODLQWLIIV¶IUHHGRP
                                                                                 RIDVVRFLDWLRQFKDOOHQJH²WKDWWKHRUGLQDQFHLQWHUIHUHGZLWK
   $OWKRXJKWKH6XSUHPH&RXUWKDVQRWH[SUHVVO\UHFRJQL]HG                       WKHLUDELOLWLHVWRPDLQWDLQLQWHUSHUVRQDOUHODWLRQVKLSV²GRHV
DIXQGDPHQWDOULJKWWRLQWUDVWDWHWUDYHODVHDUO\DVWKH$UWLFOHV               QRWUHODWHWRWKHVH)LUVW$PHQGPHQWULJKWV$VDUHVXOW,DP
RI&RQIHGHUDWLRQVWDWHFLWL]HQV³SRVVHVVHGWKHIXQGDPHQWDO                      RI WKH RSLQLRQ WKDW WKH )LUVW $PHQGPHQW GRHV QRW SURYLGH
ULJKWLQKHUHQWLQFLWL]HQVRIDOOIUHHJRYHUQPHQWVSHDFHIXOO\                  SURWHFWLRQIRUSDUWLFLSDWLQJLQWKHUHODWLRQVKLSVVRXJKWE\WKH
WRGZHOOZLWKLQWKHOLPLWVRIWKHLUUHVSHFWLYHVWDWHVWRPRYHDW                SODLQWLIIV
ZLOO IURP SODFH WR SODFH WKHUHLQ DQG WR KDYH IUHH LQJUHVV
WKHUHWRDQGHJUHVVWKHUHIURP´8QLWHG6WDWHVY:KHHOHU                       ,QUHDFKLQJWKLVFRQFOXVLRQ,UHFRJQL]HWKDW$X)UDQFH¶V
866&W/($V&KLHI                       LQDELOLW\ WR YLVLW KLV DWWRUQH\¶V RIILFH GXULQJ KLV H[FOXVLRQ
-XVWLFH7DQH\REVHUYHG                                                          IURP2YHUWKH5KLQHSUHVHQWVDFORVHUTXHVWLRQ$X)UDQFH
                                                                                 VHHNVWRGHULYHIURPWKH)LUVW$PHQGPHQWDULJKWWRDVVRFLDWH
  )RU DOO WKH JUHDW SXUSRVHV IRU ZKLFK WKH )HGHUDO                       ZLWKWKHSDUWLFXODUDWWRUQH\RIKLVFKRLFHLQRUGHUWRFKDOOHQJH
  JRYHUQPHQW ZDV IRUPHG ZH DUH RQH SHRSOH ZLWK RQH                     WKH DOOHJHG YLRODWLRQV RI KLV OHJDO ULJKWV  $OWKRXJK WKLV
  FRPPRQ FRXQWU\  :H DUH DOO FLWL]HQV RI WKH 8QLWHG                    DVVHUWHGULJKWLVUHODWHGWR$X)UDQFH¶VGHVLUHWR³SHWLWLRQWKH
  6WDWHVDQGDVPHPEHUVRIWKHVDPHFRPPXQLW\PXVW                             *RYHUQPHQWIRUDUHGUHVVRIJULHYDQFHV´86&RQVWDPHQG
  KDYHWKHULJKWWRSDVVDQGUHSDVVWKURXJKHYHU\SDUWRILW                     ,WKHSHUWLQHQW6XSUHPH&RXUWFDVHVDGGUHVVLQJWKHLQWHUSOD\
  ZLWKRXWLQWHUUXSWLRQDVIUHHO\DVLQRXURZQ6WDWHV                          EHWZHHQWKH)LUVW$PHQGPHQW¶VJXDUDQWHHVDQGWKHULJKWWR
                                                                                 PHHWZLWKDQDWWRUQH\DOOGHDOZLWKWKHULJKWVRIRUJDQL]DWLRQV
                                                                                 DQGWKHLUPHPEHUV6HHHJ8QLWHG0LQH:RUNHUVRI$PY
                                                                                ,OOLQRLV 6WDWH %DU $VV¶Q  86   
      %XW VHH :ULJKW Y &LW\ RI -DFNVRQ     )G   WK &LU       KROGLQJWKDWWKHXQLRQ¶VPHPEHUVKDGD)LUVW$PHQGPHQW

                                                                                 ULJKWWRKLUHDQDWWRUQH\FROOHFWLYHO\WRDVVLVWWKHPLQDVVHUWLQJ
                                                                                WKHLUOHJDOFODLPV%KGRI557UDLQPHQY9LUJLQLDH[UHO
       $ QXPEHU RI VWDWH FRXUWV KDYH DOVR UXOHG WKDW WKHLU UHVSHFWLYH VWDWH
                                                                                 9LUJLQLD 6WDWH %DU  86    KROGLQJ WKDW WKH
FRQVWLWXWLRQV SURWHFW D ULJKW WR LQWUDVWDWH WUDYHO 6HH :DWW Y :DWW 
3G   :\R  ³7KH ULJKW WR WUDYHO IUHHO\ WKURXJKRXW WKH
                                                                                 )LUVW $PHQGPHQW SURWHFWHG WKH %URWKHUKRRG¶V ULJKW WR
VWDWH LV D QHFHVVDU\ DQG IXQGDPHQWDO DVSHFW RI RXU HPDQFLSDWHG VRFLHW\          PDLQWDLQ D 'HSDUWPHQW RI /HJDO &RXQVHO WKDW UHIHUUHG WKH
DQG LW LV UHWDLQHG E\ WKH FLWL]HQV´ %UDQGPLOOHU Y $UUHROD  1:G        %URWKHUKRRG¶V PHPEHUV DQG WKHLU IDPLOLHV WR DWWRUQH\V
  :LVF  ³>:@H UHFRJQL]H WKDW WKH ULJKW WR WUDYHO LQWUDVWDWH       1$$&3Y%XWWRQ86KROGLQJWKDW
LV IXQGDPHQWDO DPRQJ WKH OLEHUWLHV SUHVHUYHG E\ WKH :LVFRQVLQ                    WKH)LUVW$PHQGPHQWSURWHFWHGWKHULJKWRIWKH1$$&3WR
&RQVWLWXWLRQ 7KLV ULJKW WR WUDYHO LQFOXGHV WKH ULJKW WR PRYH IUHHO\ DERXW
RQH¶V QHLJKERUKRRG HYHQ LQ DQ DXWRPRELOH´ 6WDWH Y 6KLJHPDWVX 
                                                                                 UHFRPPHQGDWWRUQH\VWRSURVSHFWLYHOLWLJDQWV VHHNLQJOHJDO
3G   +DZ  UHFRJQL]LQJ ULJKW WR IUHHGRP RI PRYHPHQW            UHGUHVVIRUWKHDOOHJHGYLRODWLRQVRIWKHLUULJKWV
ZKLFK ³LQFOXGH>V@ WKH ULJKW RI PHQ WR PRYH IURP SODFH WR SODFH WR ZDON
LQ WKH ILHOGV LQ WKH FRXQWU\ RU RQ WKH VWUHHWV RI D FLW\ >DQG@ WR VWDQG XQGHU     1RQH RI WKHVH FDVHV VXSSRUW WKH UHFRJQLWLRQ RI D )LUVW
RSHQ VN\´ 6WDWH Y &X\SHUV  1:G   0LQQ $SS              $PHQGPHQW ULJKW WR DVVRFLDWH ZLWK D SDUWLFXODU DWWRUQH\
³0LQQHVRWD DOVR UHFRJQL]HV WKH ULJKW WR LQWUDVWDWH WUDYHO´ &LW\ RI 1HZ       5DWKHU8QLWHG0LQH:RUNHUVGHDOWZLWKDSURKLELWLRQDJDLQVW
 $QGUHZV  16G   1 6XS &W  ³7KHUH
FDQ EH QR GRXEW WKDW RXU 6WDWH &RQVWLWXWLRQ QR OHVV WKDQ WKH )HGHUDO
                                                                                 FROOHFWLYHO\ KLULQJ DQ DWWRUQH\ DQG ERWK %URWKHUKRRG RI
&RQVWLWXWLRQ VXSSRUWV WKH ULJKW WR WUDYHO IUHHO\ ZLWKLQ WKH 6WDWH´ VHH       5DLOURDG 7UDLQPHQ DQG %XWWRQ LQYROYHG ODZV SURVFULELQJ
DOVR &LW\ RI %LVPDUN Y 6WXDUW  1:G   1'                   SDUWLFXODU PHWKRGV RI UHIHUULQJ FOLHQWV WR DWWRUQH\V  7KH
LPSO\LQJ H[LVWHQFH RI ULJKW
     -RKQVRQHWDOY&LW\RI&LQFLQQDWL         1R       1R             -RKQVRQHWDOY&LW\RI&LQFLQQDWL            

PRYHPHQW LQ LQWUDVWDWH WUDYHO  $V D UHVXOW , UHVSHFWIXOO\   6PLWKY7XUQHU86+RZ/(G
GLVDJUHH ZLWK WKH PDMRULW\¶V FRQFOXVLRQ WKDW WKH ULJKW WR      7DQH\&-GLVVHQWLQJHPSKDVLVDGGHGVHH
LQWUDVWDWHWUDYHOLVDIXQGDPHQWDOOLEHUW\LQWHUHVWHQWLWOHGWR        DOVR&LYLO5LJKWV&DVHV866&W/(G
KHLJKWHQHGFRQVWLWXWLRQDOSURWHFWLRQ                                   +DUODQ - GLVVHQWLQJ QRWLQJ WKDW ³SHUVRQDO
                                                                       OLEHUW\FRQVLVWVVD\V%ODFNVWRQHLQWKHSRZHURIORFRPRWLRQ
% )UHHGRPRIDVVRFLDWLRQ                                              RIFKDQJLQJVLWXDWLRQRUUHPRYLQJRQH¶VSHUVRQWRZKDWHYHU
                                                                       SODFH RQH¶V RZQ LQFOLQDWLRQ PD\ GLUHFW ZLWKRXW UHVWUDLQW
   %RWKSODLQWLIIVDOVRFODLPWKDWWKHRUGLQDQFHLQIULQJHGXSRQ        XQOHVVE\GXHFRXUVHRIODZ´LQWHUQDOTXRWDWLRQVRPLWWHG
WKHLUIUHHGRPRIDVVRFLDWLRQDOOHJHGO\EHFDXVHLWLQWHUIHUHG          2UDVWKH6XSUHPH&RXUWQRWHGDWWKHWXUQRIWKHWZHQWLHWK
ZLWK WKHLU DELOLWLHV WR PDLQWDLQ LQWLPDWH LQWHUSHUVRQDO         FHQWXU\ ³>7@KH ULJKW WR UHPRYH IURP RQH SODFH WR DQRWKHU
UHODWLRQVKLSV-RKQVRQFRQWHQGVWKDWDVDJUDQGPRWKHUVKH           DFFRUGLQJ WR LQFOLQDWLRQ LV DQ DWWULEXWH RI    OLEHUW\   
KDV D ULJKW WR YLVLW DQG DVVLVW LQ WKH UDLVLQJ RI KHU       VHFXUHG E\ WKH )RXUWHHQWK $PHQGPHQW DQG E\ RWKHU
JUDQGFKLOGUHQ$X)UDQFHRQWKHRWKHUKDQGFODLPVWKDWWKH          SURYLVLRQVRIWKH&RQVWLWXWLRQ´:LOOLDPVY)HDUV86
RUGLQDQFH LQWHUIHUHG ZLWK KLV ULJKW WR DVVRFLDWH ZLWK WKH         6&W    0RUH UHFHQWO\ -XVWLFH
DWWRUQH\ RI KLV FKRLFH DQG WR PHHW ZLWK FKDULWDEOH             6WHYHQV MRLQHG E\ -XVWLFH 6RXWHU DQG -XVWLFH *LQVEXUJ
RUJDQL]DWLRQVWKDWKHOSSURYLGHIRUKLVHVVHQWLDOQHHGV7KH          REVHUYHG
SODLQWLIIV VHHN WR GHULYH WKHVH ULJKWV IURP WKH )LUVW
$PHQGPHQW¶VJXDUDQWHHRIIUHHGRPRIDVVRFLDWLRQDQGIURP                 >,@WLVDSSDUHQWWKDWDQLQGLYLGXDO¶VGHFLVLRQWRUHPDLQLQ
WKHVXEVWDQWLYHFRPSRQHQWRIWKH'XH3URFHVV&ODXVHRIWKH               D SXEOLF SODFH RI KLV FKRLFH LV DV PXFK D SDUW RI KLV
)RXUWHHQWK$PHQGPHQW                                                  OLEHUW\DVWKHIUHHGRPRIPRYHPHQWLQVLGHIURQWLHUVWKDW
                                                                         LV³DSDUWRIRXUKHULWDJH´.HQWY'XOOHV86
   8QOLNH WKH PDMRULW\ , GR QRW EHOLHYH WKDW WKH RUGLQDQFH     6&W/(GGRUWKHULJKW
LQWHUIHUHGZLWKWKHSODLQWLIIV¶IUHHGRPRILQWLPDWHDVVRFLDWLRQ         WRPRYH³WRZKDWVRHYHUSODFHRQH¶VRZQLQFOLQDWLRQPD\
D ULJKW WKDW LV SURWHFWHG E\ WKH 'XH 3URFHVV &ODXVH  7KH     GLUHFW´LGHQWLILHGLQ%ODFNVWRQH¶V&RPPHQWDULHV:
PDMRULW\ GRHV QRW DGGUHVV ZKHWKHU WKH RUGLQDQFH LQIULQJHG         %ODFNVWRQH&RPPHQWDULHVRQWKH/DZVRI(QJODQG
XSRQWKHSODLQWLIIV¶IUHHGRPRIH[SUHVVLYHDVVRFLDWLRQDULJKW          
SURWHFWHGE\WKH)LUVW$PHQGPHQW1HYHUWKHOHVVEHFDXVHWKH
SODLQWLIIV PHQWLRQ ERWK WKH )LUVW DQG WKH )RXUWHHQWK            &LW\RI&KLFDJRY0RUDOHV866&W
$PHQGPHQWVLQWKHLUFRPSODLQW,ZLOOFRQVLGHUEHORZHDFK              /(GVHHDOVR.ROHQGHUY/DZVRQ86
SRWHQWLDO VRXUFH RI FRQVWLWXWLRQDOO\ SURWHFWHG DVVRFLDWLRQDO      6&W/(GGQRWLQJWKDW
ULJKWV                                                               DQWLORLWHULQJVWDWXWHZKLFKUHTXLUHGLQGLYLGXDOVWRSURYLGH
                                                                       ³FUHGLEOH DQG UHOLDEOH´ LGHQWLILFDWLRQ ³LPSOLFDWHG
      )LUVW$PHQGPHQWULJKWWRIUHHGRPRIDVVRFLDWLRQ               FRQVLGHUDWLRQ RI WKH FRQVWLWXWLRQDO ULJKW WR IUHHGRP RI
                                                                       PRYHPHQW´3DSDFKULVWRXY&LW\RI-DFNVRQYLOOH86
   $OWKRXJK WKH SODLQWLIIV¶ FRPSODLQW DOOHJHV WKDW WKH           6&W/(GGGHVFULELQJ
RUGLQDQFHLQWHUIHUHGZLWKWKHLULQWHUSHUVRQDOUHODWLRQVKLSVWKH       ZDONLQJORLWHULQJDQGZDQGHULQJDV³KLVWRULFDOO\SDUWRIWKH
IUHHGRPRIDVVRFLDWLRQJXDUDQWHHGE\WKH)LUVW$PHQGPHQW               DPHQLWLHVRIOLIHDVZHKDYHNQRZQWKHP´*XHVW86
KDVDPRUHQDUURZIRFXV5REHUWVY8QLWHG6WDWHV-D\FHHV            DW³>)@UHHGRPWRWUDYHOWKURXJKRXWWKH8QLWHG6WDWHVKDV
 86    QRWLQJ WKDW ³WKH &RXUW KDV          ORQJ EHHQ UHFRJQL]HG DV D EDVLF ULJKW XQGHU WKH
UHFRJQL]HGDULJKWWRDVVRFLDWHIRUWKHSXUSRVHRIHQJDJLQJLQ         &RQVWLWXWLRQ´1XQH]Y&LW\RI6DQ'LHJR)G
WKRVHDFWLYLWLHVSURWHFWHGE\WKH)LUVW$PHQGPHQW²VSHHFK
       -RKQVRQHWDOY&LW\RI&LQFLQQDWL               1R         1R           -RKQVRQHWDOY&LW\RI&LQFLQQDWL         

WK&LU³&LWL]HQVKDYHDIXQGDPHQWDOULJKWRI                          ,QVWHDG,EHOLHYHWKDW:DUGZHOO¶VKROGLQJWKDWWKHUDWLRQDO
IUHHPRYHPHQWµKLVWRULFDOO\SDUWRIWKHDPHQLWLHVRIOLIHDVZH                 EDVLVWHVWDSSOLHVWRGHWHUPLQHWKHFRQVWLWXWLRQDOLW\RIDODZ
KDYHNQRZQWKHP¶´FLWDWLRQRPLWWHG%XUQHWW1(G                      DIIHFWLQJ LQWUDVWDWH WUDYHO LV QHFHVVDULO\ EDVHG XSRQ WKH
DW  ³7KLV IUHHGRP RI PRELOLW\ LV D WUDGLWLRQ H[WHQGLQJ              FRQFOXVLRQ WKDW RQO\ WKH ULJKW WR LQWHUVWDWH WUDYHO QRW WKH
EDFN WR ZKHQ WKH ILUVW VHWWOHU FURVVHG LQWR ZKDW ZRXOG                  DELOLW\WRWUDYHOZLWKLQDVLQJOHVWDWHLVDIXQGDPHQWDOOLEHUW\
HYHQWXDOO\ EHFRPH WKLV JUHDW VWDWH DQG LW LV D WUDGLWLRQ QR           LQWHUHVWHQWLWOHGWRKHLJKWHQHGFRQVWLWXWLRQDOSURWHFWLRQ6HH
2KLRDQZRXOGIUHHO\UHOLQTXLVK´*RPH]Y7XUQHU)G                     +XWFKLQVY'LVWRI&ROXPELD)G'&
Q'&&LUQRWLQJWKDWWKHDELOLW\WR                   &LUHQEDQFFLWLQJ:DUGZHOOIRUWKHSURSRVLWLRQWKDW
³ZDON WKH VWUHHWV ZLWKRXW H[SODQDWLRQ RU IRUPDO SDSHUV LV               WKH6L[WK&LUFXLWKDVUHMHFWHGDIXQGDPHQWDOULJKWWRLQWUDVWDWH
VXUHO\ DPRQJ WKH FKHULVKHG OLEHUWLHV    WKDW GLVWLQJXLVK WKLV             WUDYHO,IWKHULJKWWRLQWUDVWDWHWUDYHOKDGEHHQDIXQGDPHQWDO
QDWLRQIURPVRPDQ\RWKHUV´,QOLJKWRIWKHVHFDVHVZH                     OLEHUW\LQWHUHVWWKLVFRXUWZRXOGKDYHEHHQUHTXLUHGWRDSSO\
ILQGWKDWWKHULJKWWRWUDYHOORFDOO\WKURXJKSXEOLFVSDFHVDQG                  VWULFW VFUXWLQ\ UDWKHU WKDQ WKH UDWLRQDOEDVLV VWDQGDUG RI
URDGZD\VHQMR\VDXQLTXHDQGSURWHFWHGSODFHLQRXUQDWLRQDO                     UHYLHZWKDWZDVLQIDFWXVHGWRHYDOXDWHWKHFRQVWLWXWLRQDOLW\
KHULWDJH                                                                      RIWKHUHVLGHQF\UHTXLUHPHQW
   ,QDGGLWLRQWRLWVVROLGKLVWRULFDOIRXQGDWLRQWKHWUHPHQGRXV                   7KHPDMRULW\DFNQRZOHGJHVWKDW³DSULRUSXEOLVKHGRSLQLRQ
SUDFWLFDO VLJQLILFDQFH RI D ULJKW WR ORFDOL]HG WUDYHO DOVR               RIWKLVFRXUWLVELQGLQJXQOHVVHLWKHUDQLQWHUYHQLQJGHFLVLRQ
VWURQJO\VXJJHVWVWKDWVXFKDULJKWLVVHFXUHGE\VXEVWDQWLYH                    RIWKH8QLWHG6WDWHV6XSUHPH&RXUWUHTXLUHVPRGLILFDWLRQRI
GXHSURFHVV7KHULJKWWRWUDYHOORFDOO\WKURXJKSXEOLFVSDFHV                  WKH SULRU RSLQLRQ RU LW LV RYHUUXOHG E\ WKLV FRXUW VLWWLQJ HQ
DQGURDGZD\V±SHUKDSVPRUHWKDQDQ\RWKHUULJKWVHFXUHGE\                      EDQF´8QLWHG6WDWHVY5RSHU)GWK&LU
VXEVWDQWLYH GXH SURFHVV ± LV DQ HYHU\GD\ ULJKW D ULJKW ZH             1HLWKHURIWKHVHHYHQWVKDVRFFXUUHGVLQFH:DUGZHOO
GHSHQGRQWRFDUU\RXWRXUGDLO\OLIHDFWLYLWLHV,WLVDWLWV                 ZDVGHFLGHG,WKHUHIRUHEHOLHYHWKDW:DUGZHOOSURKLELWVXV
FRUHDULJKWRIIXQFWLRQ,QWKHZRUGVRI-XVWLFH'RXJODV                     IURPUHFRQVLGHULQJWKHLVVXHRIZKHWKHUWKHULJKWWRLQWUDVWDWH
                                                                                 WUDYHORUWKH³ULJKWWRWUDYHOORFDOO\WKURXJKSXEOLFVSDFHVDQG
                                                                                 URDGZD\V´DVLWLVSKUDVHGE\WKHPDMRULW\LVDIXQGDPHQWDO
                                                                                 OLEHUW\LQWHUHVW0RUHRYHUZKHUHDVXEVHTXHQWRSLQLRQIURP
                                                                                 WKLV FRXUW FRQIOLFWV ZLWK DQ ROGHU RQH WKH HDUOLHU GHFLVLRQ
                                                                                UHPDLQVWKHELQGLQJSUHFHGHQW'DUUDKY&LW\RI2DN3DUN
      :ULWLQJ LQ  WKH 6HFRQG &LUFXLW NHHQO\ REVHUYHG WKDW ³>L@W ZRXOG
EH PHDQLQJOHVV WR GHVFULEH WKH ULJKW WR WUDYHO EHWZHHQ VWDWHV DV D               )GWK&LU³>:@KHQDODWHUGHFLVLRQ
IXQGDPHQWDO SUHFHSW RI SHUVRQDO OLEHUW\ DQG QRW WR DFNQRZOHGJH D                 RI WKLV FRXUW FRQIOLFWV ZLWK RQH RI RXU SULRU SXEOLVKHG
FRUUHODWLYH FRQVWLWXWLRQDO ULJKW WR WUDYHO ZLWKLQ D VWDWH´ .LQJ Y 1HZ          GHFLVLRQV ZH DUH VWLOO ERXQG E\ WKH KROGLQJ RI WKH HDUOLHU
5RFKHOOH 0XQ +RXV $XWK  )G   G &LU  VHH DOVR
%XUQHWW  1(G DW ³:LWKRXW WKH RQH WKHUH ZRXOG QHYHU EH WKH
                                                                                 FDVH´7KLVUXOHUHTXLUHVXVWRDGKHUHWR:DUGZHOOHYHQLI
RWKHU´ :KLOH ZH FUHGLW WKLV REVHUYDWLRQ ZH FDQQRW UHO\ RQ WKLV               WKHFRXUWLQ.XKQOH%URWKHUV,QFY&RXQW\RI*HDXJD
SURSRVLWLRQ EHFDXVH UHFHQW 6XSUHPH &RXUW FDVHV GHPRQVWUDWH WKDW WKH              )GWK&LUEHOLHYHGHUURQHRXVO\LQP\
&RXUW KDV QRW \HW GHILQLWHO\ ORFDWHG WKH WH[WXDO VRXUFH RI WKH ULJKW WR          RSLQLRQWKDWWKHTXHVWLRQRIZKHWKHUWKHULJKWWRLQWUDVWDWH
LQWHUVWDWH WUDYHO /XW]  )G DW  $V WKH 7KLUG &LUFXLW QRWHG            WUDYHOLVHQWLWOHGWRKHLJKWHQHGFRQVWLWXWLRQDOSURWHFWLRQZDV
³2QH FRQVHTXHQFH RI WKH &RXUW¶V UHIXVDO LQ 6KDSLUR DQG LWV SURJHQ\ WR
JURXQG WKH ULJKW WR WUDYHO LQ SDUWLFXODU FRQVWLWXWLRQDO WH[W LV WKDW WKHUH
                                                                                 VWLOOXQUHVROYHGLQWKLVFLUFXLW
H[LVWV VRPH XQFHUWDLQW\ DV WR ZKHWKHU LW LV LQ IDFW µD IXQGDPHQWDO SUHFHSW
RI SHUVRQDO OLEHUW\¶´ ,G 2I FRXUVH LI WKH ULJKW WR LQWHUVWDWH WUDYHO LV LQ     :DUGZHOO WKXV UHIXWHV WKH SODLQWLIIV¶ DUJXPHQW WKDW WKH
IDFW JURXQGHG LQ VXEVWDQWLYH GXH SURFHVV WKH 6HFRQG &LUFXLW¶V SRLQW LV         RUGLQDQFHLQIULQJHGXSRQDIXQGDPHQWDOULJKWWRIUHHGRPRI
³XQLPSHDFKDEOH´ ,G
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL             1R        1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL        

,G DW  DOWHUDWLRQ DQG HPSKDVLV LQ RULJLQDO  7KLV          )UHHGRPRIPRYHPHQWDWKRPHDQGDEURDGLVLPSRUWDQW
ODQJXDJH VWURQJO\ VXJJHVWV WKDW QR IXQGDPHQWDO ULJKW WR               IRUMREDQGEXVLQHVVRSSRUWXQLWLHV±IRUFXOWXUDOSROLWLFDO
LQWUDVWDWHWUDYHOH[LVWV                                                    DQG VRFLDO DFWLYLWLHV ± IRU DOO WKH FRPPLQJOLQJ ZKLFK
                                                                             JUHJDULRXV PDQ HQMR\V  7KRVH ZLWK WKH ULJKW RI IUHH
   $IWHU DFNQRZOHGJLQJ WKDW WKH 6XSUHPH &RXUW KDV QRW                 PRYHPHQWXVHLWDWWLPHVIRUPLVFKLHYRXVSXUSRVHV%XW
H[SOLFLWO\UHFRJQL]HGDULJKWWRLQWUDVWDWHWUDYHOWKHPDMRULW\             WKDWLVWUXHRIPDQ\OLEHUWLHVZHHQMR\:HQHYHUWKHOHVV
FRQFOXGHV WKDW WKH ³ULJKW WR WUDYHO ORFDOO\ WKURXJK SXEOLF           SODFHRXUIDLWKLQWKHPDQGDJDLQVWUHVWUDLQWNQRZLQJ
VSDFHVDQGURDGZD\V´LVDIXQGDPHQWDOOLEHUW\LQWHUHVW0DM               WKDW WKH ULVN RI DEXVLQJ OLEHUW\ VR DV WR JLYH ULVH WR
2SDW8QOLNHWKHPDMRULW\KRZHYHU,EHOLHYHWKDWWKLV                SXQLVKDEOHFRQGXFWLVSDUWRIWKHSULFHZHSD\IRUWKLV
FRXUW¶V RSLQLRQ LQ :DUGZHOO Y %RDUG RI (GXFDWLRQ RI                 IUHHVRFLHW\
&LQFLQQDWL)GWK&LUKHOGWKDWWKHULJKW
WRLQWUDVWDWHWUDYHOLVQRWHQWLWOHGWRKHLJKWHQHGFRQVWLWXWLRQDO          $SWKHNHU Y 6HFUHWDU\ RI 6WDWH  86   
SURWHFWLRQ                                                                6&W/(GG'RXJODV-FRQFXUULQJ
                                                                           VHHDOVR+XWFKLQV)GDW5RJHUV-GLVVHQWLQJLQ
   7KHSODLQWLIILQ:DUGZHOOFKDOOHQJHGWKHFRQVWLWXWLRQDOLW\              SDUWFRQFXUULQJLQSDUW7KH2UGLQDQFHLWVHOIUHIHUHQFHVDQ
RIWKH%RDUGRI(GXFDWLRQ¶VUXOHWKDWUHTXLUHGDOOWHDFKHUVLQ             LQGLYLGXDO¶V³VLJQLILFDQWSULYDWHLQWHUHVWLQEHLQJDEOHWRWUDYHO
WKH&LQFLQQDWLVFKRROV\VWHPWRUHVLGHZLWKLQWKHFLW\VFKRRO              DQGDVVRFLDWHIUHHO\LQDOODUHDVRIWKH&LW\´,QYLHZRIWKH
GLVWULFW  ,G DW   :DUGZHOO DUJXHG WKDW WKH UHVLGHQF\       KLVWRULFDOHQGRUVHPHQWRIDULJKWWRLQWUDVWDWHWUDYHODQGWKH
UHTXLUHPHQWLQIULQJHGXSRQKLVULJKWWRLQWUDVWDWHWUDYHO,G            SUDFWLFDO QHFHVVLW\ RI VXFK D ULJKW ZH KROG WKDW WKH
DW7KLVFRXUWUHMHFWHGKLVDUJXPHQWFRQFOXGLQJWKDWWKH             &RQVWLWXWLRQSURWHFWVDULJKWWRWUDYHOORFDOO\WKURXJKSXEOLF
UHOHYDQW 6XSUHPH &RXUW GHFLVLRQV KDG GHDOW RQO\ ZLWK                VSDFHVDQGURDGZD\V
LQWHUVWDWH WUDYHO  ,G ³:H ILQG QR VXSSRUW IRU SODLQWLII¶V
WKHRU\ WKDW WKH ULJKW WR LQWUDVWDWH WUDYHO KDV EHHQ DIIRUGHG                                       9
IHGHUDOFRQVWLWXWLRQDOSURWHFWLRQ´(TXDOO\LPSRUWDQWWKLV
FRXUWKHOGWKDW³ZKHUHDVLQWKHSUHVHQWFDVHDFRQWLQXLQJ                  3ODLQWLIIV DUJXH WKDW H[FOXVLRQ IURP 2YHU WKH 5KLQH
HPSOR\HHUHVLGHQF\UHTXLUHPHQWDIIHFWLQJDWPRVWWKHULJKWRI              SXUVXDQWWRWKH2UGLQDQFHLQIULQJHVXSRQWKHLUFRQVWLWXWLRQDO
LQWUDVWDWH WUDYHO LV LQYROYHG WKH µUDWLRQDO EDVLV¶ WHVW LV WKH   ULJKWWRIUHHGRPRIDVVRFLDWLRQ)UHHGRPRIDVVRFLDWLRQLVQRW
WRXFKVWRQH WR GHWHUPLQH LWV YDOLGLW\´  ,G DW  IRRWQRWH      DQHQXPHUDWHGFRQVWLWXWLRQDOULJKWEXWDULVHVDVDQHFHVVDU\
RPLWWHGHPSKDVLVLQRULJLQDO                                         DWWHQGDQWWRWKH%LOORI5LJKWV¶SURWHFWLRQRILQGLYLGXDOOLEHUW\
                                                                           LQWHUHVWV6HH5REHUWVY8QLWHG6WDWHV-D\FHHV86
   7KH PDMRULW\ LQ WKH SUHVHQW FDVH LQWHUSUHWV :DUGZHOO WR         6&W/(GG
KDYH HVWDEOLVKHG WKDW WKH 6XSUHPH &RXUW¶V WUDYHO KROGLQJV
³DSSOLHGRQO\WRLQWHUVWDWHWUDYHO´DQG³GLGQRWSURKLELW                                           $
DVFKRROGLVWULFW¶VUHVLGHQF\UHTXLUHPHQW´0DM2SDW
,KDYHQRTXDUUHOZLWKWKHPDMRULW\¶VDQDO\VLVRI:DUGZHOO¶V                  ,Q 5REHUWV WKH 6XSUHPH &RXUW LGHQWLILHG WZR IRUPV RI
WUHDWPHQWRIWKHUHOHYDQW6XSUHPH&RXUWFDVHV%XW,GLVDJUHH             FRQVWLWXWLRQDOO\SURWHFWHG DVVRFLDWLRQDO ULJKWV ³IUHHGRP RI
ZLWK WKH PDMRULW\¶V FRQFOXVLRQ WKDW :DUGZHOO GLG QRWKLQJ            LQWLPDWH DVVRFLDWLRQ´ DQG ³IUHHGRP RI H[SUHVVLYH
PRUHWKDQGHWHUPLQHWKDWWKH6XSUHPH&RXUW¶VULJKWWRWUDYHO               DVVRFLDWLRQ´,G7KHIUHHGRPRILQWLPDWHDVVRFLDWLRQZKLFK
FDVHV ZHUH QRW DSSOLFDEOH WR WKH UHVLGHQF\ UHTXLUHPHQW              LV DSSOLFDEOH WR SODLQWLIIV¶ FODLPV KHUH VWHPV IURP WKH
LPSRVHGE\WKH&LQFLQQDWL%RDUGRI(GXFDWLRQ                            QHFHVVLW\RISURWHFWLQJLQGLYLGXDOV¶DELOLW\³WRHQWHULQWRDQG
                                                                           PDLQWDLQFHUWDLQLQWLPDWHKXPDQUHODWLRQVKLSV>WKDW@PXVWEH
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL          1R       1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL      

VHFXUHGDJDLQVWXQGXHLQWUXVLRQE\WKH6WDWHEHFDXVHRIWKH              7KH³ULJKWWRWUDYHO´GLVFXVVHGLQRXUFDVHVHPEUDFHVDW
UROH RI VXFK UHODWLRQVKLSV LQ VDIHJXDUGLQJ WKH LQGLYLGXDO         OHDVWWKUHHGLIIHUHQWFRPSRQHQWV,WSURWHFWVWKHULJKWRI
IUHHGRP WKDW LV FHQWUDO WR RXU FRQVWLWXWLRQDO VFKHPH´  ,G     DFLWL]HQRIRQH6WDWHWRHQWHUDQGWROHDYHDQRWKHU6WDWH
&RQVWLWXWLRQDOO\SURWHFWHGLQWLPDWHDVVRFLDWLRQVLQFOXGHWKRVH           WKHULJKWWREHWUHDWHGDVDZHOFRPHYLVLWRUUDWKHUWKDQDQ
³SHUVRQDOERQGV>WKDW@KDYHSOD\HGDFULWLFDOUROHLQWKHFXOWXUH        XQIULHQGO\DOLHQZKHQWHPSRUDULO\SUHVHQWLQWKHVHFRQG
DQGWUDGLWLRQVRIWKH1DWLRQE\FXOWLYDWLQJDQGWUDQVPLWWLQJ             6WDWH DQG IRU WKRVH WUDYHOHUV ZKR HOHFW WR EHFRPH
VKDUHGLGHDOVDQGEHOLHIV´DQGWKDW³WKHUHE\IRVWHUGLYHUVLW\           SHUPDQHQW UHVLGHQWV WKH ULJKW WR EH WUHDWHG OLNH RWKHU
DQG DFW DV FULWLFDO EXIIHUV EHWZHHQ WKH LQGLYLGXDO DQG WKH      FLWL]HQVRIWKDW6WDWH
SRZHURIWKH6WDWH´,GDW
                                                                       6DHQ]Y5RH861RWLFHDEO\DEVHQW
  -RKQVRQ FODLPV WKDW WKH 2UGLQDQFH XQFRQVWLWXWLRQDOO\            IURPWKLVSDVVDJHLVDUHFRJQLWLRQRIDQ\ULJKWWRLQWUDVWDWH
LQIULQJHVRQKHUIUHHGRPRIDVVRFLDWLRQULJKWWRSDUWLFLSDWHLQ        WUDYHO6HHJHQHUDOO\0HP¶O+RVSY0DULFRSD&RXQW\
WKHXSEULQJLQJRIKHUJUDQGFKLOGUHQ$X)UDQFHFODLPVWKDW            86    GHFOLQLQJ WR GHFLGH ZKHWKHU D
WKH2UGLQDQFHXQFRQVWLWXWLRQDOO\LQIULQJHVRQKLVIUHHGRPRI           FRQVWLWXWLRQDO GLVWLQFWLRQ H[LVWV EHWZHHQ LQWHUVWDWH DQG
DVVRFLDWLRQULJKWWRYLVLWKLVDWWRUQH\%HFDXVHERWKSODLQWLIIV¶     LQWUDVWDWHWUDYHO
FODLPVLQYROYHLQWLPDWHUHODWLRQVKLSVWKDW³IRVWHUGLYHUVLW\DQG
DFWDVFULWLFDOEXIIHUVEHWZHHQWKHLQGLYLGXDODQGWKHSRZHURI           0RUHRYHU WKH 6XSUHPH &RXUW H[SOLFLWO\ GLIIHUHQWLDWHG
WKH 6WDWH´ ZH H[DPLQH WKHLU FODLPV XQGHU WKH IUHHGRP RI      EHWZHHQ WKHVH WZR W\SHV RI WUDYHO LQ %UD\ Y $OH[DQGULD
LQWLPDWHDVVRFLDWLRQIUDPHZRUNDUWLFXODWHGLQ5REHUWV                 :RPHQ¶V+HDOWK&OLQLF867KHSODLQWLIIV
                                                                       LQ%UD\DOOHJHGWKDWE\REVWUXFWLQJDFFHVVWRDERUWLRQFOLQLFV
                                %                                     WKHGHIHQGDQWVYLRODWHG86&E\LQWHUIHULQJ
                                                                       ZLWKWKHSODLQWLIIV¶ULJKWWRLQWHUVWDWHWUDYHO%UD\86DW
  -RKQVRQ¶VFODLPQHFHVVLWDWHVDQH[DPLQDWLRQRIWKHUHDFKRI            ,Q KROGLQJ WKDW WKH SODLQWLIIV IDLOHG WR VKRZ D
FRQVWLWXWLRQDOO\SURWHFWHGIDPLOLDODVVRFLDWLRQLQWHUHVWV             FRQVSLUDF\WRYLRODWHWKHLUIHGHUDOULJKWVWKH&RXUWH[SODLQHG
                                                                       WKDW WKH GHIHQGDQWV¶ SURSRVHG GHPRQVWUDWLRQV ZRXOG QRW
   7KH6XSUHPH&RXUWKDVUHFRJQL]HGWKDWVRPHRIWKHPRVW              LPSOLFDWH WKH ULJKW WR LQWHUVWDWH WUDYHO EHFDXVH WKH UHFRUG
LPSRUWDQW SHUVRQDO ERQGV QHFHVVDU\ IRU WKH SURWHFWLRQ RI        HVWDEOLVKHGWKDWWKHGHIHQGDQWV¶DFWLRQVZRXOGKDYHUHVWULFWHG
LQGLYLGXDO IUHHGRP ³DUH WKRVH WKDW DWWHQG WKH FUHDWLRQ DQG     RQO\LQWUDVWDWHWUDYHO
VXVWHQDQFH RI D IDPLO\ ± >LQFOXGLQJ@ WKH XSEULQJLQJ DQG
HGXFDWLRQRIFKLOGUHQ´5REHUWV86DWFLWLQJ6PLWK          $V IDU DV DSSHDUV IURP WKLV UHFRUG WKH RQO\ ³DFWXDO
Y2UJRI)RVWHU)DPLOLHV431 U.S. 816, 97 S.Ct. 2094, 53              EDUULHUVWRPRYHPHQW´WKDWZRXOGKDYHUHVXOWHGIURP
L.Ed.2d 14 (1977)). Accordingly, the Supreme Court has                   SHWLWLRQHUV¶SURSRVHGGHPRQVWUDWLRQVZRXOGKDYHEHHQLQ
consistently recognized associational rights involving private           WKHLPPHGLDWHYLFLQLW\RIWKHDERUWLRQFOLQLFVUHVWULFWLQJ
family life as worthy of special constitutional protection. See          PRYHPHQWIURP RQHSRUWLRQRIWKH&RPPRQZHDOWKRI
Moore v. City of East Cleveland, 431 U.S. 494, 499, 97 S.Ct.             9LUJLQLDWRDQRWKHU6XFKDSXUHO\LQWUDVWDWHUHVWULFWLRQ
1932, 52 L.Ed.2d 531 (1976) ("A host of cases . . . have                 GRHVQRWLPSOLFDWHWKHULJKWRILQWHUVWDWHWUDYHOHYHQLILW
consistently acknowledged a ‘private realm of family life                LV DSSOLHG LQWHQWLRQDOO\ DJDLQVW WUDYHOHUV IURP RWKHU
which the state cannot enter.’") (plurality opinion) (quoting            6WDWHVXQOHVVLWLVDSSOLHGGLVFULPLQDWRULO\DJDLQVWWKHP
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL         1R      1R           -RKQVRQHWDOY&LW\RI&LQFLQQDWL         

LQVWLWXWLRQ´,GDW7KLVODQJXDJHUDWKHUWKDQDQDVVHUWHG   Prince v. Massachusetts, 321 U.S. 158, 166, 64 S.Ct. 438, 88
OLEHUW\LQWHUHVWLQ³>W@KHIUHHGRPIURPSK\VLFDOUHVWUDLQW´RU      L.Ed. 645) (1944)).
³WKHULJKWRIDFKLOGWREHUHOHDVHGIURPDOORWKHUFXVWRG\LQWR
WKH FXVWRG\ RI LWV SDUHQWV OHJDO JXDUGLDQ RU HYHQ FORVH      %RWK6XSUHPH&RXUWSUHFHGHQWDQGRXUQDWLRQDOWUDGLWLRQ
UHODWLYHV´FRQVWLWXWHGWKH³FDUHIXOGHVFULSWLRQRIWKHDVVHUWHG     VXJJHVWWKDWDIDPLO\PHPEHU¶VULJKWWRSDUWLFLSDWHLQFKLOG
ULJKW´ WKDW LV QHFHVVDU\ LQ WKH VXEVWDQWLYHGXHSURFHVV        UHDULQJDQGHGXFDWLRQLVRQHRIWKHPRVWEDVLFDQGLPSRUWDQW
DQDO\VLV,GLQWHUQDOTXRWDWLRQPDUNVRPLWWHG                 DVVRFLDWLRQDOULJKWVSURWHFWHGE\WKH&RQVWLWXWLRQ&I0/%
                                                                     Y6/-866&W/(GG
   ,QDGGLWLRQWRHPSKDVL]LQJWKHVLJQLILFDQFHRIWKHGHILQLWLRQ     SOXUDOLW\RSLQLRQ³&KRLFHVDERXWPDUULDJHIDPLO\
RIWKHDVVHUWHGIXQGDPHQWDOLQWHUHVWLPSOLFDWHGLQDSDUWLFXODU      OLIHDQGWKHXSEULQJLQJRIFKLOGUHQDUHDPRQJDVVRFLDWLRQDO
FDVHWKH6XSUHPH&RXUW³KDVDOZD\VEHHQUHOXFWDQWWRH[SDQG         ULJKWV WKLV &RXUW KDV UDQNHG DV RI EDVLF LPSRUWDQFH LQ RXU
WKHFRQFHSWRIVXEVWDQWLYHGXHSURFHVVEHFDXVHJXLGHSRVWVIRU        VRFLHW\ ULJKWV VKHOWHUHG E\ WKH )RXUWHHQWK $PHQGPHQW
UHVSRQVLEOHGHFLVLRQPDNLQJLQWKLVXQFKDUWHGDUHDDUHVFDUFH         DJDLQVW WKH 6WDWH
V XQZDUUDQWHG XVXUSDWLRQ GLVUHJDUG RU
DQGRSHQHQGHG´&ROOLQVY&LW\RI+DUNHU+HLJKWV86        GLVUHVSHFW´TXRWLQJ%RGGLHY&RQQHFWLFXW86
VHHDOVR0RRUHY&LW\RI(DVW&OHYHODQG             6&W   /(GG   LQWHUQDO
 86    SOXUDOLW\ RSLQLRQ QRWLQJ WKDW    SXQFWXDWLRQRPLWWHGHPSKDVLVDGGHG0RRUH86DW
³>V@XEVWDQWLYH GXH SURFHVV KDV DW WLPHV EHHQ D WUHDFKHURXV   ³>7@KH&RQVWLWXWLRQSURWHFWVWKHVDQFWLW\RIWKHIDPLO\
ILHOGIRUWKLV&RXUW´7KH&RXUWKDVH[SODLQHGWKHUHDVRQIRU      SUHFLVHO\EHFDXVHWKHLQVWLWXWLRQRIWKHIDPLO\LVGHHSO\URRWHG
WKLVKHVLWDWLRQDVIROORZV                                          LQWKLV1DWLRQ¶VKLVWRU\DQGWUDGLWLRQ,WLVWKURXJKWKHIDPLO\
                                                                     WKDWZHLQFXOFDWHDQGSDVVGRZQPDQ\RIRXUPRVWFKHULVKHG
  %\ H[WHQGLQJ FRQVWLWXWLRQDO SURWHFWLRQ WR DQ DVVHUWHG        YDOXHV PRUDO DQG FXOWXUDO´ IRRWQRWHV RPLWWHG VHH DOVR
  ULJKWRUOLEHUW\LQWHUHVWZHWRDJUHDWH[WHQWSODFHWKH        5REHUWV86DW³)DPLO\UHODWLRQVKLSVE\WKHLU
  PDWWHURXWVLGHWKHDUHQDRISXEOLFGHEDWHDQGOHJLVODWLYH          QDWXUH LQYROYH GHHS DWWDFKPHQWV DQG FRPPLWPHQWV WR WKH
  DFWLRQ  :H PXVW WKHUHIRUH H[HUFLVH WKH XWPRVW FDUH        QHFHVVDULO\IHZRWKHULQGLYLGXDOVZLWKZKRPRQHVKDUHVQRW
  ZKHQHYHUZHDUHDVNHGWREUHDNQHZJURXQGLQWKLVILHOG           RQO\ D VSHFLDO FRPPXQLW\ RI WKRXJKWV H[SHULHQFHV DQG
  OHVWWKHOLEHUW\SURWHFWHGE\WKH'XH3URFHVV&ODXVHEH            EHOLHIVEXWDOVRGLVWLQFWLYHO\SHUVRQDODVSHFWVRIRQH¶VOLIH´
  VXEWO\ WUDQVIRUPHG LQWR WKH SROLF\ SUHIHUHQFHV RI WKH
  0HPEHUVRIWKLV&RXUW
*OXFNVEHUJ86DWLQWHUQDOTXRWDWLRQPDUNVDQG                
                                                                           &LWLQJ Meyer v. Nebraska, 262 U.S. 390, 399-401, 43 S.Ct. 625, 67
FLWDWLRQRPLWWHG,EHOLHYHWKDWWKLVFRXUWOLNHWKH6XSUHPH      L.Ed. 1042 (1923); Pierce v. Society of Sisters, 268 U.S. 510, 534-535,
&RXUW PXVW SURFHHG ZLWK FDXWLRQ EHIRUH H[SDQGLQJ              45 S.Ct. 571, 69 L.Ed. 1070 (1925); Roe v. Wade, 410 U.S. 113, 152-153,
SUHYLRXVO\ UHFRJQL]HG OLEHUW\ LQWHUHVWV WR HQFRPSDVV            93 S.Ct. 705, 35 L.Ed.2d 147 (1973); Wisconsin v. Yoder, 406 U.S. 205,
VLWXDWLRQVWKDWKDYHQRW\HWEHHQHQFRXQWHUHG                       231-233, 92 S.Ct. 1526, 32 L.Ed.2d 15 (1972); Stanley v. Illinois, 405
                                                                     U.S. 645, 651, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972); Ginsberg v. New
$ 5LJKWWRLQWUDVWDWHWUDYHO                                        York, 390 U.S. 629, 639, 88 S.Ct. 1274, 20 L.Ed.2d 195 (1968); Griswold
                                                                     v. Connecticut, 381 U.S. 479, 85 S.Ct. 1678, 14 L.Ed.2d 510 (1965); Poe
  $V WKH PDMRULW\ UHFRJQL]HV WKH 6XSUHPH &RXUW KDV           v. Ullman, 367 U.S. 497, 542-544, 549-553, 81 S.Ct. 1752, 6 L.Ed.2d 989
                                                                     (1961) (Harlan, J., dissenting); Loving v. Virginia, 388 U.S. 1, 12, 87
GHVFULEHGWKHFRQWRXUVRIWKHULJKWWRWUDYHODVIROORZV            S.Ct. 1817, 18 L.Ed.2d 1010 (1967); May v. Anderson, 345 U.S. 528,
                                                                     533, 73 S.Ct. 840, 97 L.Ed. 1221 (1953); Skinner v. Oklahoma ex rel.
                                                                     Williamson, 316 U.S. 535, 541, 62 S.Ct. 1110, 86 L.Ed. 1655 (1942).
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL         1R      1R           -RKQVRQHWDOY&LW\RI&LQFLQQDWL        

  0RUHRYHU QRWKLQJ LQ RXU WUDGLWLRQ RU SUHFHGHQW FDQ           REMHFWLYHO\ GHHSO\ URRWHG LQ WKLV 1DWLRQ¶V KLVWRU\ DQG
FUHGLEO\EHUHDGWRVXJJHVWWKDWWKHright to participate in child     WUDGLWLRQDQGLPSOLFLWLQWKHFRQFHSWRIRUGHUHGOLEHUW\
rearing does not extend to grandparents. See, e.g., Moore,             VXFKWKDWQHLWKHUOLEHUW\QRUMXVWLFHZRXOGH[LVWLIWKH\
431 U.S. at 504 ("Ours is by no means a tradition limited to           ZHUH VDFULILFHG  6HFRQG ZH KDYH UHTXLUHG LQ
respect for the bonds uniting the members of the nuclear               VXEVWDQWLYHGXHSURFHVVFDVHVDFDUHIXOGHVFULSWLRQRIWKH
family. The tradition of uncles, aunts, cousins, and especially        DVVHUWHGIXQGDPHQWDOOLEHUW\LQWHUHVW
grandparents sharing a household along with parents and
children has roots equally venerable and equally deserving of        :DVKLQJWRQ Y *OXFNVEHUJ  86   
constitutional recognition.") (emphasis added) (footnote             LQWHUQDOTXRWDWLRQPDUNVDQGFLWDWLRQVRPLWWHGVHHLGDW
omitted).                                                            KROGLQJWKDW³WKHDVVHUWHGµULJKW¶WRDVVLVWDQFHLQFRPPLWWLQJ
                                                                     VXLFLGHLVQRWDIXQGDPHQWDOOLEHUW\LQWHUHVWSURWHFWHGE\WKH
                               C.                                    'XH3URFHVV&ODXVH´

  Neither the Supreme Court nor this court, however, has                7KLV QHHG IRU D ³FDUHIXO GHVFULSWLRQ RI WKH DVVHUWHG
addressed the specific issue of whether a grandmother has a          IXQGDPHQWDO OLEHUW\ LQWHUHVW´ DSSHDUV UHSHDWHGO\ LQ WKH
fundamental freedom of association right to participate in the       6XSUHPH&RXUW¶VGHFLVLRQVLQYROYLQJVXEVWDQWLYHGXHSURFHVV
upbringing of her grandchildren.                                     ,Q *OXFNVEHUJ IRU H[DPSOH WKH &RXUW ZDV IDFHG ZLWK D
                                                                     FKDOOHQJHWRDSURKLELWLRQRQSK\VLFLDQDVVLVWHGVXLFLGH7KH
   Our decision in Bazzetta v. McGinnis, 286 F.3d 311, 316           &RXUWH[SUHVVO\UHMHFWHGIUDPLQJWKHLVVXHLQWHUPVRIZKHWKHU
(6th Cir. 2002), provides some guidance. There, we                   LQGLYLGXDOVKDYH³DOLEHUW\LQWHUHVWLQGHWHUPLQLQJWKHWLPH
examined the constitutional validity of a prison regulation that     DQG PDQQHU RI RQH¶V GHDWK´ ³D ULJKW WR GLH´ ³D OLEHUW\ WR
prohibited prisoners from receiving visits from their minor          FKRRVHKRZWRGLH´RU³DULJKWWRFRQWURORIRQH¶VILQDOGD\V´
siblings, nieces and nephews. We struck down the regulation          ,GDWLQWHUQDOTXRWDWLRQPDUNV RPLWWHG,QVWHDGWKH
because it was unrelated to legitimate penological goals. Id.        &RXUWH[SODLQHGWKDW³WKHTXHVWLRQEHIRUHXVLVZKHWKHUWKH
Implicit in our analysis was the recognition that an inmate’s        µOLEHUW\¶ VSHFLDOO\ SURWHFWHG E\ WKH 'XH 3URFHVV &ODXVH
ability to visit with his or her minor siblings, nieces and          LQFOXGHVDULJKWWRFRPPLWVXLFLGHZKLFKLWVHOILQFOXGHVDULJKW
nephews involves constitutionally protected associational            WRDVVLVWDQFHLQGRLQJVR´,GDW
rights. See id. at 317 ("Close analysis is especially
appropriate when, as is the case here, the challenged                   7KH6XSUHPH&RXUWVLPLODUO\UHMHFWHGEURDGGHILQLWLRQVRI
restrictions interfere with family relationships . . . specially     WKHDVVHUWHGOLEHUW\LQWHUHVWLQ5HQRY)ORUHV86
protected by the Constitution."). The right to participate in          ZKHUH LW XSKHOG WKH FRQVWLWXWLRQDOLW\ RI
the upbringing of one’s grandchild occupies a basic position         UHJXODWLRQV SURPXOJDWHG E\ WKH ,PPLJUDWLRQ DQG
in our society’s hierarchy of values and is of a more intimate       1DWXUDOL]DWLRQ6HUYLFHWKDWDGGUHVVHGWKHFLUFXPVWDQFHVDQG
                                                                     WHUPVXQGHUZKLFKGHWDLQHGMXYHQLOHDOLHQVFRXOGEHUHOHDVHG
 and therefore more fundamental  nature than the right to          SHQGLQJWKHLUGHSRUWDWLRQKHDULQJV,QSDUWLFXODUWKH&RXUW
visit one’s nieces or nephews. Therefore, a logical extension        IUDPHGWKHLVVXHLQWHUPVRI³WKHDOOHJHGULJKWRIDFKLOGZKR
of Bazzetta’s reasoning suggests that Johnson has a                  KDVQRDYDLODEOHSDUHQWFORVHUHODWLYHRUOHJDOJXDUGLDQDQG
fundamental freedom of association right to participate in the       IRUZKRPWKHJRYHUQPHQWLVUHVSRQVLEOHWREHSODFHGLQWKH
upbringing of her grandchildren.                                     FXVWRG\RIDZLOOLQJDQGDEOHSULYDWHFXVWRGLDQUDWKHUWKDQRI
                                                                     D JRYHUQPHQWRSHUDWHG RU JRYHUQPHQWVHOHFWHG FKLOGFDUH
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL            1R        1R           -RKQVRQHWDOY&LW\RI&LQFLQQDWL             

                      BBBBBBBBBBBBBBBBB                                     Bazzetta’s implicit conclusion, that a prisoner has a right to
                                                                          receive certain family members as visitors, is in some tension
                          ',66(17                                         with this court’s prior conclusion in Thompson v. Ashe, that
                      BBBBBBBBBBBBBBBBB                                   a plaintiff had "no fundamental right to visit his family
                                                                          members on [a public housing development’s] property." 250
   521$/'/((*,/0$1&LUFXLW-XGJHGLVVHQWLQJ7KH                     F.3d at 406-07.
PDMRULW\KDVFRQFOXGHGWKDWWKHRUGLQDQFHLQTXHVWLRQYLRODWHG
WKHSODLQWLIIV¶IXQGDPHQWDOULJKWVWRLQWUDVWDWHWUDYHODQGWR              In Thompson, the plaintiff challenged the constitutionality
IUHHGRPRIDVVRFLDWLRQ7RWKHFRQWUDU\,DPRIWKHRSLQLRQ             of a "no trespass" list, which kept him from visiting family
WKDWWKLVFRXUWKDVSUHYLRXVO\KHOGWKDWQRIXQGDPHQWDOULJKW             members in a public housing development.  ,G  7KH
WR LQWUDVWDWH WUDYHO H[LVWV  0RUHRYHU , GR QRW VKDUH WKH      7KRPSVRQ FRXUW DGGUHVVHG WKH LVVXH DV IROORZV  )LUVW LW
PDMRULW\¶V EHOLHI WKDW WKH RUGLQDQFH YLRODWHG WKH SODLQWLIIV¶      DFNQRZOHGJHG WKDW WKH %LOO RI 5LJKWV SURWHFWV WKH ULJKW WR
ULJKWVWRIUHHGRPRIDVVRFLDWLRQ,WKHUHIRUHFRQFOXGHWKDWWKH          ³HQWHU LQWR DQG PDLQWDLQ FHUWDLQ LQWLPDWH RU SULYDWH
RUGLQDQFHGLGQRWLQIULQJHXSRQWKHSODLQWLIIV¶IXQGDPHQWDO               UHODWLRQVKLSV´ DQG OLVWHG VSHFLILF UHODWLRQVKLSV WKDW WKH
ULJKWV7KHRUGLQDQFHZDVWKXVVXEMHFWWRWKHORZHUVWDQGDUG             ³6XSUHPH&RXUWKDVDFFRUGHGFRQVWLWXWLRQDOSURWHFWLRQWR´
RI UDWLRQDO EDVLV UHYLHZ ZKLFK , EHOLHYH LW PHW  , DOVR      ,G QRWLQJ WKDW WKH 6XSUHPH &RXUW ³KDV DFFRUGHG
FRQFOXGH WKDW WKH RUGLQDQFH GLG QRW YLRODWH WKH 'RXEOH            FRQVWLWXWLRQDO SURWHFWLRQ WR PDUULDJH WKH EHJHWWLQJ DQG
-HRSDUG\&ODXVHRIWKH)LIWK$PHQGPHQWDQLVVXHWKDWWKH                 EHDULQJ RI FKLOGUHQ FKLOG UHDULQJ DQG HGXFDWLRQ DQG
PDMRULW\ KDG QR QHHG WR UHDFK  )RU DOO RI WKHVH UHDVRQV ,   FRKDELWDWLRQ ZLWK UHODWLYHV´ FLWDWLRQV RPLWWHG  7KH
ZRXOGUHYHUVHWKHMXGJPHQWRIWKHGLVWULFWFRXUW                         7KRPSVRQFRXUWWKHQQRWHGWKDWWKHSODLQWLIIGLGQRWFODLPDQ
                                                                          DVVRFLDWLRQ LQWHUHVW WR ZKLFK WKH 6XSUHPH &RXUW KDG
                ,)81'$0(17$/5,*+76                                    SUHYLRXVO\ DFFRUGHG FRQVWLWXWLRQDO SURWHFWLRQ ± LH
    7KHPDMRULW\FRQFOXGHVWKDWWKHRUGLQDQFHLQIULQJHGXSRQ              FRKDELWDWLRQ ZLWK UHODWLYHV ± and that the "Court has not
WKHULJKWVRIERWK-RKQVRQDQG$X)UDQFHWRLQWUDVWDWHWUDYHO            extended constitutional protection to mere visitation with
-RKQVRQ¶VULJKWWRDVVLVWLQUDLVLQJKHUJUDQGFKLOGUHQDQG$X            family members." Id. (emphasis added). Without further
)UDQFH¶VULJKWWRYLVLWKLVDWWRUQH\$FFRUGLQJWRWKHPDMRULW\         explanation, the Thompson panel concluded that the plaintiff
HDFKRIWKHVHULJKWVFRQVWLWXWHVDIXQGDPHQWDOOLEHUW\LQWHUHVW          did not have a fundamental right to visit his family members.
, UHVSHFWIXOO\ GLVDJUHH    %HIRUH GLVFXVVLQJ HDFK RI WKHVH        Put more succinctly, Thompson concluded that the plaintiff
SXUSRUWHG ULJKWV LQ GHWDLO , EHOLHYH WKDW D IHZ JHQHUDO         had no fundamental right to visit his family members because
FRPPHQWVDERXWVXEVWDQWLYHGXHSURFHVVDUHZDUUDQWHG
                                                                          the Supreme Court had not yet articulated such a right. That
  7KH6XSUHPH&RXUW¶VDSSURDFKWRGHWHUPLQLQJZKHWKHUD                   the Supreme Court’s recognition of a right establishes that
SDUWLFXODUULJKWLVSURWHFWHGE\WKH)RXUWHHQWK$PHQGPHQW¶V               right’s existence for lower courts, however, tells us nothing
'XH 3URFHVV &ODXVH HVWDEOLVKHV WKH IUDPHZRUN IRU P\                about the existence of rights that the Court has not yet
DQDO\VLV                                                                 addressed. Unless one accepts the indefensible premise that
                                                                          the absence of a Supreme Court opinion on the existence of
  2XU HVWDEOLVKHG PHWKRG RI VXEVWDQWLYHGXHSURFHVV
  DQDO\VLV KDV WZR SULPDU\ IHDWXUHV  )LUVW ZH KDYH
  UHJXODUO\REVHUYHGWKDWWKH'XH3URFHVV&ODXVHVSHFLDOO\                    
                                                                                                                          7KRPSVRQ GRHV QRW VSHFLI\
  SURWHFWVWKRVHIXQGDPHQWDOULJKWVDQGOLEHUWLHVZKLFKDUH                   %H\RQG D SDVVLQJ UHIHUHQFH WR D EURWKHU
                                                                          ZKLFK RI WKH SODLQWLII¶V IDPLO\ PHPEHUV OLYHG LQ WKH KRXVLQJ SURMHFW
   -RKQVRQHWDOY&LW\RI&LQFLQQDWL        1R      1R             -RKQVRQHWDOY&LW\RI&LQFLQQDWL            

a particular right means that a particular right does not exist,   DSSO\´ VHH DOVR 1XQH]  )G DW  ILQGLQJ 6DQ
there is simply no reason to infer the absence of a                'LHJR¶VRUGLQDQFH³SUREOHPDWLF´EHFDXVHLWGLGQRW³SURYLGH
fundamental right to visit a family member based on the            H[FHSWLRQV IRU PDQ\ OHJLWLPDWH DFWLYLWLHV ZLWK RU ZLWKRXW
fortuity that the Supreme Court has not yet addressed the          SDUHQWDOSHUPLVVLRQ´
issue.
                                                                                                        &
  1RWZLWKVWDQGLQJRXUFRQFHUQVZHQHYHUWKHOHVVZRXOGEH
ERXQGE\7KRPSVRQ¶VFRQFOXVLRQ±DVRSSRVHGWR%D]]HWWD¶V            ,Q VWULNLQJGRZQWKH2UGLQDQFHZHGRQRWIRUHFORVHWKH
LPSOLFLW FRQFOXVLRQ ± LI -RKQVRQ KDG PHUHO\ DVVHUWHG D     SRVVLELOLW\ WKDW D QDUURZHU YHUVLRQ RI WKH 2UGLQDQFH
IXQGDPHQWDOULJKWWRYLVLWKHUGDXJKWHURUJUDQGFKLOGUHQWK     VXSSRUWHGE\DFOHDUHUUHFRUGFRXOGZLWKVWDQGVWULFWVFUXWLQ\
&LU5FVHHDOVR8QLWHG6WDWHVY6PLWK)G     7HPSRUDU\ H[FOXVLRQ LV DQ H[WUHPH PHDVXUH EXW ZH
WK&LU                                              UHFRJQL]HWKDWPXQLFLSDOLWLHVOLNHWKH&LW\RI&LQFLQQDWLIDFH
                                                                   IRUPLGDEOHFKDOOHQJHVLQLPSURYLQJWKHVDIHW\DQGZHOOEHLQJ
   The issue before this court, however, is whether Johnson        RI LWV FLWL]HQV LQ KLJK FULPHV DUHDV  :KLOH ZH KDYH HYHU\
has a fundamental associational right to participate in the        FRQILGHQFHWKDWWKH&LW\DFWHGLQWKHXWPRVWJRRGIDLWKDQG
education and rearing of her grandchild. Unlike the plaintiff      ZLWK WKH EHVW LQWHQWLRQV LQ HQDFWLQJ WKH 2UGLQDQFH WKH
in Thompson, Johnson has been an active participant in the         2UGLQDQFH LQ LWV SUHVHQW        IRUP GRHV QRW ZLWKVWDQG
lives and activities of her grandchildren, with the consent and    FRQVWLWXWLRQDOVFUXWLQ\
support of the children’s mother. Thompson itself recognized
the distinction between participating in child rearing and                                            9,,
merely visiting one’s family. See Thompson, 250 F.3d at 407
(acknowledging that "[t]he Court has accorded constitutional         )RUWKHIRUHJRLQJUHDVRQVZH$)),50WKHMXGJPHQWRIWKH
protection to . . . child rearing and education") (citing Pierce   GLVWULFWFRXUW
v. Society of Sisters, 268 U.S. 510, 534-35, 45 S.Ct. 571, 69
L.Ed. 1070 (1925)). Moreover, to the extent that Thompson
can be read to proclaim the absence of a fundamental right to
participate in child-rearing it conflicts with Supreme Court
precedent and cannot bind this court. See Pierce, 268 U.S. at
534-35 (recognizing a fundamental child-rearing right);
Meyer, 262 U.S. at 398 (noting that "without doubt" the
liberty interest guaranteed by the Fourteenth Amendment
denotes the right to "establish a home and bring up children").

  Accordingly, we find that Johnson does have a fundamental
freedom of association right to participate in the upbringing
of her grandchildren.
                                                                       
                                                                          %HFDXVH ZH ILQG WKDW WKH 2UGLQDQFH XQFRQVWLWXWLRQDOO\ LQIULQJHV RQ
                                                                   SODLQWLIIV¶ ULJKWV WR IUHHGRP RI DVVRFLDWLRQ DQG D ULJKW WR ORFDOL]HG WUDYHO
                                                                   ZH GR QRW UHDFK $X )UDQFH¶V GRXEOH MHRSDUG\ FODLP
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL           1R       1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL      

$QGDVDKRPHOHVVLQGLYLGXDO$X)UDQFHODFNHGDFFHVVWRD                                             D.
SULYDWHWHOHSKRQHWRVHHNDQGUHFHLYHOHJDODGYLFH*LYHQWKH
REYLRXVO\SULYLOHJHGQDWXUHRIKLVFRQYHUVDWLRQVLWFDQQRWEH             Our analysis of Au France’s claim  that the Ordinance
VDLG WKDW $X )UDQFH¶V DFFHVV WR WKH &LW\¶V SUHGRPLQDQWO\       infringes on his freedom of association right to visit his
XQHQFORVHGSXEOLFSKRQHVDOOHYLDWHGKLVSUREOHPRIDFFHVV             attorney  is more straightforward. Much of our system of
$QXUEDQVWUHHWFRUQHUVLPSO\GRHVQRWSURYLGHDVXIILFLHQW             law is based upon the presumption that one of the most
JXDUDQWHHRISULYDF\DQGDUHDOLVWLFDOO\HIIHFWLYHJXDUGDJDLQVW        important relationships for "safeguarding of individual
GLVFORVXUHRISULYLOHJHGDQGFRQILGHQWLDOLQIRUPDWLRQWREH             freedom" is that between an individual and his or her
FRQVLGHUHGDYLDEOHDOWHUQDWLYH(YHQLI$X)UDQFHVHFXUHGD           attorney. See Roberts, 468 U.S. at 617-618. It simply cannot
ZKROO\HQFORVHGSXEOLFSKRQHKHLVKRPHOHVVDQGWKXVLQDOO          be denied that an individual’s relationship with his or her
OLNHOLKRRG ODFNV WKH PRQH\ IRU DQ\WKLQJ PRUH WKDQ D VKRUW      attorney "acts as a critical buffer between the individual and
FRQYHUVDWLRQZLWKKLVDWWRUQH\7KXVWKH2UGLQDQFHQRWRQO\           the power of the State." See id. Accordingly, we find that Au
EORFNHG$X)UDQFH¶VSK\VLFDODFFHVVWRKLVDWWRUQH\¶VRIILFH           France has a fundamental freedom of association right to visit
LWHIIHFWLYHO\EORFNHGDOODFFHVVWRKLVDWWRUQH\:KLOHWKLVD        his attorney.
WURXEOLQJ VFHQDULR UHJDUGOHVV RI WKH XQGHUO\LQJ IDFWXDO
FLUFXPVWDQFHVLWLVSDUWLFXODUWURXEOLQJLQ$X)UDQFH¶VFDVH                                         9,
$X)UDQFHLVDKRPHOHVVPDQH[LVWLQJDWWKHPDUJLQVRIRXU
VRFLHW\ ZKHUH KH LV XQLTXHO\ YXOQHUDEOH DQG LQ SDUWLFXODU        +DYLQJDGGUHVVHGWKHH[LVWHQFHRIWKHUHOHYDQWULJKWVZH
QHHG RI XQREVWUXFWHG DFFHVV WR OHJDO UHSUHVHQWDWLRQ DQG D       QRZWXUQWRZKHWKHUWKH2UGLQDQFHLQIULQJHVRQWKRVHULJKWV
EXIIHUDJDLQVWWKHSRZHURIWKH6WDWH                                  DQGLILWGRHVZKHWKHULWLVQHYHUWKHOHVVVXIILFLHQWO\WDLORUHG
                                                                        WRDOORZWKH2UGLQDQFHWRSDVVMXGLFLDOVFUXWLQ\
  ,Q HYDOXDWLQJ SODLQWLIIV¶ DVVRFLDWLRQDO FKDOOHQJHV ZH
HQFRXQWHU WKH VDPH IODZV LQ WKH 2UGLQDQFH WKDW ZH                                               $
HQFRXQWHUHG LQ HYDOXDWLQJ WKH ULJKW WR ORFDOL]HG WUDYHO
1DPHO\WKHFRPELQDWLRQRIWKHEURDGVZHHSRIWKH2UGLQDQFH                                             
DQG WKH ODFN RI LQGLYLGXDOL]HG FRQVLGHUDWLRQ SULRU WR
H[FOXVLRQ$QGZKLOHWKHYDULDQFHPHFKDQLVPKDVWKHHIIHFW              2UGLQDULO\ZKHUHDIXQGDPHQWDOOLEHUW\LQWHUHVWSURWHFWHG
RISURWHFWLQJVRPHDVVRFLDWLRQDOULJKWVLWGRHVQRWSURWHFWWKH        E\WKHVXEVWDQWLYHGXHSURFHVVFRPSRQHQWRIWKH)RXUWHHQWK
DVVRFLDWLRQDOULJKWVRIHLWKHU-RKQVRQRU$X)UDQFH,QWKLV           $PHQGPHQWLVLQYROYHGWKHJRYHUQPHQWFDQQRWLQIULQJHRQ
UHVSHFWWKH2UGLQDQFH¶VYDULDQFHPHFKDQLVPGHYLDWHVIURP               WKDW ULJKW ³XQOHVV WKH LQIULQJHPHQW LV QDUURZO\ WDLORUHG WR
WKH YDULDQFH SURFHGXUHV XWLOL]HG LQ WKH MXYHQLOH FXUIHZ          VHUYHDFRPSHOOLQJVWDWHLQWHUHVW´*OXFNVEHUJ86DW
RUGLQDQFHVXSKHOGE\RXUVLVWHUFLUFXLWV,QWKRVHFDVHVWKH           FLWDWLRQ RPLWWHG /DNHZRRG 2KLR &RQJUHJDWLRQ RI
RSHUDWLYH YDULDQFH VSHFLILFDOO\ H[HPSWHG FRQVWLWXWLRQDOO\           -HKRYDK¶V:LWQHVVHV,QFY&LW\RI/DNHZRRG)G
SURWHFWHG DFWLYLW\ 6HH 6FKOHLIHU Y &LW\ RI &KDUORWWHVYLOOH   WK&LU1RWZLWKVWDQGLQJWKLVJHQHUDOUXOHWKH
)GWK&LU³8QGHU&KDUORWWHVYLOOH¶V             &LW\ FRQWHQGV WKDW WKH LQWHUPHGLDWH VFUXWLQ\ DSSOLFDEOH WR
FXUIHZPLQRUVDUHDOORZHGWRXQGHUWDNHLQWHUVWDWHWUDYHO        FRQWHQWQHXWUDO WLPH SODFH DQG PDQQHU UHJXODWLRQV RI
DQG WR HQJDJH IUHHO\ LQ DQ\ DFWLYLW\ SURWHFWHG E\ WKH )LUVW   RWKHUZLVHSURWHFWHG)LUVW$PHQGPHQWDFWLYLW\VKRXOGJXLGH
$PHQGPHQW´4XWEY6WUDXVV)GWK&LU               RXUUHYLHZRIWKH2UGLQDQFH,QVXSSRUWRILWVFRQWHQWLRQWKH
³0RVWQRWDEO\LIWKHMXYHQLOHLVH[HUFLVLQJKLVRUKHU          &LW\UHOLHVSULPDULO\RQWKH7KLUG&LUFXLW¶VGHFLVLRQXSKROGLQJ
)LUVW $PHQGPHQW ULJKWV WKH FXUIHZ RUGLQDQFH GRHV QRW            WKH&LW\RIDQWLFUXLVLQJRUGLQDQFHZKLFKSURKLELWHG
                                                                        GULYLQJ UHSHDWHGO\ WKURXJK D ORRS RI FHUWDLQ PDMRU SXEOLF
       -RKQVRQHWDOY&LW\RI&LQFLQQDWL                    1R        1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL      

URDGV WKURXJK  FHQWHU  /XW]  )G DW   %XW                                                 
LQVWHDGRIUHJXODWLQJWKHPDQQHULQZKLFKDIIHFWHGLQGLYLGXDOV
DFFHVV2YHUWKH5KLQHLHDQDQWLFUXLVLQJRUGLQDQFHRUWKH                        )LQDOO\WKH2UGLQDQFH¶VYDULDQFHPHFKDQLVPGRHVQRWVDYH
WLPHRIDFFHVVLHDFXUIHZWKH2UGLQDQFHLPSRVHVDPRUH                        WKH2UGLQDQFHIURPFRQVWLWXWLRQDOLQILUPLW\EHFDXVHLWRQO\
VHYHUHUHVWULFWLRQEURDGO\SURKLELWLQJLQGLYLGXDOVWRDFFHVV                        SURWHFWV WKH FRQVWLWXWLRQDO ULJKW WR ORFDOL]HG WUDYHO IRU D
WKH HQWLUH QHLJKERUKRRG ZKLFK WKH &LW\ DGYHUWLVHV DV WKH                   OLPLWHGJURXSRIDIIHFWHGLQGLYLGXDOV,QDOORZLQJLQGLYLGXDOV
ODUJHVWQDWLRQDOKLVWRULFGLVWULFWLQWKHQDWLRQWKH&LW\¶VIDVWHVW                 WRVHHNYDULDQFHVLIWKH\OLYHRUZRUNRUVHHNVRFLDOVHUYLFHV
JURZLQJHQWHUWDLQPHQWGLVWULFWDQGKRPHWRQHDUO\&LW\                        LQ2YHUWKH5KLQHWKH 2UGLQDQFHHIIHFWLYHO\SUHVHUYHVWKH
UHVLGHQWV7KXVZKLOHZHDFNQRZOHGJHWKHVWUHQJWKRIWKH                          ULJKWWRWUDYHOORFDOO\WKURXJKSXEOLFVSDFHVDQGURDGZD\VIRU
7KLUG &LUFXLW¶V UHDVRQLQJ DQG ZH GR QRW IRUHFORVH WKH                      VRPHLQGLYLGXDOV+RZHYHUWKH2UGLQDQFHGRHVQRWKLQJWR
SRVVLELOLW\RIDSSO\LQJLQWHUPHGLDWHVFUXWLQ\WRDOHVVVHYHUH                       SURWHFW WKH FRQVWLWXWLRQDO ULJKWV RI DOO RWKHU DIIHFWHG
UHJXODWLRQ RI ORFDOL]HG WUDYHO WKH EURDG SURKLELWLRQ RI WKH                 LQGLYLGXDOV  7KH 2UGLQDQFH¶V YDULDQFH PHFKDQLVP HDVHV
2UGLQDQFHUHTXLUHVWKDWZHDSSO\VWULFWVFUXWLQ\                                    VRPHRIWKHEXUGHQRIH[FOXVLRQIRUVRPHLQGLYLGXDOVEXWLW
                                                                                     GRHVQRWDOOHYLDWHWKHIXQGDPHQWDOFRQVWLWXWLRQDOSUREOHPWKDW
                                                                                     WKH2UGLQDQFHEORFNVWKHULJKWWRWUDYHOORFDOO\WKURXJKSXEOLF
                                                                                     VSDFHVDQGURDGZD\V
                                                                                                                     %
                                                                                                                    
      8QOLNH D ³WLPH´ RU ³PDQQHU´ UHJXODWLRQ D ³SODFH´ UHJXODWLRQ LV PRUH
GLIILFXOW WR WUDQVIHU IURP WKH )LUVW $PHQGPHQW FRQWH[W WR WKH ORFDOL]HG
WUDYHO FRQWH[W $IWHU DOO UHJXODWLQJ WKH SODFH RI VSHHFK GRHV QRW IRUHFORVH            7KH2UGLQDQFHDOVRLPSOLFDWHV-RKQVRQDQG$X)UDQFH¶V
VSHHFK RU DVVRFLDWLRQ LQ WKH VDPH ZD\ DV UHJXODWLQJ WKH SODFH RI WUDYHO              ULJKWV WR IUHHGRP RI DVVRFLDWLRQ  3ULRU WR UHFHLYLQJ DQ
PLJKW    1HYHUWKHOHVV ZH GR QRW IRUHFORVH WKH SRVVLELOLW\ WKDW D QDUURZ
                                                                                     H[FOXVLRQQRWLFH-RKQVRQDFWLYHO\SDUWLFLSDWHGLQFDULQJIRU
                                                                                     ILYHRIKHUJUDQGFKLOGUHQDOORIZKRPUHVLGHGLQ2YHUWKH
³SODFH´    UHVWULFWLRQ   PLJKW   EH   PRUH       DSSURSULDWHO\   DQDO\]HG    XQGHU
LQWHUPHGLDWH VFUXWLQ\
                                                                                     5KLQH-RKQVRQUHJXODUO\SLFNHGXSWZRRIKHUJUDQGFKLOGUHQ
     
      6HH KWWSZZZFLQFLQQDWLKRPHRUJQHLJKERUKRRGVRYHUWKHUKLQH                  7DQLDDQG-DTXDQQDDQGZDONHGWKHPWRDQGIURPVFKRRO
                                                                                     $IWHU KHU DUUHVW DQG QLQHW\ GD\ H[FOXVLRQ -RKQVRQ ZDV
     
      $V -XGJH %HFNHU H[SODLQHG
                                                                                     HIIHFWLYHO\EDQLVKHGIURP2YHUWKH5KLQHDQGSUHFOXGHGIURP
                                                                                     KHUUHJXODUUROHLQFDULQJIRUKHUJUDQGFKLOGUHQ7KHUHIRUH
     >-@XVW DV WKH ULJKW WR VSHDN FDQQRW FRQFHLYDEO\ LPSO\ WKH ULJKW WR              WKH 2UGLQDQFH SODLQO\ LQIULQJHG RQ -RKQVRQ¶V ULJKW WR
     VSHDN ZKHQHYHU ZKHUHYHU DQG KRZHYHU RQH SOHDVHV ± HYHQ LQ                      SDUWLFLSDWHLQWKHUHDULQJRIKHUJUDQGFKLOGUHQ
     SXEOLF IRUD VSHFLILFDOO\ XVHG IRU SXEOLF VSHHFK ± VR WRR WKH ULJKW
     WR WUDYHO FDQQRW FRQFHLYDEO\ LPSO\ WKH ULJKW WR WUDYHO ZKHQHYHU
                                                                                       $ORQJVLPLODUOLQHV$X)UDQFH¶VH[FOXVLRQIURP2YHUWKH
     ZKHUHYHU DQG KRZHYHU RQH SOHDVHV ± HYHQ RQ URDGV VSHFLILFDOO\
     GHVLJQHG IRU SXEOLF WUDYHO      8QOLPLWHG DFFHVV WR SXEOLF IRUD RU
                                                                                     5KLQHSURKLELWHGKLPIURPWUDYHOLQJWRKLVDWWRUQH\¶VRIILFH
     URDGZD\V      ZRXOG   UHVXOW     QRW   LQ    PD[LPL]LQJ     LQGLYLGXDOV¶        LQ2YHUWKH5KLQH,Q$X)UDQFH¶VFDVHWKLVH[FOXVLRQZDV
     RSSRUWXQLW\ WR HQJDJH LQ SURWHFWHG DFWLYLW\ EXW FKDRV                7R       SDUWLFXODUO\SUREOHPDWLFEHFDXVH$X)UDQFHZDVKRPHOHVV
     SUHYHQW WKDW VWDWH DQG ORFDO JRYHUQPHQWV PXVW HQMR\ VRPH                       WKXV KH KDG QR UHDGLO\ DYDLODEOH UHDOLVWLF DOWHUQDWLYH WR
     GHJUHH   RI   IOH[LELOLW\ WR UHJXODWH DFFHVV WR DQG XVH RI WKH
                                                                                     FRPPXQLFDWHZLWKKLVDWWRUQH\)RUH[DPSOH$X)UDQFH¶V
     SXEOLFO\ KHOG LQVWUXPHQWDOLWLHV RI VSHHFK DQG WUDYHO
                                                                                     ODZ\HUFRXOGQRWWDNHWKHH[FHSWLRQDOO\DFFRPPRGDWLQJVWHS
 )G DW 
                                                                                     RIPDNLQJD³KRXVHFDOO´WRGLVFXVV$X)UDQFH¶VOHJDODIIDLUV
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL             1R        1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL       

WKH³XVHRIIRRWSDWUROVELF\FOHSDWUROVDQGXVHRIWKH'LVWULFW                                         
2QH &ULPLQDO $SSUHKHQVLRQ 7HDP´ DQG SXW IRUWK VRPH
HYLGHQFH GHPRQVWUDWLQJ WKHVH HIIRUWV ZHUH LQHIIHFWLYH LQ                :HDJUHHZLWKWKHGLVWULFWFRXUW¶VFRQFOXVLRQWKDWWKH&LW\¶V
UHGXFLQJ GUXJUHODWHG FULPH LQ 2YHU WKH 5KLQH  6LPLODUO\         LQWHUHVWLQHQDFWLQJWKH2UGLQDQFH±WRHQKDQFHWKHTXDOLW\RI
ZKLOHZHFUHGLWWKH&LW\¶VVWDWLVWLFDOHYLGHQFHUHJDUGLQJFRYHUW           OLIHLQGUXJSODJXHGQHLJKERUKRRGVDQGWRSURWHFWWKHKHDOWK
RSHUDWLRQV VXFK HYLGHQFH GRHV QRW GHPRQVWUDWH WKH                   VDIHW\DQGZHOIDUHRIFLWL]HQVLQWKRVHDUHDV±UHSUHVHQWVD
LQHIIHFWLYHQHVVRIRWKHUODZHQIRUFHPHQWRSHUDWLRQV                     FRPSHOOLQJ JRYHUQPHQW LQWHUHVW  7KH TXHVWLRQ WKHQ LV
                                                                           ZKHWKHU WKH 2UGLQDQFH LV QDUURZO\ WDLORUHG WR VHUYH WKDW
   7KH&LW\¶VFLWDWLRQWRWKHH[SHULHQFHVRI3RUWODQG2UHJRQ              LQWHUHVW
LVDOVRPLVSODFHGLQFRQVLGHULQJQDUURZWDLORULQJ(YHQLIZH
ZHUHWRH[WUDSRODWHWKDWZKDWZRUNHGLQ3RUWODQGZRXOGOLNHO\                 7RGHWHUPLQHZKHWKHUWKH2UGLQDQFHLVQDUURZO\WDLORUHGWR
ZRUN LQ 2YHU WKH 5KLQH WKLV IDFW ZRXOG QRW VXVWDLQ WKH          DFKLHYHWKH&LW\¶VFRPSHOOLQJLQWHUHVWLQUHGXFLQJGUXJDEXVH
2UGLQDQFH,QFRQVLGHULQJZKHWKHUDJRYHUQPHQWUHJXODWLRQ                 DQGGUXJUHODWHGFULPHZHDVVHVVZKHWKHUWKH2UGLQDQFH
LV QDUURZO\ WDLORUHG LW LV QRW HQRXJK WKDW WKH UHJXODWLRQ        LPSOLFDWHV DQ LQGLYLGXDO¶V LQWHUHVW LQ ORFDOL]HG WUDYHO ZLWK
DFKLHYHV LWV RVWHQVLEOH SXUSRVH LW PXVW GR VR ZLWKRXW             VSHFLILFUHIHUHQFHWRWKHSUHFLVHQDWXUHRIWKHLQIULQJHPHQW
XQQHFHVVDULO\ LQIULQJLQJ XSRQ FRQVWLWXWLRQDOO\ SURWHFWHG               DQG  GHWHUPLQH ZKHWKHU WKH 2UGLQDQFH LV WKH OHDVW
ULJKWV                                                                    UHVWULFWLYHPHDQVWRDFFRPSOLVKWKH&LW\¶VJRDO,QPDNLQJ
                                                                           WKLVODWWHULQTXLU\ZHDVNZKHWKHUDQ\RWKHUPHWKRGVH[LVWWR
   %H\RQGLWVFRQFOXVRU\FODLPVWKDWRWKHUHIIRUWVWRFRPEDW               DFKLHYHWKHGHVLUHGUHVXOWVRIHQKDQFLQJWKHTXDOLW\RIOLIHDQG
GUXJFULPHZHUHXQVXFFHVVIXOWKHSROLFHGHSDUWPHQW¶VUHSRUW               SURWHFWLQJWKHKHDOWKVDIHW\DQGZHOIDUHRIFLWL]HQVLQKLJK
GRHV QRW FRQWDLQ DQ\ LQGLFDWLRQ WKDW WKH &LW\ RU LWV SROLFH      GUXJFULPHQHLJKERUKRRGV³>,@IWKHUHDUHRWKHUUHDVRQDEOH
GHSDUWPHQWHYDOXDWHGDOWHUQDWLYHVWRWKH2UGLQDQFH)DFHG                 ZD\V WR DFKLHYH WKRVH JRDOV ZLWK D OHVVHU EXUGHQ RQ
ZLWKVXFKDUHFRUGZHFDQQRWFRQFOXGHWKDWRWKHUDOWHUQDWLYHV             FRQVWLWXWLRQDOO\SURWHFWHGDFWLYLW\D6WDWHPD\QRWFKRRVHWKH
FRXOGQRWDFKLHYHWKHVDPHLQWHQGHGJRDOVRIWKH$FW:KLOH               ZD\RIJUHDWHULQWHUIHUHQFH,ILWDFWVDWDOOLWPXVWFKRRVH
ZHDUHSUHSDUHGWRDFFHSWWKHOHJLVODWLYHMXGJPHQWRIWKH&LW\             µOHVVGUDVWLFPHDQV¶´'XQQ86DW
UHJDUGLQJSRWHQWLDODOWHUQDWLYHVVHH*UXWWHU)GDW
WKH&LW\QHYHUWKHOHVVEHDUVWKHEXUGHQRILGHQWLI\LQJSRWHQWLDO              7KH 2UGLQDQFH EDUV H[FOXGHG LQGLYLGXDOV IURP HDFK DQG
DOWHUQDWLYHV*LYHQWKHQDWXUHRIWKHULJKWDWLVVXH±LQGHHG            HYHU\SXEOLFVSDFHDQGURDGZD\LQ2YHUWKH5KLQH,QRXU
WKH 2UGLQDQFH LWVHOI SURFODLPV WKDW ³>L@QGLYLGXDOV KDYH D           YLHZ WKH ULJKW WR WUDYHO ORFDOO\ WKURXJK SXEOLF VSDFHV DQG
VLJQLILFDQWSULYDWHLQWHUHVWLQEHLQJDEOHWRWUDYHODQGDVVRFLDWH         URDGZD\VLVHVVHQWLDOO\DULJKWRIDFFHVV%\EORFNLQJDIIHFWHG
IUHHO\ LQ DOO DUHDV RI WKH FLW\´ ± WKH &LW\ PXVW GR PRUH WR   LQGLYLGXDOV¶DFFHVVWRDQHQWLUHPHWURSROLWDQQHLJKERUKRRGRI
FRQVLGHUSRWHQWLDODOWHUQDWLYHV,WLVRIFRXUVHSRVVLEOHWKDW          SHRSOHWKH2UGLQDQFHWKHUHIRUHSODLQO\LQIULQJHVRQ
D UHJXODWLRQ OLNH WKH 2UGLQDQFH PLJKW EH WKH QDUURZHVW             WKH ULJKW WR ORFDOL]HG WUDYHO WKURXJK WKH SXEOLF VSDFHV DQG
PHWKRGRIDGGUHVVLQJDVHHPLQJO\XQFRQWUROODEOHGUXJDQG                   URDGZD\VRI2YHUWKH5KLQH
FULPHHSLGHPLF%XWZLWKRXWVRPHDIILUPDWLYHHYLGHQFHWKDW
WKHUHLVQROHVVVHYHUHDOWHUQDWLYHZHFDQQRWFRQFOXGHWKDWWKH             ,Q GHQ\LQJ DFFHVV WKH 2UGLQDQFH LQLWLDOO\ SUHVHQWV
2UGLQDQFH LQ LWV SUHVHQW IRUP VXUYLYHV FRQVWLWXWLRQDO              FRQVWLWXWLRQDOWDLORULQJSUREOHPVEHFDXVHLWEURDGO\H[FOXGHV
VFUXWLQ\                                                                  LQGLYLGXDOV IURP 2YHU WKH 5KLQH ZLWKRXW UHJDUG WR WKHLU
                                                                           UHDVRQIRUWUDYHOLQWKHQHLJKERUKRRG7KXVWKH2UGLQDQFH
                                                                           SURKLELWV -RKQVRQ IURP HQJDJLQJ LQ DQ DUUD\ RI QRW RQO\
                                                                           ZKROO\LQQRFHQWFRQGXFWEXWVRFLDOO\EHQHILFLDODFWLRQOLNH
    -RKQVRQHWDOY&LW\RI&LQFLQQDWL           1R       1R          -RKQVRQHWDOY&LW\RI&LQFLQQDWL      

FDULQJ IRU KHU JUDQGFKLOGUHQ DQG ZDONLQJ WKHP WR VFKRRO        FDQ EH UHVWULFWHG  $ORQJ ZLWK WKH EURDG VZHHS RI WKH
/LNHZLVHWKH2UGLQDQFHEDQV$X)UDQFHIURPVHHNLQJIRRG               2UGLQDQFHWKH&LW\¶VIDLOXUHWRLQFOXGHSURFHGXUDOVDIHJXDUGV
VKHOWHUVRFLDOVHUYLFHVDQGPHHWLQJZLWKKLVDWWRUQH\LQWKH           UHVHPEOLQJWKHSURWHFWLRQVLQFRUSRUDWHGLQWRWKH%DLO5HIRUP
2YHUWKH5KLQHDWWKHVDPHWLPHLWEDQVKLPIURPSXUVXLQJ              $FW ZHLJKV KHDYLO\ DJDLQVW ILQGLQJ WKH 2UGLQDQFH
LOOHJDOGUXJVLQ2YHUWKH5KLQH                                      FRQVWLWXWLRQDO
   7KHEURDGVZHHSRIWKH2UGLQDQFHLVFRPSRXQGHGE\WKH                  $ERYHDOOZHDUHPRVWWURXEOHGE\WKHSULRUYHUVLRQRIWKH
IDFW WKDW WKH 2UGLQDQFH PHWHV RXW H[FOXVLRQ ZLWKRXW DQ\         2UGLQDQFH EHFDXVH LW FXUWDLOHG DQ LQGLYLGXDO¶V ULJKW WR
SDUWLFXODUL]HG ILQGLQJ WKDW D SHUVRQ LV OLNHO\ WR HQJDJH LQ    ORFDOL]HGWUDYHOHYHQDIWHUKLVRUKHUGUXJFKDUJHZDVGURSSHG
UHFLGLYLVWGUXJDFWLYLW\LQ2YHUWKH5KLQH,Q8QLWHG6WDWHVY        RUDEDQGRQHG,QSUDFWLFHWKHQWKH2UGLQDQFHXQGRXEWHGO\
6DOHUQR  86   6&W   /(GG           SHQDOL]HG LQQRFHQW LQGLYLGXDOV  %\ H[FOXGLQJ LQQRFHQW
WKH6XSUHPH &RXUWXSKHOGWKH%DLO5HIRUP$FWRI                LQGLYLGXDOVWKH2UGLQDQFHQRWRQO\XQTXHVWLRQDEO\YLRODWHG
ZKLFKDOORZHGIRUWKHSUHWULDOGHWDLQPHQWRIDUUHVWHHV           WKHFRQVWLWXWLRQDOULJKWVRIDIIHFWHGLQGLYLGXDOVLWIDLOHGWR
,GDW7KH&RXUWDFNQRZOHGJHGWKH³LPSRUWDQFHDQG              VHUYHWKHSXUSRVHVRIWKH$FW
IXQGDPHQWDOQDWXUH´RIDQLQGLYLGXDO¶VLQWHUHVWLQOLEHUW\EXW
HPSKDVL]HGWKDW³WKLVULJKWPD\LQFLUFXPVWDQFHVZKHUHWKH                                             
JRYHUQPHQW¶VLQWHUHVWLVVXIILFLHQWO\ZHLJKW\EHVXERUGLQDWHG
WRWKHJUHDWHUQHHGVRIVRFLHW\´,GDW7KXV³>Z@KHQ           :LWK UHVSHFW WR OHVV UHVWULFWLYH DOWHUQDWLYHV WKH &LW\
WKH*RYHUQPHQWSURYHVE\FOHDUDQGFRQYLQFLQJHYLGHQFHWKDW             FRQWHQGVWKDWWKH2UGLQDQFHLVQDUURZO\WDLORUHGEHFDXVHWKH
DQDUUHVWHHSUHVHQWVDQLGHQWLILHGDQGDUWLFXODEOHWKUHDWWRDQ         &LW\¶V ³RWKHU DWWHPSWV WR FXUE WKH LQFLGHQFH RI GUXJ FULPH
LQGLYLGXDORUWKHFRPPXQLW\ZHEHOLHYHWKDWFRQVLVWHQWZLWK           IDLOHG´,QVXSSRUWRIWKLVDVVHUWLRQWKH&LW\DUJXHVWKDWGUXJ
WKH'XH3URFHVV&ODXVHDFRXUWPD\GLVDEOHWKHDUUHVWHHIURP           DQGSURVWLWXWLRQDFWLYLW\UHPDLQHGFRQVWDQWLQ2YHUWKH5KLQH
H[HFXWLQJWKDWWKUHDW´,GDW                                   QRWZLWKVWDQGLQJ³DQHIIRUWWRLQFUHDVHSROLFHSUHVHQFHLQWKH
                                                                        DUHDWKURXJKWKHXVHRIIRRWSDWUROVELF\FOHSDWUROVDQGXVH
   ,Q VWDUN FRQWUDVW WR WKH %DLO 5HIRUP $FW WKH 2UGLQDQFH     RIWKH'LVWULFW2QH&ULPLQDO$SSUHKHQVLRQ7HDP´6LPLODUO\
 DXWRPDWLFDOO\ DSSOLHV WR SHUVRQV DUUHVWHG RU FRQYLFWHG       WKH&LW\FLWHVWKHUHSRUW¶VVWDWHPHQWWKDW³,Q-XO\RI
ZLWKRXW DQ\ LQGLYLGXDOL]HG FRQVLGHUDWLRQ OHW DORQH                VHYHUDOFRYHUWRSHUDWLRQVUHVXOWHGLQWKHDUUHVWVRISHUVRQV
FRQVLGHUDWLRQE\DQHXWUDODUELWHUDQGGRHVQRWUHTXLUHDQ\        IRUVROLFLWLQJSURVWLWXWLRQDVZHOODVSHUVRQVIRUIHORQ\GUXJ
SDUWLFXODUL]HGILQGLQJWKDWWKHDUUHVWHGRUFRQYLFWHGLQGLYLGXDO        YLRODWLRQV  (YHQ WKRXJK FRYHUW RSHUDWLRQV FRQWLQXHG RQ D
LVOLNHO\WRUHSHDWKLVRUKHUGUXJFULPH,QSODFHRIWKH%DLO        PRQWKO\ EDVLV VHYHQ PRQWKV ODWHU HIIRUWV LQ )HEUXDU\ DQG
5HIRUP $FW¶V QHXWUDO LQGLYLGXDOL]HG DGMXGLFDWLRQ WKH             0DUFKRIVWLOOUHVXOWHGLQVROLFLWLQJDUUHVWVDQG
2UGLQDQFH UHOLHV RQ RQO\ JHQHUDO HYLGHQFH WKDW LQGLYLGXDOV       YDULRXVGUXJDUUHVWV´
DUUHVWHGDQGRUFRQYLFWHGIRUGUXJDFWLYLW\LQ2YHUWKH5KLQH
W\SLFDOO\UHWXUQWRWKHQHLJKERUKRRGDQGUHSHDWWKHLURIIHQVHV            :HRIFRXUVH³GRQRWGHPDQGRIOHJLVODWXUHVVFLHQWLILFDOO\
:KLOH ZH FUHGLW WKLV JHQHUDO HYLGHQFH LW LV LQVXIILFLHQW WR   FHUWDLQFULWHULDRIOHJLVODWLRQ´*LQVEXUJY1HZ
RYHUULGHDQLQGLYLGXDO¶VLQWHUHVWLQORFDOL]HGWUDYHO,QWKH          866&W/(GGLQWHUQDO
VDPH ZD\ WKDW GXH SURFHVV GHPDQGV FHUWDLQ SURFHGXUDO             TXRWDWLRQV RPLWWHG  %XW ZKHQ FRQVWLWXWLRQDO ULJKWV DUH DW
VDIHJXDUGVEHIRUHDQLQGLYLGXDOFDQEHGHWDLQHGSHQGLQJWULDO          LVVXHVWULFWVFUXWLQ\UHTXLUHVOHJLVODWLYHFODULW\DQGHYLGHQFH
ZHILQGWKDWGXHSURFHVVDOVRGHPDQGVVRPHLQGLYLGXDOL]HG               GHPRQVWUDWLQJ WKH LQHIIHFWLYHQHVV RI SURSRVHG DOWHUQDWLYHV
FRQVLGHUDWLRQEHIRUHDQLQGLYLGXDO¶VULJKWWRORFDOL]HGWUDYHO          6HH *UXWWHU Y %ROOLQJHU  )G   WK &LU
                                                                        7KXVWKH&LW\ZRXOGKDYHWRSURYLGHVRPHGHWDLORQ